                                                                     16-1
                                                                           E-FILED
                                          Monday, 09 September, 2019     09:45:46 AM
                                                      Clerk, U.S. District Court, ILCD

 1            IN THE UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                   SPRINGFIELD DIVISION

 3
     BEVERLY THROGMORTON, ET         )
 4   AL.,                            )
                                     ) 12-CV-3087
 5                PLAINTIFFS,        )
                                     ) JURY TRIAL
 6          VS.                      )
                                     ) SPRINGFIELD, ILLINOIS
 7   REYNOLDS, ET AL.,               )
                                     )
 8                DEFENDANTS.        )

 9
                  TRANSCRIPT OF PROCEEDINGS
10           BEFORE THE HONORABLE RICHARD MILLS
                UNITED STATES DISTRICT JUDGE
11
     NOVEMBER 16, 2016
12
     A P P E A R A N C E S:
13
      FOR THE PLAINTIFFS:     VINCENZO FIELD
14                            RUTH Z. BROWN
                              TARA ELIZABETH THOMPSON
15                            LOEVY & LOEVY
                              3RD FLOOR
16                            311 NORTH ABERDEEN STREET
                              CHICAGO, ILLINOIS
17

18
      FOR THE DEFENDANTS:     KAREN L. McNAUGHT
19                            DEBORAH L. BARNES
                              LAURA K. BAUTISTA
20                            ILLINOIS ATTORNEY GENERAL
                              500 S. SECOND STREET
21                            SPRINGFIELD, ILLINOIS

22

23   COURT REPORTER:            KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
24                              600 E. MONROE
                                SPRINGFIELD, ILLINOIS
25                              (217)492-4810

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                          16-2


 1                         I N D E X

 2   WITNESS                                    PAGE

 3      WENDY STILL
            Direct Examination                  16-20
 4          Cross Examination                   16-89
            Redirect Examination                16-111
 5          Recross Examination                 16-115

 6     TROY DAWDY
            Direct Examination (Cont'd)         16-116
 7          Cross Examination                   16-147
            Redirect Examination                16-155
 8
       MELODY HULETT
 9          Direct Examination                  16-160

10

11

12

13

14   PLAINTIFFS EXHIBIT
     NUMBER
15          Exhibit 33                          16-51
            Exhibit 229                         16-158
16

17

18
     DEFENDANTS EXHIBIT
19   NUMBER                        IDENTIFIED       ADMITTED

20

21

22

23

24

25


                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                                16-3


 1                        P R O C E E D I N G S

 2     *     *     *      *     *    *     *     *    *   *    *

 3         (The following proceedings were held outside

 4         the presence of the jury.)

 5               THE COURT:     Thank you, Madam Clerk.       Good

 6   morning, everyone.        Sorry to be a couple of minutes

 7   late, but was on the phone.          Phone calls come in, as

 8   we all know.

 9         Well, we're all present, except for the jury;

10   they are not in the courtroom.            Or it is not in the

11   courtroom, to be more grammatically correct.

12         But I see we have Mr. Corrigan with us.

13               MR. CORRIGAN:      Good morning, Your Honor.

14               THE COURT:     Good morning, good morning.

15   Terence Corrigan appears here today.            And you are

16   appearing on behalf of the defendants?

17               MR. CORRIGAN:      Yes, Your Honor.

18               THE COURT:     All right.      Are you here for a

19   limited purpose, since you haven't been here during

20   the course of the trial?

21               MR. CORRIGAN:      Yes, Your Honor, just for

22   the issues with the offer of proof.

23               THE COURT:     Very good.      Well then, that is

24   our purpose before the jury comes in, is to handle

25   the question of the scope of the testimony of the

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                          16-4


 1   plaintiff's expert, Wendy Still.

 2       Is Ms. Still here?

 3             THE WITNESS:     Yes, Your Honor.

 4             THE COURT:     All right.   Ms. Still, nice to

 5   have you in the courtroom.

 6             THE WITNESS:     Thank you, Your Honor.

 7             THE COURT:     You're a long way from home.

 8   If we were out there, we'd be a long way from home.

 9   So it all averages out in the end.

10       Very well.   Well, it is my understanding that

11   we are here for an offer of proof as to Ms. Still's

12   testimony as an expert on behalf of the plaintiffs.

13   I will tell you that I have read, last night, in

14   detail, your entire -- well, it's even more than a

15   curriculum vitae.      It deals with this case in total.

16       So I have read your 32-page report in this

17   matter.   So I am acquainted with the background and

18   the extensive experience that Ms. Still has had.

19       We are here to determine the extent and the

20   depth of her testimony here in this cause.       And I

21   think, Mr. Corrigan, that is the reason why you are

22   here in this capacity as an Assistant Attorney

23   General of Illinois appearing on behalf of the

24   defendants for this limited purpose today; is that

25   right?

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           16-5


 1            MR. CORRIGAN:     Yes, Your Honor.

 2            THE COURT:    Excellent, excellent.

 3       Well good, we've got ourselves focused.        That's

 4   the main thing.

 5       Now, I think we should probably ask

 6   Ms. Thompson if she would like to set the ground

 7   rules here?   Set the stage on behalf of the

 8   plaintiffs?   And then we will go to Mr. Corrigan.

 9       And then we will determine how much, if any,

10   we're talking about in this report.        And the extent

11   of the testimony that Ms. Still will give here and

12   the boundaries of her testimony as an expert.

13       Come on up -- Well, I guess you could stay

14   right there as long as that microphone is working.

15            MS. THOMPSON:     Let me just say this, Your

16   Honor, Ms. Brown intends to address this issue for

17   the plaintiffs.   So with your permission, I will

18   allow Ms. Brown address this.

19            THE COURT:    Of course I will.

20            MS. THOMPSON:     Thank you.

21            THE COURT:    Of course.     I'm sorry,

22   Ms. Brown, to preempt like that.

23       All right, fine.     Thank you very much.

24            MS. BROWN:    Thank you, Judge.

25       We will not be asking Ms. Still to testify

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                               16-6


 1   about whether the plaintiffs are telling the truth

 2   or not.     We do not intend to ask them to -- ask

 3   Ms. Still to testify whether the defendants' account

 4   is true or not.     Ms. Still is not gonna offer any

 5   opinions about what actually happened during the

 6   mass strip search.

 7       And she will not offer any opinions about

 8   whether the plaintiffs suffered any damages.            She

 9   will not offer any opinions about whether the

10   plaintiffs have histories of trauma or abuse.            She

11   will not offer any opinions about whether the

12   defendants were deliberately indifferent or the

13   defendants' state of mind or anything of that

14   nature.

15       What she will provide testimony on is what is

16   considered a nationally accepted practice or

17   standard in the field of corrections as it relates

18   to various kinds of practices, such as conducting

19   strip searches.     You know, who is able to view strip

20   searches.     What kind of restraints should be used

21   during strip searches.      And for an extended period

22   of time, you know, asking women to stand for long

23   periods of time during strip searches.            Practices

24   such as using unprofessional language during strip

25   searches.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           16-7


 1       The generally accepted standards for planning a

 2   mass strip search of 200 women.      The generally

 3   accepted standards and practices for monitoring and

 4   supervising a mass strip search.      The generally

 5   accepted reasons for why a mass strip search of 200

 6   women would take place.

 7       And, you know, that's just kind of an overview

 8   of the testimony that we intend to offer.

 9             THE COURT:   All right.    Mr. Corrigan, if

10   you'd like to respond.

11             MR. CORRIGAN:    Your Honor, within those

12   parameters, that certainly eliminates some of our

13   concerns, but we still have some.

14       As we understand the basis of the Court's

15   ruling that the Court previously made in regarding

16   to limiting the testimony to standards, that the

17   testimony that the defendants ignored or violated an

18   applicable standard or practice could go to the

19   question of the defendants' motive or intent.

20       That if they knew of a standard and didn't

21   comply with it, it might bear on the defendants'

22   intent.   At least that's certainly my understanding

23   for the Court's opinion.     Because this case, as the

24   Court knows, is not about whether or not there was

25   compliance with standards, but whether or not the

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                         16-8


 1   defendants acted with the requisite mental state in

 2   order to violate the 8th Amendment.

 3       So that within that scope, the defendants have

 4   no problem with the idea that the plaintiffs can

 5   testify to certainly the -- the PREA standards,

 6   which are the Prison Rape Elimination Act rules.

 7   And with the understanding that they weren't

 8   officially in place until after the search at issue,

 9   but that they were promulgated in draft form before

10   that.   And we have no problem with the jury hearing

11   about those standards; the written standards that

12   are reflected in the opinion.

13       We do have a problem with the idea that the

14   expert can testify about generally accepted

15   practices in some other prison system because that's

16   not something that she can testify or any witness

17   will testify that the defendants ever knew about

18   those standards or practices.

19       And to go into the question that, for example,

20   there has to be a written battle plan is one of her

21   opinions.   That is not in any written standard,

22   including the standards that this witness said that

23   she helped draft for California.      It's not in any

24   written form.   There's not gonna be any testimony

25   that anybody ever told any of the defendants that

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                         16-9


 1   that's a necessary requirement.     So that them not

 2   complying with it basically has no bearing on their

 3   mental state.

 4       As another example, the witness offered in her

 5   opinion that certain persons should have been

 6   present for supervising or monitoring the search.

 7   There's no standard that requires that that we have

 8   been put on notice of in the opinion.      We've looked

 9   at the cited standards, that's not there.      There's

10   no testimony that any defendant was ever told that

11   these persons have to be there for supervising a

12   search and that it's -- lower level supervisors are

13   not acceptable.   That has never been conveyed to the

14   defendants, and so it cannot bear on their mental

15   state.

16       The question of generally accepted reasons for

17   a strip search.   The question is not whether or not

18   the witness believes that the search furthered

19   legitimate penological reasons, but whether or not

20   the defendants believed it.    And the question goes

21   to the specific intent.

22       And so that given the fact that those generally

23   accepted reasons are not in any guideline or

24   standard, we object to going into that testimony and

25   believe that it should be limited to the written

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                           16-10


 1   guidelines and something that the defendants were

 2   put on notice of.

 3       There will be defendants who would candidly

 4   admit they knew about the PREA standards.         And so

 5   that that testimony is certainly relevant.         To go on

 6   in far-reaching opinions about "this is the way

 7   prisons should be run", has no bearing on the

 8   defendants' mental state if they didn't know about

 9   those standards.     And there won't be testimony that

10   they did.     Not standards, if they didn't know about

11   those practices.

12       And without that, there's no foundation for

13   relevance of any of that testimony.         It -- to be

14   relevant, it has to be related to the mental state.

15       And, Your Honor, as one additional point with

16   regard to the testimony, we believe -- excuse me,

17   while I grab something, Your Honor?

18               THE COURT:   Sure.

19               MR. CORRIGAN:   Well, before -- actually,

20   before I get to this, one other point.

21       The Court has -- has indicated in the latest

22   ruling with regard to the motion in limine that

23   plaintiffs would be allowed to pose essentially

24   hypotheticals, and if this was true would, it

25   violate these standards?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                         16-11


 1       It's the defendants' position that that

 2   testimony will unnecessarily prolong the

 3   proceedings, add nothing to it, and possibly confuse

 4   the jury.   Because if the standards are clear and

 5   unambiguous, the witness's interpretation of those

 6   standards will add nothing.     If the standards are

 7   not clear and unambiguous, then the witness's

 8   interpretation, which was never shared with the

 9   defendants, would not be relevant to the defendants'

10   mental state.

11       We certainly have no problem with the witness,

12   in short and cursory fashion, saying that as a

13   conclusion, that searches of -- cross-gender

14   searches or searches that allowed voyeurism would

15   violate the standards.    But for us to have -- I

16   think, counsel indicated that this witness would

17   testify for a number of hours.      I cannot imagine how

18   we can have testimony that takes that long that

19   doesn't confuse the jury as to the issues in the

20   case.

21       And with respect to the question of jury

22   confusion, we would ask the Court to give a limiting

23   instruction before the witness testifies.       I have a

24   draft version of a limiting instruction that I've

25   got that I would like to share with the Court.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                          16-12


 1             THE COURT:   I've already seen that.

 2             MR. CORRIGAN:    All right.     Your Honor, one

 3   thing.   I discussed this with plaintiff's counsel,

 4   who had some concern about in the second line, as it

 5   relates to the word intent, that the word intent was

 6   not broad enough to cover the issue of deliberately

 7   indifferent, which is not that they intended this

 8   consequence, but that they were indifferent to it.

 9   And I would have no objection to this being modified

10   to say mental state or intent, in order to cover any

11   possible basis.    But it would focus the jury and

12   avoid confusion of the issues.

13             THE COURT:   Well, okay.      Let's hear from --

14   now Ms. Brown?    Gonna be Ms. Thompson.

15             MS. THOMPSON:    Well, I discussed the jury

16   instruction with defense counsel, so I would -- I

17   would address that point.     And I think Ms. Brown can

18   address the other issue.

19             THE COURT:   All right.

20             MS. THOMPSON:    There is a Seventh Circuit

21   pattern jury instruction on how a jury should

22   consider testimony that conduct either complied with

23   certain policies or procedures, or violated it.

24   It's Pattern Instruction 7.04.

25             THE COURT:   That's true.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                         16-13


 1            MS. THOMPSON:     And this instruction, one of

 2   my concerns is it doesn't really -- in a very vague

 3   way, it tracks the pattern instruction but does not

 4   clearly track of pattern instruction.

 5       The pattern instruction doesn't have any

 6   inclusion in it that the jury should be instructed

 7   that you should consider -- that you should consider

 8   it solely for the purposes that counsel indicated.

 9   And I did tell defense counsel that one of my

10   concerns about this language is that it unfairly

11   limits what they can consider it for.

12       The pattern instruction, which the Court may

13   have in front of it, just says, you've heard

14   evidence about whether the defendants violated

15   statutes, regulations or policies; I'm paraphrasing

16   that slightly.     It doesn't include anything about

17   consider it only for a limited -- you know, for this

18   certain purpose.     It just says that you should

19   remind the jury that the issue is whether defendants

20   violated whatever the conduct is.     And here I agree

21   that the question is whether the defendants violated

22   the plaintiffs' 8th amendment rights.

23       So I'm concerned that this instruction does not

24   track the pattern instruction.     I don't object to

25   the jury being reminded, as is appropriate, that

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                              16-14


 1   they're about to hear testimony that may not be

 2   relevant to all issues in the case, Your Honor.

 3              THE COURT:   All right.     Well, number --

 4              MR. CORRIGAN:   Your Honor, could I --

 5              THE COURT:   Up here, Mr. Corrigan.

 6              MR. CORRIGAN:   Just to respond to the issue

 7   about the instruction.     I did draft that with -- as

 8   an in-court version of essentially the kind of

 9   instruction that is given after the case.

10       I did modify it because one of the concerns

11   I've always had with the pattern instruction--and as

12   the Court knows, the pattern instructions are not

13   mandatory and have never been formally adopted as --

14   as something that the Court's supposed to give.

15   But --

16              THE COURT:   Well, you know that the Seventh

17   Circuit has consistently said that these are

18   favored.    There's no question about it.

19       Well, let's just shorten this up.            We're gonna

20   use the pattern instruction.       But I'm going to be

21   very lenient and allow both of you to get together,

22   and if you want to modify it in some way at the

23   proper time, that's fine.      But let's don't take it

24   up now.

25              MR. CORRIGAN:   Okay.     Your Honor, just to

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                         16-15


 1   clarify the reason that I modified it, and so that

 2   the Court -- I've always been concerned about the

 3   pattern instruction that is essentially a limiting

 4   instruction that says you can consider this, but

 5   doesn't tell them what they can consider it for.

 6   And that's why I've always had problems with that

 7   pattern instruction.

 8            THE COURT:    Well, many of us have had.

 9            MR. CORRIGAN:    And I do note that the

10   introduction to the pattern instructions said --

11   says that these instructions are not mandatory.      The

12   Court's suppose to follow the law, not the

13   instructions.

14            THE COURT:    That's true.

15            MR. CORRIGAN:    And I think a limiting

16   instruction, according to the law, should say what

17   the evidence can be used for.

18            THE COURT:    Well, in the best of all

19   worlds, Mr. Corrigan, I really think you're

20   absolutely correct.    But unfortunately, we don't

21   have the time to sit here and contemplate our navels

22   for the balance of the month until after

23   Thanksgiving.   We've got to move.    And here we are

24   just five minutes before the jury is to be in here,

25   and I want to get this resolved fast.

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                              16-16


 1       So what I'm going to do is that at the proper

 2   time, we will give the limiting instruction, but it

 3   will be the pattern instruction.         And if the two of

 4   you can agree on a modification of the wording, that

 5   will be swell.     But if you can't, you'll both give

 6   me your suggested modifications, and then I'll make

 7   the decision.     Since that's my job.      Okay?

 8       Good.     Now, let's get back to where we are.

 9   And that is the testimony of Ms. Still.            She will

10   not be able, of course, to give her conclusion as to

11   whether what took place here was right or wrong.

12   And she is going to testify only as to her concept

13   of what the generally accepted practices are on a

14   nationwide basis.

15       Now, it's obvious that she is not totally

16   experienced in the Illinois situation, the State of

17   Illinois situation with DOC.         She is from

18   California.     According to her curriculum vitae, she

19   has testified four times, I believe, as an expert in

20   Court.   Is that correct?

21             THE WITNESS:     I've testified --

22             THE COURT:     Say again.

23             THE WITNESS:     I've actually given testimony

24   one time in court.

25             THE COURT:     One time.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           16-17


 1            THE WITNESS:     One time in court.

 2            THE COURT:     All right, fine.   But is there

 3   any objection by the -- by the defendants as to her

 4   qualifications?

 5            MR. CORRIGAN:     Your Honor, not to testify

 6   as to standards.

 7            THE COURT:     Good.   That's exactly our area.

 8       So rather than have you -- rather than have the

 9   jury in, and have us go through all of these things

10   and questions of you on the stand, and then have

11   these matters all brought up.      And then have to send

12   the jury out, and then we have to discuss them, I

13   want to get these done at the head end so that

14   everybody knows what the -- what the playbook says.

15       And so when you testify, I'll expect you to

16   give us a brief narrative of your background and

17   your experience and so forth.      But I read your vitae

18   here, and it's quite impressive.      You've done a hell

19   of a lot of work in this penal field.      So I have no

20   problem in accepting you as an expert in this area.

21       But we've got to understand that you cannot

22   take the position of the jury and tell them, under

23   these circumstances, that they are guilty.      You

24   understand that?

25       So this is -- you're giving a generally

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                          16-18


 1   background of what the acceptable practice is

 2   throughout the country.     Okay.

 3       I think that's where -- about where we are.

 4       Now, Ms. Thompson, have I missed anything?

 5   Ms. Brown?

 6             MS. THOMPSON:    I think we understand the

 7   Court's ruling and we will follow it.

 8             THE COURT:    Okay, great.     Do you have any

 9   problem with that Ms. McNaught or Mr. Corrigan?

10             MR. CORRIGAN:    We understand the Court's

11   ruling.

12             THE COURT:    Okay, swell.     Do I don't -- if

13   there's anything that is disruptive or breaks into

14   the concentration of the jury, who are the ultimate

15   fact-finders here.     They make the decision.     And we

16   don't want them to be confused.        And that's why I

17   like to get this expert witness business taken care

18   of out of their presence and at the head end so that

19   before you testify we don't have to have a lot of

20   objections and so forth.

21       So do we have a pretty good idea of where

22   the -- the parameters of where we are now?

23             MS. THOMPSON:    Yes, Your Honor.

24             THE COURT:    Okay.

25             MS. McNAUGHT:    Yes, Your Honor.     And I see,

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                             16-19


 1   Your Honor, it's about 30 seconds until ten.         If I

 2   could have been 60 seconds to talk with Ms. Thompson

 3   prior to the jury coming in.

 4            THE COURT:     Oh, absolutely.      In fact, we'll

 5   stand in recess for five minutes until you get a

 6   chance then.    And then I'll ring.      I'll ring in

 7   about six minutes.     Okay?

 8            MS. McNAUGHT:      Thank you.

 9            THE COURT:     Thank you very much.

10       (A recess was taken.)

11       (The jury entered the courtroom.)

12            THE COURT:     Thank you, Madam Clerk.      Good

13   morning, everyone in the jury.        It is 25 after ten,

14   and we are just a smidgeon late in getting started.

15   But I can tell you, ladies and gentlemen, that your

16   time has not been wasted.       While you were in the

17   jury room, we had some administrative matters that

18   we had to take care of out of your presence.         We

19   have been resolved, and I think it will shorten your

20   time.

21       So everyone is currently present and here and

22   ready to go.    And so I think we will call now upon

23   the defense -- I mean upon the plaintiff.

24   Ms. Brown?

25            MS. BROWN:     Thank you, Your Honor.      The

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            16-20


 1   plaintiffs Chief Wendy Still.

 2              THE COURT:      Ms. Still, if you would stand,

 3   please, raise your right hand and be sworn by the

 4   Clerk.

 5         (The witness was sworn.)

 6              THE COURT:      Thank you.    Please be seated.

 7                      WENDY STILL

 8   called as a witness herein, having been duly sworn,

 9   was examined and testified as follows:

10                      DIRECT EXAMINATION

11   BY MS. THOMPSON:

12         Q.   Good morning, Ms. Still.

13         A.   Good morning.

14         Q.   Can you please state and spell your name for

15   the record?

16         A.   Wendy Still.     W-e-n-d-y.    S-t-i-l-l.

17         Q.   Chief Still, what field has your career been

18   in?

19         A.   My career field has been corrections,

20   criminal justice for the past 32 years.

21         Q.   And in that time, have you developed an

22   expertise in the operation and management of women's

23   prisons?

24         A.   Yes, I have.

25         Q.   I apologize, Your Honor, the instruction.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             16-21


 1            THE COURT:      That's all right.       I was gonna

 2   let you give her background, and then I was going to

 3   give the instruction.      Go right ahead.

 4       Q.   I understand.     Thank you, Your Honor.

 5       Chief Still, were you hired by the plaintiffs

 6   to provide opinions in this case about nationally

 7   accepted correctional practices and standards?

 8       A.   Yes, I was.

 9       Q.   Now, you don't have any opinion on whether

10   the plaintiffs are telling the truth or the

11   defendants are telling the truth; correct?

12       A.   No, I don't.

13       Q.   But you did reach some opinions in this case

14   about nationally accepted correctional standards and

15   practices?

16       A.   Yes, I have.

17       Q.   Now, we're gonna get into your opinions in a

18   minute, but before that, I'd like to talk about your

19   background.

20       How long have you been working in the field of

21   criminal justice?

22       A.   Approximately 32 years.

23       Q.   And what do you currently do for a living?

24       A.   I'm the Chief Probation Officer for the

25   County of Alameda in California.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                                   16-22


 1       Q.     And how long did you work in the prison

 2   system in California?

 3       A.     For over 25 years.

 4       Q.     And please tell the jury about your

 5   experience working directly in prisons?

 6       A.     My prison -- my prison experience, I worked

 7   in three different prisons, three actual male

 8   prisons.    Variety of assignments from business

 9   manager to associate warden to chief deputy warden

10   and acting warden on numerous an ongoing occasions.

11   That was my direct in-prison experience.

12       Q.     Thank you.     And what experience do you have

13   operating and managing prisons?

14       A.     I've had a variety of experience in managing

15   prisons.    The most prisons I ever had management and

16   oversight responsibilities for was ten.              40,000

17   inmates, approximately 15,000 staff, and over a wide

18   geographic area.

19       Q.     And can you give us -- can you tell the jury

20   about the range of prisons that were under your

21   management?

22       A.     Yes.    I have managed male and female

23   prisons.    Had oversight responsibility for and

24   levels of security all the way from condemned down

25   to the lowest level security, which would be

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                                16-23


 1   community corrections.

 2       Q.     And have you been hired to serve as a

 3   consulting expert in any other situations?

 4       A.     Yes.    I am currently under contract, and

 5   have been so for about five years, for the

 6   Department of Homeland Security.           I do conditions of

 7   confinement investigations related to detention

 8   standards for Homeland Security.           And also for the

 9   Department of Justice.         I do prison investigations

10   in women's prisons primarily for the Department of

11   Justice.

12       Q.     Do you also do any expert investigation in

13   jails?

14       A.     Yes, I do.     The expert investigations I do

15   in jails are pretty much for Homeland Security.             And

16   that relates to their detention facilities are

17   leased.    Sometimes, you know, through the local

18   jails, as well as in private correctional

19   facilities.

20       Q.     And have you designed or drafted any prison

21   policies and laws over the course of your career?

22       A.     Yes, I have.      I participated in drafting

23   numerous penal code changes in California.           And

24   specifically Penal Code 3430, with Assemblyman Sally

25   Lieber relative to gender-responsible practices in

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                            16-24


 1   women's prisons.

 2       Q.    Have you drafted any laws that address body

 3   searches of incarcerated people?

 4       A.    Yes, I have.      As the Associate Director of

 5   Female Offender Programs and Services, I wrote the

 6   Title 15, which is California Prison Regulations as

 7   it related to the elimination of cross-gender pat

 8   searching and the title regulation related to it.

 9       Q.    Please tell the jury about the educational

10   degrees that you have received?

11       A.    I have a -- my undergraduate is in

12   organizational development and behavior, and my

13   Master's Degree is in criminology.          And the focus of

14   my Master's Degree thesis was gender-responsive

15   operating practices in female prisons.

16       Q.    Are you a member of any professional

17   corrections organizations?

18       A.    Yes.    A long-standing member of the American

19   Correctional Association and also the American

20   Probation and Parole Association.

21       Q.    Okay.    And do you attend or speak at

22   conferences on correctional issues across the

23   nation?

24       A.    Yes, I do.     On a regular and ongoing basis.

25       Q.    What are some of the awards that you have

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                         16-25


 1   received during your career?

 2       A.    I've received, in 2014, a Governing

 3   Magazine's Administrator of the Year Award for the

 4   innovative practices in community corrections.       I

 5   have also received numerous letters of

 6   acknowledgment from various directors of

 7   corrections.

 8       And also in 2014 -- no, excuse me, 2015, San

 9   Francisco, the -- named March 23rd, 2015, as Wendy

10   Still Day upon my retirement from the San Francisco,

11   recognizing my contributions to the criminal justice

12   system.   I received an award from the District

13   Attorney in the California system for my work

14   relative to improving criminal justice practices.

15       I'm gonna leave it at that.

16       Q.    Thank you.

17       What national expertise do you have in

18   corrections outside of California?

19       A.    Well, I've participated in a variety of

20   National Institute of Corrections operational

21   practices discussions, policy-making, panels.       In

22   addition to that, I've testified before the Prison

23   Rape Elimination Act Commission as they were

24   debating, deliberating on what the actual Prison

25   Rape Elimination Act regulations were gonna be.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                        16-26


 1       I've testified before that commission twice

 2   while they were developing the PREA regulations

 3   because of my work in that area.

 4       I currently basically work for the Department

 5   of Justice, working with them on investigations

 6   inside prisons in various states where they have

 7   concerns regarding potential abusive practices.

 8       Q.     Okay.   And can you tell the jury what your

 9   responsibilities were when you were managing and

10   supervising prisons in California during that time

11   of your career?

12       A.     Well, I had overall responsibility for all

13   the prison operations.      Everything from fiscal to

14   operational to investigations to ensuring conditions

15   of confinement met departmental and all standards

16   regulations.

17       Specifically, when I was the associate director

18   of the female prison system, and at that time we had

19   about 11,470 in three different women's prison, I

20   was responsible for the revision of all of our

21   operational practices.      Transforming them from being

22   gender neutral to being gender responsive,

23   recognizing the difference between male and female

24   inmates.

25       Q.     Thank you.   And you testified earlier that

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-27


 1   you served as an expert for the Department of

 2   Homeland Security and the Department of Justice.

 3   Have you testified as an expert before any

 4   legislative bodies?

 5       A.   I've probably given testimony in over 300

 6   hearings for the California legislature.        I have

 7   testified on behalf of the Department of Corrections

 8   in terms of as their operational expert on

 9   everything from financial issues to operational

10   issues to specifically issues in women's prisons.

11       In addition to that, I have testified on behalf

12   of the Chair of the public safety -- the Senate

13   Public Safety Committee, as well as testified on

14   behalf of the Assembly's Public Safety Committee as

15   their correctional expert because of the number of

16   years that I've had working in managing in the

17   prison system.

18       Q.   Thank you.

19       Have you testified before on behalf of

20   government entities, prisons, or institutions, as

21   opposed to on behalf of people who are incarcerated?

22       A.   Oh, the vast majority of my testimony,

23   certainly in the legislative arena, was all on

24   behalf of governmental agencies, whether it be the

25   legislature or whether it be the Governor, the

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           16-28


 1   Department of Corrections.       I've also testified on

 2   behalf of the Attorney General in prison litigation,

 3   litigation against the Department of Corrections as

 4   the Attorney General's correctional expert.

 5       Q.     Okay.   During your expert work for the

 6   Department of Justice and the Department of Homeland

 7   Security, have you found in favor of both the

 8   institutions and the individuals who are alleging

 9   problems in those institutions?

10       A.     Yes, I have.

11       Q.     Okay.   Your Honor, I would like to tender

12   Ms. Still as an expert in corrections?

13              MS. McNAUGHT:     No objection.

14              THE COURT:     Thank you very much.

15       Then before she testifies, I would like to

16   advise you, ladies and gentlemen, that the testimony

17   of this witness is being admitted for a limited

18   purpose.

19       You may hear evidence about whether defendants'

20   conduct complied with generally accepted national

21   correctional standards.       You may consider this

22   evidence as it relates to one or more defendant's

23   motive or intent, but remember that the issue is

24   whether one or more defendants violated plaintiffs'

25   8th amendment rights, not whether generally accepted

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                       16-29


 1   national correctional standards may have been

 2   complied with.

 3       All right?    Very good.

 4       Please continue your examination of Ms. Still.

 5       Q.   Thank you, Judge.

 6       Chief Still, what are nationally accepted

 7   correctional -- excuse me, what are nationally

 8   accepted correctional standards?

 9       A.   They're a variety of different standards.

10   There is the National Health Care Correctional

11   Standards.   Those are the American Public Health

12   Association, the American Correctional Association

13   has the Adult Correctional Institutional Standards.

14   There are the American Bar Association Treatment of

15   Prisoners and there are the Prison Rape Elimination

16   Act Standards.   Those are four of the distinct

17   standards.

18       There are also correctional practices issued by

19   the National Institution of Corrections where

20   operational practitioners publish, say, for example,

21   the gender-responsive strategies and associated

22   policy briefs in a variety of topics.

23       Q.   Okay.   And can you tell the jury what

24   nationally accepted correctional practices are?

25       A.   Nationally accepted correctional practices

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                              16-30


 1   can be based upon the actual standards itself as

 2   they're written, or they can be based upon a broad

 3   body of publications, researched practices, as well

 4   as publications such as from the National Institute

 5   of Corrections.

 6       Q.   And how do professionals in your field

 7   become aware of national accepted correctional

 8   practices and standards?

 9       A.   Well, the national -- the national standards

10   are published.     And so those are -- those are

11   something that -- they're not revised that

12   frequently; they're pretty set.        They're revised

13   from time to time.     But the operational correctional

14   practices that are nationally recognized, that's a

15   continuing changing body of knowledge.            And that's

16   what the charges from the National Institute of

17   Corrections, they bring operational practitioners

18   in, basically, that then publicize.

19       And it's just not that, researchers also, based

20   on research.     Like for example, a lot of the PREA

21   regulations themselves were promulgated based upon

22   research that had been conducted, testimony by

23   correctional experts, to get to what national

24   recognized standards are.

25       Q.   Okay.    And what sources did you rely on --

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-31


 1   or do you rely on as a general matter to identify

 2   national -- nationally accepted correctional

 3   practices?

 4       A.   All of what I've mentioned as the standards.

 5   National Institute of Corrections, the policy briefs

 6   that are published through there.       There are also a

 7   variety of other correctional publications.       And in

 8   addition to that, keeping standard on what the

 9   research tells us.     Especially as it relates to

10   knowledge on female inmates and trauma and

11   practices, operational practices, and the impacts.

12       Q.   Now, are nationally accepted correctional

13   standards and practices the same thing as, you know,

14   best practices, or what you would do under ideal

15   circumstances, sort of the gold standard, or are

16   they something else?

17       A.   Well, I'd say that you have your national --

18   you have best practices, which would be your gold

19   standard.    And then you have those practices that

20   are recognized across correctional systems,

21   regardless of where they're at in the nation, as to

22   what a standard practice would be.       And that is not

23   a formally -- it's not always a formally written

24   standard, it's a standard practice based upon the

25   practitioner's body of knowledge that may be

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                          16-32


 1   published, as well as experience.

 2       Q.   Thank you.

 3       Chief Still, in this case, were you provided

 4   materials to review?

 5       A.   Yes, I was.

 6       Q.   And what were the primary materials that you

 7   reviewed?

 8       A.   I reviewed plaintiff and defendant

 9   statements.   I reviewed the actual -- the actual

10   complaint filing.      And a variety of testimony that

11   had been provided by the defendants.        And of course,

12   the standards and the best practice -- the

13   correctional generally accepted National Institute

14   of Corrections, the current literature, all of that.

15       Q.   Thank you.     And you don't have any

16   first-hand knowledge as to whether the plaintiffs'

17   allegations in this case are true; right?

18       A.   No, I do not.

19       Q.   And you don't have any first-hand knowledge

20   as to whether the defendants' testimony in this case

21   is true; correct?

22       A.   No, I do not.

23       Q.   But you relied on those documents for

24   context; correct?

25       A.   That is correct.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                            16-33


 1       Q.     The opinions that you reached in this case

 2   about nationally accepted correctional practices and

 3   standards are not dependent on a belief by you that

 4   anything particular happened during the incident at

 5   issue in this case; correct?

 6       A.     That is correct.

 7       Q.     And you have no opinion about what actually

 8   occurred on March 31st, 2011?

 9       A.     That is correct.

10       Q.     How much have you been paid to date for your

11   work on this case?

12       A.     Approximately $6100.

13       Q.     Okay.    And what did your work primarily

14   consist of?

15       A.     Is reviewing materials and writing an

16   opinion.

17       Q.     What was your hourly rate of pay?

18       A.     $190 an hour.

19       Q.     And is that a customary and reasonable rate

20   of pay for a corrections expert performing the kind

21   of work that you did in this case?

22       A.     It is.    And it's under what my normal

23   standard rate is.      Considerably.

24       Q.     In your field, do you need to physically

25   visit prisons, a prison, in order to give an opinion

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                        16-34


 1   about correctional standards and practices that are

 2   nationally accepted?

 3       A.   No, I do not.

 4       Q.   And in your field, do you need to interview

 5   witnesses to give opinions about what is nationally

 6   accepted in your field?

 7       A.   No, I do not.

 8       Q.   Okay.   Changing subjects, let's talk about

 9   national correctional standards and practices that

10   relate to how somebody would plan and monitor a mass

11   strip search of 200 women.

12       Can you please explain to the jury what's the

13   difference between a planned operational mass strip

14   search and an emergency search?

15       A.   Well, in an emergency search, you have,

16   generally, situations that exist where there is a

17   significant security risk and a safety risk.

18   Generally, there has been some type of major

19   incident.   It could be involving only two, but there

20   could be a concern for weapons or other type

21   material that could pose a safety and security risk.

22   And that would be something that would create an

23   exigent or emergency circumstance.

24       Q.   So the rules are different in terms of

25   what's nationally accepted in a strip search when

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                         16-35


 1   there is an emergency or an exigent circumstance and

 2   when there is not; is that right?

 3       A.    That is correct.

 4       Q.    Okay.   Now, are there nationally accepted

 5   standards or practices that relate to what kind of

 6   planning is required in your field before a mass

 7   strip search of 200 women is implemented in a

 8   non-emergency setting?

 9       A.    There's not specific do X, Y, and Z before,

10   in terms of a published standard as it relates to

11   strip searches.    But what there is is there is a

12   large body of knowledge relative to how invasive

13   strip searches are.     And so what the generally

14   accepted --

15              MS. McNAUGHT:     Objection, Your Honor, to

16   this.    If there are no accepted standards, then what

17   her testimony is is irrelevant.

18              MS. BROWN:   I believe she said there was no

19   accepted standard -- excuse me, standards.       But then

20   she's explaining there are accepted practices.

21       A.    Generally accepted correctional practices.

22              THE COURT:   I thought she said there were

23   no published standards.       Isn't that -- did I miss --

24   would you read that back, Madam Reporter.

25       (The requested material was read.)

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                            16-36


 1            THE COURT:     Thank you.     All right, I think

 2   that clarifies it.

 3       All right, she may testify to the -- to her

 4   understanding of what the general ones are because

 5   there are no published or specifically agreed upon

 6   standards.

 7       Now, that's my understanding of what her

 8   testimony is; is that right?

 9            MS. BROWN:     Thank you, Judge.       Yes.

10            THE COURT:     Do you agree with that?

11            MS. BROWN:     Yes, I do agree.     That there is

12   no published standards --

13            THE COURT:     That's right.

14            MS. BROWN:     -- but I believe she is gonna

15   opine on what are the understood practices.

16            THE COURT:     Exactly.     Okay, that's what we

17   all understand.

18       A.   Okay.    And there is -- there's the how you

19   conduct a search, a strip search, versus who

20   conducts a strip search.

21       The Prison Rape Elimination Act clearly states

22   that there should be -- there will be no visual

23   observation, or you'll have no, for example, male

24   staff or staff of the opposite gender conducting a

25   strip search.     That's published.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                         16-37


 1       But in terms of operationally how a strip

 2   search is conducted, that is what is generally

 3   accepted practice and how searches are conducted.

 4       Q.   Thank you.

 5       Now, can you tell the jury what are considered

 6   to be the nationally accepted practices with regard

 7   to planning and making a written plan for a mass

 8   strip search of 200 women when there's no emergency?

 9       A.   Well, a mass strip search when there is no

10   emergency is not a generally accepted correctional

11   practice.

12       Q.   Thank you.   And -- but if someone was going

13   to implement that, a mass strip search of 200 women

14   that they knew was gonna happen in advance, what

15   kind of written planning is considered to be a

16   generally accepted in your field?

17       A.   A mass strip search, a planned mass strip

18   search of 200 individuals would generally require

19   and it would be the accepted practice is to create a

20   written plan.   And a -- a written plan so that you

21   have a planned, organized, managed strip search

22   should such occur.

23       That's a significant action, and there are many

24   consideration to take into account.       And the written

25   plan provides clear direction to staff who is to do

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                            16-38


 1   what and when.    And if circumstances occur, what

 2   staff are authorized to do or not.

 3       Q.    Okay.   And can you tell the jury in more

 4   detail what kind of information is considered to be

 5   required in your field to be in that kind of a plan?

 6       A.    In that kind of plan you would want to -- it

 7   would include who was gonna conduct the search.

 8   Which inmates are going to be searched.          What the

 9   search is focused on.     The type of search, the

10   nature of the search.     Basically what you're

11   searching for.    The anticipated duration of the

12   search.   Who is gonna supervise the search.

13       And also such specifics as medical needs.          Is

14   medical personnel going to be available.          Also, if

15   you're searching female inmates, then the

16   accommodation or such things as personal hygiene

17   needs that are specific to women.

18       Q.    Okay.   And is it considered required in your

19   field to put in such a plan any specific information

20   about the -- about the procedures that will be used

21   during the mass strip search?

22       A.    Yes, it would be.    The type of force to be

23   used, for example.    And when I say that, in terms of

24   for example, handcuffing, that is a level of force.

25   And so that would be included in there.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                            16-39


 1       Also, who's going to be participating in the

 2   search, conducting it.      You know, what security

 3   personnel.   And what the scope of supervision of the

 4   personnel would be.   Where the search is gonna be

 5   conducted at.

 6       Q.   Okay.   What about transportation of

 7   prisoners or staging of prisoners?      Are -- any of

 8   those kinds of operational details expected --

 9   accepted, excuse me, in your field, as being

10   required in such a plan?

11       A.   Well, what you would generally have in your

12   plan is what is the area to be searched.          And where

13   is the population going to be at staged.          And then

14   what type of search will be conducted.          And by whom.

15   And if -- what type of force is authorized.          And

16   when I say force, again, it's just because of the

17   fact that handcuffing is a use of force.

18       Q.   And would the fact that training academy

19   cadets are gonna be used during the mass strip

20   search factor into your decision -- into your

21   opinion of what's required to be in a written

22   operational plan?

23       A.   Yes, it would.

24       Q.   And why is that?

25       A.   Because they are trainees.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           16-40


 1       Q.    Would the fact that a particular mass strip

 2   search of 200 women is the first of its kind

 3   recently at the institution factor into your opinion

 4   of what's required to be in a written plan?

 5       A.    Yes, it would be.    Because the facility

 6   wouldn't have had -- a facility, any facility, if

 7   they're doing anything of that large of nature for

 8   the first time, it's gonna be really important.         And

 9   if you're bringing trainees in also to be part of

10   that search operation, it's gonna be really

11   important that there is clear instruction as who was

12   authorized to do what in what circumstances during

13   what timeframe.

14       Q.    Thank you.

15       What risks are generally understood in your

16   field to be present when 200 women are

17   strip-searched without a written plan in a

18   non-emergency situation?

19       A.    Well, the -- the risks are multiple.    For

20   example, if you don't have a written plan, then

21   what -- then there's no really clear direction on

22   what type of --

23              MS. McNAUGHT:   Your Honor, I object to

24   this.    This goes beyond the nationally accepted

25   policies, principles, standards, contingencies.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                              16-41


 1               MS. BROWN:   I would disagree with that,

 2   Your Honor, because I believe what she still

 3   testifying to is what informs those generally

 4   accepted standards and practices.        What -- in other

 5   words, why they are there.       Why they are the way

 6   they are.

 7               THE COURT:   I'm going to overrule.

 8       Now, we're at the point where there should have

 9   been a written plan.      That was the last point.

10               MS. BROWN:   Yes, Your Honor.

11               THE COURT:   Let's explore that with Chief

12   Still.   Explore this now, I want this fleshed out.

13       Q.   (By Ms. Brown)     so what risks are generally

14   understood in your field to be present when a mass

15   strip search of 200 women takes place?            And we're

16   not talking about an emergency setting, but that

17   takes place without a written operational plan?

18       A.   Well, first of all, it's really important

19   that the privacy of the female inmates be respected

20   in terms of -- and the PREA standards does require

21   you would not want to have anyone in the area of the

22   search that could visually see the women in a state

23   of undress if they were not directly involved in the

24   search for one.

25       And two, you would not want to have male staff

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-42


 1   be able to view the females while they were being

 2   strip-searched.

 3       Three, the plan's important because you do want

 4   to have specifically what level of force is

 5   authorized and for what period of time.        For

 6   example, if you were going to handcuff, then under

 7   what circumstances would it be?     Just during a

 8   transportation period, or would they be expected to

 9   remain handcuffed and for what periods of time.

10       Again, you have inexperienced cadets that are

11   actually participating in this.     And if you have

12   inexperienced cadets, then you really want to make

13   sure that you have the clear parameters.

14       Also, a search plan is really important as it

15   relates to medical conditions and ensuring that

16   medical conditions, under any circumstance, whether

17   it's a search or not, that adequate medical staff

18   are on site or available, or medical needs are

19   taking place.     For example, if you have inmates that

20   are on medication and a search takes place over a

21   long period of time, how are those medications gonna

22   be administered?     When are they going to be and by

23   whom?

24       Feeding, your plan would talk about feeding.

25   You know, how long the search was gonna go on.        Was

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                             16-43


 1   that going to be during a feeding period.          If so,

 2   how were the inmates gonna be fed, on paper trays or

 3   not.    Those type of specifics.

 4          Q.   Okay.    Now, prison supervisors are very busy

 5   people and they have a lot to do.         Would it be

 6   considered acceptable in your field for a prison

 7   supervisor conducting a non-emergency, mass strip

 8   search to just kind of wing it on the fly and do it

 9   that way?

10          A.   The answer is no.     And the reason being is I

11   will answer that based upon what generally has been

12   experienced in prisons.         When you don't have clear

13   direction to staff in something of that serious of a

14   nature of a large search, then that's when there are

15   great risks.        And that's when things tend to go

16   wrong, because there is not clear direction.

17          Q.   Okay.    Let's talk about supervision and

18   monitoring during a strip search according to

19   nationally accepted correctional standards and

20   practices.

21          Now, in your field, what information would a

22   written operational plan include about the chain of

23   command during a strip search?

24          A.   Who had responsibility for supervising and

25   providing oversight of the search operation.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                          16-44


 1       Q.    And why is it considered required in your

 2   field to have a chain of command established during

 3   the mass strip search of 200 women?

 4       A.    To ensure that staff are adhering to the

 5   exact specific authorization of the warden for how

 6   the search is to occur, when it's to occur.      And

 7   ensure that the requirements of the search,

 8   basically the parameters, that staff stay within

 9   those parameters.

10       Q.    Okay.   And why is that important?

11       A.    Because if staff do not have clear direction

12   as to who is allowed to do what, that is when

13   unauthorized actions take place.

14       Q.    In addition to creating a written

15   operational search plan and establishing a chain of

16   command, how -- what else is considered generally

17   accepted in your field to monitor a strip search of

18   200 women?

19       A.    Is to have appropriate management oversight

20   of that type of an operation.      To -- again, to

21   ensure that the elements of the plan are being

22   complied with.

23       Q.    Now, you know, as we said, assistant

24   wardens, wardens, prison supervisors are busy

25   people.   Would it be considered acceptable in your

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                             16-45


 1   field for them to just rely on line staff to carry

 2   out a mass strip search of 200 women?

 3       A.   Well, line staff need to have adequate

 4   supervision and oversight.      So I would say any mass

 5   search of 200, that significant of nature, in -- and

 6   that had not been conducted before, even if it had

 7   been conducted before, requires that management

 8   oversight.    It's a significant action.         And if it's

 9   not handled correctly, there could be an incident

10   that happens as a result of staff not adhering to

11   what the plan is.

12       Q.   Okay.   Changing subjects, let's talk about

13   who is able to view strip searches of women

14   prisoners according to generally accepted standards

15   and practices in your field.

16       Now, what are the generally accepted standards

17   regarding who should be able to view women being

18   stripped in a non-emergency setting?

19       A.   Well, in any setting, PREA applies in terms

20   of women being strip-searched.       Even women being pat

21   searched.    PREA does not allow for or restricts

22   those type of searches to female-only personnel.

23       Q.   Can you tell jury what PREA is?

24       A.   PREA is the Prison Rape Elimination Act.

25   And it was -- it was basically promulgated in 2003.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                       16-46


 1   And over a period of time, there were a number of

 2   hearings, and regulations were created to prevent,

 3   detect, investigate, intervene, and to eliminate

 4   prison rape and sexual abuse in correctional

 5   institutions.

 6       Q.   Does -- do the PREA standards reflect

 7   nationally accepted correctional practices?

 8       A.   Yes, they do.

 9       Q.   Can you explain why that is?

10       A.   Because -- well, the standards were created

11   with input.     Basically, there was a commission that

12   was created, the National Price Rape Elimination Act

13   Commission.     The commissioners were from a variety

14   of fields.    The commissioners took testimony over a

15   period of time, over a period of years actually.

16   And then promulgated regulations.

17       And the process, they had written -- or they

18   had in-person testimony.     They also took written

19   testimony from practitioner -- correctional

20   practitioners and others throughout the nation.       And

21   based upon that, they promulgated the regulations.

22   And that's why it's considered a national standard.

23       Q.   Now, as of March 2011, would it have

24   comported with generally accepted national

25   correctional standards and practices to conduct

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                           16-47


 1   strip searches of women in view of men?

 2       A.    No, it would not have.

 3       Q.    And why is male viewing of female strip

 4   searches prohibited in your field according to

 5   accepted standards and practices?

 6       A.    Because basically, societal norms,

 7   correctional norms are you do not have male staff

 8   searching, whether it's pat searching or whether it

 9   is strip-searching, view a women's body in a state

10   of undress.

11       Q.    And what is behind -- what's the reason for

12   why that is the nationally accepted practice?

13       A.    Privacy, for one.    Privacy, as well as the

14   trauma in and of itself it would create by virtue of

15   that.    And the standard, it also recognizes -- part

16   of the testimony that was given to the PREA

17   Commission was the fact of trauma.

18       You know, there's a large body of knowledge,

19   the gender-responsive strategies really began to

20   publish that in 2003.     So, you know, PREA also was

21   passed in 2003.    The laws though, the regulations,

22   were not in effect until much later.        And the

23   regulations, in fact, were published after 2011.         I

24   think it was actually in 2012.

25       But the body of knowledge and the generally

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                          16-48


 1   accepted practices that were testified to in the --

 2   and that were adhered to, recognized that long

 3   before that time.

 4       Q.   Now, based on your knowledge of national

 5   correctional standards and practices is it

 6   considered proper for strip searches to take place

 7   in view of people who are not participating in

 8   conducting the search in a non-emergency setting?

 9       A.   No, it is not.     You only have the

10   individuals involved, that are directly involved in

11   that search.

12       Q.   And according to nationally accepted

13   correctional standards and practices is it

14   considered proper in your field to strip search

15   women in groups of four to ten women at the same

16   time where they can view each other naked?

17       A.   Generally, the best practice is you do an

18   individual one-on-one.      Sometimes because of staff,

19   personnel, that you -- you do larger, you do the

20   groups four to six.     But generally accepted, you

21   want to have the privacy partition screening.        And

22   that doesn't have to be an actual physical

23   structure, it could be a privacy scene curtain, in

24   order to protect their privacy.        But there is no

25   written standard that mandates that.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                         16-49


 1       Q.   Okay.   And you know, in terms of nationally

 2   accepted correctional practices, you know, what are

 3   the ways in which it's accepted to ensure privacy

 4   when you're strip-searching women in groups?

 5       A.   Well, you have the -- you clearly identify

 6   where the strip searches are going to go on.       Who is

 7   gonna conduct the strip search.       How it is to be

 8   conducted.    And also, bar any non-involved personnel

 9   from the area.    Also, make sure that there are no

10   windows or no -- you can't visually see into where

11   the strip search is going to be at.

12       And also ensuring, as you're conducting the

13   strip search, that you have ensured that you have

14   the supplies on hand for the women as they are being

15   searched out.    The hygienic supplies they would

16   need.

17       Q.   Okay.   Thank you.

18       In your work for this case, did you review the

19   Illinois Administrative Code provision that governs

20   strip searches of women in prison?

21       A.   Yes, I did.

22       Q.   Okay.   I'd like to show you Plaintiff's

23   Exhibit 33.

24            THE COURT:    Do you have a copy for me here?

25       Q.   Yes, Your Honor.     It is Plaintiff's

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                            16-50


 1   Exhibit 33, and we'll get you a copy.

 2               THE COURT:   All right.

 3          Q.   Could viewing this policy assist you in

 4   giving testimony today?

 5          A.   Yes, it would.

 6          Q.   Your Honor, permission to publish?

 7               THE COURT:   Well, I haven't even seen it

 8   yet.    Why don't you bring it up here to me right now

 9   and let me glance at it.

10               MS. BROWN:   Sure.

11               THE COURT:   I don't have a copy.      Now, do

12   you have a copy in front of you?

13               MS. BROWN:   Yes.

14               THE COURT:   Okay, fine, go right ahead.

15               MS. BROWN:   Thank you, permission to

16   publish this.

17               THE COURT:   Beg you pardon?

18               MS. BROWN:   Do I have permission to publish

19   this?

20               THE COURT:   Any objection?

21               MS. McNAUGHT:    No objection.

22               THE COURT:   Fine.    You may publish.    Put it

23   right on the screen.

24               MS. McNAUGHT:    Your Honor, actually, I

25   think the appropriate way to publish it is maybe to

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-51


 1   ask that it be entered into evidence and then to

 2   publish it.

 3            THE COURT:      Well, I assume --

 4            MS. McNAUGHT:       And I have no objection to

 5   it being entered into evidence.

 6            THE COURT:      Excellent.     Then we will make

 7   sure that all of the i's are dotted and t's crossed.

 8   And it is hereby admitted into evidence with no

 9   objection.

10       (Plaintiffs' Exhibit 33 admitted.)

11            MS. BROWN:      Thank you, Your Honor.     And

12   defense counsel --

13            THE COURT:      Very good.

14       You may publish.       Is it working?

15            THE CLERK:      It is, Judge.     It just needs to

16   be turned on.

17            THE COURT:      There we go.

18       Q.   (By Ms. Brown)      okay.    So is this -- does

19   this -- this section of the Illinois Administrative

20   Code that relates to searches for and disposition of

21   contraband?

22       A.   Yes.

23       Q.   And did you rely on this document in doing

24   your work on this case?

25       A.   Yes, I did.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                         16-52


 1       Q.     Okay.   Looking at the third page.

 2              THE COURT:    Page 3, did you say?

 3       Q.     Yes, Your Honor.

 4              THE COURT:    Mm-hmm.

 5       Q.     Okay.   Do you see where it says (as read:)

 6   Strip searches and visual searches of anal or

 7   vaginal body cavities of committed persons shall be

 8   conducted by persons of the same sex as the

 9   committed person and in an area where the search

10   cannot be observed by persons not conducting the

11   search except in cases of an emergency?

12       A.     Yes, I did.

13       Q.     And you know, what -- looking at that, is

14   that policy consistent with generally accepted

15   national standards and practices?

16       A.     Yes, it is.

17       Q.     Is it consistent with that policy to strip

18   search women in view of men?       In a non-emergency

19   setting?

20       A.     No, it is not.

21       Q.     Is it consistent with that policy to strip

22   search women in view of people not conducting the

23   search in a non-emergency setting?

24       A.     No, it is not.

25       Q.     According to national correctional standards

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                       16-53


 1   and practices, would it be considered acceptable for

 2   a prison administrator to leave it to line staff to

 3   decide, you know, where and how to conduct a strip

 4   search of 200 women as it relates to who will be

 5   able to view them while they are naked?

 6       A.   Can you repeat that question, please?

 7       Q.   Sure.   In your professional experience, is

 8   it considered acceptable according to, you know, the

 9   national standards and practices in your field,

10   to -- for a prison administrator to leave it up to

11   line officers to decide where and how to strip

12   search 200 women?

13       A.   No, it is not.

14       Q.   And why is that?

15       A.   Because line Officers basically follow the

16   direction of -- and need appropriate supervision,

17   management and oversight.     And strip searches and

18   visual searches, the reason why Illinois' law and

19   generally accepted standards are very specific about

20   who and when and how they can be conducted, it's to

21   protect -- it recognizes that -- that

22   strip-searching is one of the most intrusive things

23   that can happen to an individual when it's in

24   prison; right.

25       And so it's really important when you're

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                        16-54


 1   conducting a mass strip search of 200 individuals

 2   that there is clear direction to staff, there is

 3   clear oversight, and that it's -- the search is

 4   being monitored to ensure that staff are staying

 5   within those parameters.

 6       Q.   Okay.   Let's talk next about language used

 7   during strip searches.     In your professional

 8   experience, are there nationally accepted standards

 9   and practices that relate to what kind of language

10   can be used at a facility?

11       A.   Yes, there are.

12       Q.   Can you tell the jury what those standards

13   and practices are?

14       A.   Well, PREA -- excuse me, PREA standards

15   would apply, as would American Correctional

16   Association Standards.     And where I think the

17   overarching standard in the American Correctional

18   Association Standards is for professional conduct.

19   Basically, for staff to have professional conduct.

20       In addition to that, PREA is very specific

21   about not using language that is derogatory, that is

22   sexual in nature.

23       So I think between the two of them, it --

24   clearly, there is an expectation.      And the national

25   standard--and every correctional agency will have

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           16-55


 1   them--is the standard is to have correctional

 2   standards to have -- to define what professional

 3   conduct is within that correctional agency and the

 4   national generally accepted practice.

 5       And every one that I've ever read--which I've

 6   read a lot over 30 years throughout the United

 7   States--it talks about professional conduct

 8   behavior, language.

 9       Q.     Now, why is it generally understood in your

10   field that professional conduct and professional

11   language are required?

12       A.     One is because the -- the staffer -- or at a

13   facility, to ensure the safety and security -- to

14   ensure that safety and security is met, but also,

15   they're not there to punish the inmates within the

16   facility.    The law is the punishment.       And the staff

17   are there to maintain order and to ensure adherence

18   to, you know, whatever the state's rules are.

19       Subjecting an inmate to derogatory language,

20   foul language, verbally abusive language basically

21   can do several things.      One, especially for women,

22   it can act as a trauma trigger basically.         And it

23   can escalate the situation.       And you don't want to

24   do that.    It can create an incident.

25       And the other part of it is it's just part of

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                        16-56


 1   any code of conduct within a correctional agency is

 2   the fair and respectful treatment of inmates.

 3       Q.     Okay.   Now, you just used the word trauma

 4   trigger.    Can you just describe what that means to

 5   the jury?

 6       A.     Sure.   Women inmates, there is research,

 7   there is National Institute of Corrections, there's

 8   a large body of evidence where research that's taken

 9   place really since 2003, before that, but even as of

10   2003, a significant amount of research by very

11   well-respected individuals that has identified that

12   approximately 59 to 90 percent--depending on what

13   study that you read--of women inmates have been

14   subjected to verbal, physical, and sexual abuse.

15   Various forms of that.

16       And so there are -- there are actions that can

17   act as a trauma trigger to re-traumatize,

18   immediately put that inmate back into that state of

19   whatever that trauma is, trigger that trauma, and

20   then have an associated reaction by the inmate.         And

21   it could be emotional, the trauma trigger could

22   result in emotional distress, it could result in the

23   inmate acting out, a variety of behaviors.

24       Q.     Okay.   And I understand that you have no

25   opinions about the actual -- you know, any trauma

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-57


 1   that has to do with this case, but --

 2       A.   No.

 3       Q.   -- just as a general matter, across the

 4   nation, what does the research say -- you know, what

 5   is the prevalence of trauma in the female

 6   correctional population?

 7            MS. McNAUGHT:      Objection, Your Honor.    This

 8   goes beyond the policies and standards.

 9            THE COURT:     Yes.    I'll sustain that.

10       Q.   Very well.

11            THE COURT:     Let's just stick to the main

12   line.

13       Q.   Yes, Judge.

14       Now, Chief Still, some people might say that

15   correctional officers have tough jobs and prison is

16   a tough place.    Is it accepted in your field to use

17   unprofessional language for that reason?

18       A.   No, it is not.

19       Q.   Would it be considered acceptable in your

20   field to use unprofessional language at the start of

21   a strip search to shock prisoners into compliance?

22       A.   No, it would not.

23       Q.   And why is that?

24       A.   Because using derogatory language has the

25   potential to escalate a situation.        You want a calm,

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             16-58


 1   controlled, planned course of action, and -- and

 2   using obscenities or derogatory language is not

 3   going to create that type of environment.

 4       Q.   Now, during a mass strip search of 200

 5   women, you know, are there national standards and

 6   practices that relate to supervision of line staff

 7   with regard to the professionalism of their conduct?

 8       A.   Well, related to -- there's not a specific

 9   standard that says, you know, when strip-searching

10   200 individuals, do X, Y, and Z.        But there are

11   standards regarding providing adequate, appropriate,

12   supervision.

13       Q.   And what are those accepted standards and

14   practices?

15       A.   Well, it's too ensure that you have adequate

16   number of staff, supervisors on hand to supervise

17   the actual staff, and generally accepted

18   standards -- actually, generally accepted practices,

19   you would want to have, in a large-scale search, you

20   would want to make sure that you absolutely had an

21   adequate number of supervisors or management

22   oversight, especially in any circumstance when you

23   bring cadets in to participate in a large-scale

24   effort such as, well 200 involved in a search of 200

25   inmates, because of the fact that they're in

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                        16-59


 1   training.   You know, and so they need to be

 2   adequately supervised and oversight and -- by the

 3   facility.

 4       If you're bringing -- in any circumstance where

 5   you would bring cadets from outside, or trainees,

 6   into any major operation, is that you would want to

 7   make sure that you had adequate institutional

 8   supervisors, managers on hand.      Because basically,

 9   they're coming into your prison and they're doing --

10   you know, involved in whatever the mass search or

11   the mass exercise is.    And you want to make sure

12   that your own supervisor managerial staff--whatever

13   the appropriate level--are on hand because they

14   don't know your institution.

15       And in the event that something has never

16   occurred before, you want to make sure that it's

17   well-coordinated and supervised.

18       Q.   Thank you.

19       And is unprofessional language, you know, words

20   like, excuse me, the B-word, the F-word, you know,

21   calling prisoners animals, saying that prisoners

22   stink or they're disgusting, you know, saying that

23   this is what crack heads and prostitutes smell like;

24   is that the kind of language that is generally

25   accepted in your field that if a supervisor would

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                        16-60


 1   hear it, a supervisor would address it?

 2       A.   Absolutely a supervise would be expected to

 3   address it.      And in terms of the American

 4   Correctional Associate Standards of Conduct, it

 5   would violate professional standards of conduct.

 6       Q.   Now, let's turn to national standards and

 7   practices for strip-searching women who are

 8   menstruating.      What kind of advanced planning is --

 9   is required in your field, according to generally

10   accepted standards and practices, for a supervisor

11   to undertake when implementing a mass strip search

12   of 200 women?

13       A.   Well, the mass strip search plan which is

14   developed by the management--overseen by supervisor

15   or manager--should include anticipating that women

16   who are strip-searched, a number of them, some

17   percentage, are going to be menstruating.

18       So if they are requiring -- if the strip

19   requires, as does a strip search, the removal of

20   pads or tampons, then the plan must include having

21   adequate sanitary supplies on hand to address what

22   the females' hygiene needs are when they are

23   directed to remove the pads or tampons.

24       Q.   Okay.     And are there accepted standards and

25   practices that relate to where a prisoner who is

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                           16-61


 1   menstruating should be strip-searched?

 2         A.   There is -- there is no standard.      In terms

 3   of privacy and in line with the expectation of only

 4   viewing those that are involved with it, a woman who

 5   was menstruating and required to remove a pad or

 6   tampon, a generally accepted practice--not a

 7   standard--is that you would do that in private so

 8   that they're not having to remove that.

 9         And it's two-fold.     It's not only for the

10   privacy aspect of it, but they're going to have

11   bodily fluids that -- basically, blood that they're

12   gonna be exposed to, as well as others could

13   potentially be exposed to.       So you want to make sure

14   that they -- that the bodily fluid is not

15   transferred or other inmates or staff are exposed to

16   it.

17         Q.   And what are the generally accepted

18   practices to ensure sanitation during strip searches

19   of menstruating women other than what you just

20   described; you know, strip-searching them in a

21   separate location?

22         A.   There are a couple of ways that you can

23   sanitize in any type of a search.        Is that when you

24   have a large scale number being conducted, is that

25   you could have brown butcher paper.         You could have

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                        16-62


 1   the women stand on the butcher paper right --

 2   strip-searched out.      And then the woman is basically

 3   clothed and is moved off of the paper, that's thrown

 4   away.    That's one way.

 5       Another way is to conduct the searches, and

 6   then after each search, then have a janitorial crew,

 7   somebody responsible for cleaning the floor or

 8   cleaning up any bodily fluids that had been

 9   basically -- that had went to the floor or any other

10   place within the strip search area.

11       So basically, what you're doing is you're

12   constantly cleaning up bodily fluid so that you

13   don't have women in bare feet subjected to, and in a

14   state of undress, bodily fluids anywhere throughout

15   their body.

16       Q.    Now, Chief Still, some people might say that

17   prisons are not supposed to be luxurious places.      Is

18   accommodating menstruating prisoners, you know,

19   considered to be a luxury in prisons?

20       A.    No.   It's really considered common decency.

21       Q.    Some people also may think that, you know, a

22   male supervisor of a mass strip search of 200 women

23   shouldn't have to think about periods, and that it's

24   okay for a male supervisor to just leave it to

25   female line staff to deal with this kind of a

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                            16-63


 1   situation.    Would that kind of thinking be

 2   considered accepted in your field?

 3       A.    Well, whoever is responsible for crafting

 4   the strip search plan is doing so on behalf of the

 5   warden.   It's a warden's delegated responsibility;

 6   generally, anything that goes on within a facility.

 7   And the gender of that individual that has been

 8   delegated the responsibility for the overall search

 9   of a mass scale search is responsible for all

10   aspects of -- anticipating all aspects of the plan.

11       Q.    Let's turn to the topic of handcuffing and

12   restraints of women during a mass strip search.         Can

13   you explain to the jury what restraints are?

14       A.    Restraints, there can be a variety of

15   restraints.       Handcuff is one form of restraint.

16   There can be other more physically intrusive

17   restraints, but typically, handcuffs are the most

18   commonly used restraints.       There can be leg irons,

19   there can be belly chains, but those are also other

20   forms of restraints.

21       Q.    Okay.     And what are the generally accepted

22   correctional practices and standards that relate to

23   when you should handcuff prisoners?        As a generally

24   matter?

25       A.    Well, any use of force, any use of

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                           16-64


 1   restraint, you want to use them for the least amount

 2   of time and you want to use the most least

 3   restrictive method.

 4       Q.    Would it violate nationally accepted

 5   correctional practices and standards to handcuff

 6   women for periods of several hours in a

 7   non-emergency setting during a mass strip search?

 8       A.    That is not a generally accepted

 9   correctional standard to handcuff women for long

10   periods of time, for hours -- for a period of hours

11   in a non-emergent situation.

12       Q.    What factors would a reasonable prison

13   administrator in your field consider before using

14   handcuffs for an extended period of time during a

15   mass strip search?

16             MS. McNAUGHT:     Objection, Your Honor, as to

17   what a reasonable person would do.       That's not

18   what --

19       Q.    I can rephrase.

20             THE COURT:   Yeah, please.     Thank you.

21       Q.    What factors are considered accepted in your

22   field for a prison administrator to consider before

23   using handcuffs for an extended period of time

24   during a strip search?

25       A.    One of the most basic considerations is the

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                          16-65


 1   inmate population being compliant.        And if the -- if

 2   the inmate population is being compliant, then there

 3   is not a need to use any type of restraint for a

 4   long period of time.

 5       You usually use restraints -- the generally

 6   accepted correctional practices is when you have,

 7   one, a concern, a safety or security concern.        And

 8   that's generally because of the inmate is being

 9   noncompliant or really the potential to be

10   noncompliant, and there's a basis for anticipating

11   that to happen.

12       Q.   Now, is it considered generally accepted in

13   your field to handcuff women for several hours as a

14   way of preventing them from getting rid of

15   contraband prior to a strip search?

16       A.   No.

17       Q.   And what alternatives are available to make

18   sure that women are not discarding contraband prior

19   to a mass strip search other than restraining them

20   for several hours?

21       A.   Well, the period of time that you would

22   restrain basically ties along with how your search

23   plan is constructed in terms of how many units are

24   you gonna do at a time, how many staff do you have

25   on -- have available to provided oversight and

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-66


 1   direct supervision.     And there should be enough

 2   staff to have direct supervision of the population

 3   at any given time during any type of a mass search.

 4       And if you have direct observation, and the

 5   inmate population are being compliant, they don't

 6   really have the opportunity to get rid of any type

 7   of a contraband because you're directly -- you're

 8   directly observing them, you're seeing exactly what

 9   they're doing.   And if you would go to -- and you

10   can instruct them, which is totally appropriate,

11   that their hands are to remain at a side, they're to

12   be looking in a certain direction, all facing in a

13   direction, what you're gonna see is you're gonna see

14   any type of furtive movement.     You know, where any

15   movement is gonna -- you're gonna visually see that.

16   And then the staff would then, at that time, pull

17   that person out of the line and then could see what

18   was going on.

19       And in terms of for what duration that you

20   would have anybody handcuffed, it would, again,

21   depend upon the dynamics of the population.     Were

22   they being compliant or not?     Were they -- how are

23   you staging them?     And do you do one unit at a time

24   or not?   All of that comes into play with how long

25   you have someone in any kind of state of restraint

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                                16-67


 1   or even frozen movement.

 2       Q.     Is it considered accepted in your field to

 3   handcuff women for several hours during a mass strip

 4   search solely to provide a training opportunity for

 5   cadets?

 6       A.     No.

 7       Q.     Why is that?

 8       A.     Because the handcuffing women, or any

 9   inmate, for any long period of time, doesn't provide

10   any training.      I mean that -- the actual initial

11   handcuff, yes, that provides a training.            But

12   correctional academies teach handcuffing in their

13   actual training classes, so --

14       But in terms of as part of a training exercise,

15   the handcuffing, that would be one activity.              But a

16   long duration -- you know, to remain handcuffed for

17   any long period of time would really serve no

18   purpose.    Training purpose.

19       Q.     Thank you.

20       Let's talk next about, you know, practices with

21   regard to standing for extended periods of time in a

22   non-emergency setting.        Is it considered acceptable

23   is your field, according to nationally accepted

24   correctional standards and practices, to require

25   handcuffed women to stand for a period of hours

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                            16-68


 1   during a non-emergency mass strip search?

 2       A.   No, it is not considered standard.

 3       Q.   And why is that?

 4       A.   From -- well, if you look at health

 5   standards and you consider the health aspect of

 6   having anyone stand in any circumstance for a long

 7   period of time handcuffed, and you've got up to 200

 8   individuals of unknown -- with unknown physical

 9   impairments, medical conditions, that type of a

10   thing is that there's not a need to make them stand

11   for that period of time, especially in a handcuffed

12   situation.

13       And accounting for any kind of medical, if

14   anyone did have a medical concern, being in that

15   state could certainly exacerbate whatever that

16   medical issue was.

17       You could accomplish the same thing by

18   having -- especially -- depending upon also on how

19   you configure the search.     You know, you may have

20   the group that's pre-search and you may have the

21   group that's all post-search.     And if you have them

22   all contained in a given area, and you have them all

23   standing, well, if you've already searched them,

24   then you've already conducted that, you could stage

25   and should stage them in another area.          And it could

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                         16-69


 1   be in the same area, just say on the opposite side

 2   of whatever the area is, and allow them to sit down.

 3   They've already been searched for contraband.

 4       Q.   What health needs and bodily functions,

 5   other than what you've described, may be impacted by

 6   a procedure that requires inmates to stand for a

 7   period of several hours that are handcuffed?

 8       A.   Well, one is the ability for women to use

 9   the restroom.      If they're standing for hours

10   handcuffed, then how are they going to use the

11   restroom?      That's one thing.

12       Also, if any inmate is standing for long

13   periods of hours, how are they gonna be fed?       That

14   would be another concern.

15       Also, do any have medical concerns, such as

16   diabetes or any other thing where they would have to

17   have a certain amount of food intake given in

18   incremental periods of time.

19       All of those things could come into play and be

20   affected by having women just stand or any inmate

21   stand for hours on end handcuffed.

22       Q.   Would it be considered acceptable in your

23   field to ignore the need for women to use the

24   bathroom during a non-emergency mass strip search?

25       A.   No.     Not under any circumstance.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                        16-70


 1       Q.   And why is that?

 2       A.   Because it's a bodily -- it's a bodily

 3   function that women have to use -- women or men have

 4   to use the restroom.      And from a medical standpoint,

 5   if they are required to basically not be able to use

 6   the restroom, it can create other medical conditions

 7   such as the beginning of a bladder infection or --

 8   or a woman having -- a woman having an accident

 9   because they can't hold it any longer.

10       Q.   And why is that an outcome that

11   professionals in your field aim to avoid?

12       A.   Well, because one, part of the

13   responsibility of any correctional administrator is

14   the health, safety, and wellbeing of any inmate

15   under their supervision.

16       Q.   Okay.     As our final topic, let's discuss

17   what is generally required in your field to warrant

18   a mass strip search of 200 women.

19       You know, according to nationally accepted

20   standards and practices in corrections is it

21   considered acceptable in your field to strip search

22   200 women to send a message that misbehavior will

23   not be tolerated?

24       A.   No.     Strip searches, mass strip searches,

25   strip searches of any kind are not to be used to be

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           16-71


 1   punitive in nature.

 2       Q.    Okay.     And would it be considered acceptable

 3   to your field to strip search 200 women to send the

 4   message that there will be repercussions for

 5   misbehavior?

 6       A.    No, that would be considered retaliation.

 7   And under the American Correctional Standards.        And

 8   retaliation is not -- is not considered -- it would

 9   violate the standard.

10       Q.    Would it be considered acceptable in your

11   field to strip search 200 women to send a message

12   that, you know, the prison staff is in control of

13   the inmate population?

14       A.    No.     I guess I would never use a strip

15   search.   Maybe let me talk about why I would in the

16   circumstance, in a generally accepted circumstance,

17   why you use -- why you conduct strip searches is you

18   are concerned that there is dangerous or other type

19   of contraband that can't be basically found any

20   other way than basically conducting a strip search.

21   Because there are other levels of searches that you

22   can do.   You can --

23       Q.    What are the other levels of strip searches

24   that you can do?

25       A.    You can do a pat search.       And depending upon

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                          16-72


 1   what the nature of the search is, emergency or not,

 2   I think I said earlier, exigent circumstances.

 3   Basically, you would then strip search 200 in

 4   exigent circumstances.    You're gonna take care of

 5   whatever that emergency situation is because there's

 6   a risk to -- to life, safety.     Generally, that's a

 7   circumstance that's involved when -- to create

 8   exigent circumstances.

 9       But when you're searching for contraband or

10   when you're -- that's a whole different

11   consideration.   You know, as part of your searching

12   and your plan and consideration in any generally

13   accepted system and practice is what are you

14   searching for?   What kind of contraband?       And how

15   did the contraband -- you know, what's the situation

16   that lead to the contraband.     Because that's gonna

17   determine the parameters of how you conduct the

18   search, where you conduct the search, which units

19   you conduct the search in, and how many inmates are

20   involved in the actual search.

21       Q.   What other kinds of examples of exigent

22   circumstances, dangerous contraband that's

23   considered accepted in your field as requiring a

24   strip search of 200 women?

25       A.   Well, if -- if basically, you had

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                            16-73


 1   intelligence that there were weapons on the yard, or

 2   that there were weapons, that basically, you would

 3   conduct -- you could conduct a strip search.

 4       You would certainly conduct a search of all the

 5   cells in that circumstance too.       And then your

 6   intelligence -- general intelligence will direct you

 7   to given areas, given housing units, given yards.

 8   Not in all cases.     Sometimes you have to do a mass

 9   strip search of the institution.       But then part of

10   that, you're looking at, well, how did that

11   circumstance come to be; right?       If you're having to

12   do this mass search for contraband, how did large

13   caches of contraband come about.       Right?    And where

14   did the weapons stock come from if you're looking to

15   search for weapons.

16       Q.   Would a suspected accumulation of nuisance

17   contraband be considered accepted in your field as a

18   justification for a mass strip search?

19            MS. McNAUGHT:     Objection; lack of

20   foundation.

21            THE COURT:     Yeah, I think so.

22       While we're on the topic, Ms. Brown, of this

23   contraband.   We've got weapons talked about.         Shall

24   we go forward while we're on the subject of

25   contraband and weapons, what else is included in

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                             16-74


 1   that area of contrabands only found by strip search.

 2   That's the topic that we're talking about.

 3       Q.     Yes, Your Honor.

 4              THE COURT:      All right.     She's testified to

 5   weapons.    Now, what else, what other contraband

 6   would be falling in that category.

 7       Q.     Yes.    So what other kinds of -- besides a

 8   weapon, what other kinds of contraband are

 9   considered serious enough, according to nationally

10   accepted correctional practices in your field, that

11   would justify a strip search?           A mass strip search?

12       A.     If keys had been lost.

13              THE COURT:      What's that?

14       A.     If keys, keys to the facility had -- keys

15   had been lost.       You might conduct -- you certainly

16   would conduct a mass search.          You may do a strip

17   search, depending upon the circumstance of

18   information if you're looking for keys.

19       Other things such as that may not be considered

20   a weapon, but may pose a security risk, such as a

21   file or tools.       If tools were missing out of plant

22   operations.       Those type of -- you know, that isn't a

23   weapon, but it certainly is a threat to the safety

24   and security of the institution.           Those are some

25   other examples.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                              16-75


 1       Q.   Now, can you tell the jury what nuisance

 2   contraband is?

 3       A.   Nuisance contraband is typically thought of

 4   in a correctional environment as you have too much

 5   issue of something.     Where you have too many

 6   clothes, you have more clothes than what the

 7   authorized amount is.      You have more bedding, more

 8   sheets, more towels.      You may even have more

 9   commissary than what's -- than what's allowed.

10       One of the other things also adding to that

11   contraband that you would do a mass search for would

12   be a cell phone.     A cell phone showing up within the

13   institution.

14       But any -- nuisance contraband would be

15   contraband that would be built up that basically

16   isn't considered to be necessarily a safety or

17   security risk, but basically, the inmates are not

18   supposed to have them.      They're supposed to have an

19   allotted amount for very good reasons.            And you're

20   searching to take away the excesses of what that

21   contraband is.

22            THE COURT:     Now, when up say contraband,

23   what are you referring back to?

24       A.   Contraband can be any item that is not

25   authorized to be in an inmate's possession.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                               16-76


 1            THE COURT:    Such as the clothes and the

 2   bedding and the towels and the cell phone and so

 3   forth?

 4       A.   Correct.   And it could also be -- contraband

 5   could be more food than what they were allowed --

 6       And generally, like not allowing fruits or

 7   vegetables like oranges or stuff, right, to be

 8   brought from food services, but yet finding oranges,

 9   so to speak, in a cell.     And that's considered to be

10   contraband, one, because the rules state that you

11   can't have it, but two, because inmates make pruno

12   of it.

13       And so that's why it's contraband.           One is

14   because it's not allowed to be in their cells.

15   Also, contraband could be one inmate having the

16   property of another inmate, such as a radio or

17   something that's not on their property list, but

18   it's in their cell.    That could be considered

19   contraband.

20       Q.   And in your field, what are the -- what is

21   accepted knowledge about -- what are the

22   contributing factors that lead to an accumulation of

23   nuisance contraband within a prison?

24       A.   The factors that generally lead to that is

25   the -- it's determined by the frequency of cell

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                         16-77


 1   searches.    Because if cell searches are conducted on

 2   a regular and frequent -- and frequent basis, then

 3   the contraband cannot build up.       It's when the cell

 4   searches are not occurring is when the contraband

 5   builds up.

 6       I mean contraband can build up in a day, but

 7   large caches of contraband are built up over a

 8   period of time.

 9       Q.   Okay.    And how -- what are the accepted ways

10   in your field of addressing a problem of an

11   accumulation of nuisance contraband within a unit?

12       A.   Within the unit itself, nuisance contraband,

13   generally what you do is if a large cache had been

14   built up, you could conduct a unit-wide or you could

15   also conduct a prison-wide cell search.

16       And basically where you're searching for

17   contraband, anything that's not authorized on their

18   property list or is over what the stated allowed

19   amount is per the institution's rules.

20       Q.   Thank you.

21       So would a suspected accumulation of nuisance

22   contraband be considered, in your field according to

23   nationally accepted correctional practices and

24   standards, an acceptable reason to strip search 200

25   women?

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                           16-78


 1       A.    Based upon what we know about trauma, trauma

 2   trigger, looking for nuisance contraband would not

 3   be a generally accepted practice that you would

 4   strip search out.       There generally would be

 5   something more serious that you were searching for.

 6       Q.    And where is nuisance contraband known in

 7   your field to be typically maintained?

 8       A.    Well, typically where you find your caches

 9   of nuisance contraband is within the cells

10   themselves.       That's where their property, the inmate

11   property is at.       You know, within the cells is

12   typically where you have the nuisance contraband

13   build up.     That's not the only location that you can

14   find it, but that's the typical location.

15       Q.    Okay.     And what if it's concealed on a

16   person's body?       What is considered the acceptable

17   way to do a search to identify nuisance contraband?

18       A.    Well, you could -- you could do a search a

19   couple of different ways.       You could do a pat

20   search; and staff should be doing pat searches on a

21   regular basis.       You know, patting them down.

22       And when the inmates also are not expected to

23   be patted down.       So it's not like you pat them down

24   at the same time every day, you know, for the same

25   reason.     You may do that, but also, you're going to

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-79


 1   do pat-downs infrequently just so the inmates won't

 2   know when to expect that.      And that's another way to

 3   detect nuisance contraband.

 4       Q.    Okay.   Let's talk about expired medications

 5   for a minute.     What would -- you know, what are the

 6   contributing factors that would lead to an

 7   accumulation of expired medications on prisoners?

 8       A.    Well, there are a variety of factors that

 9   could account for that.     Lack of medication control

10   and oversight.     How much medication is being

11   dispensed to the inmates.      How much and how it's

12   being dispensed in terms of is it direct observation

13   meds.    Are they being directly observed.

14       Some medications are generally accepted, well,

15   health standards are that they are directly

16   observed.    Others are, no, basically where they have

17   take away pills or medical supplies.

18       And so in terms of monitoring that, staff also

19   should be monitoring during -- during any cell

20   searches, looking for excess expired or medications

21   that don't belong to a given inmate.        That's part of

22   the ongoing cell searches that should be happening.

23       They certainly could be doing pat searches.

24   And depending upon the intelligence that's received,

25   you know, is there wide-spread caches, large-scale

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                            16-80


 1   medication.     And that could be a contributing factor

 2   to why you would conduct a strip search.          But it

 3   goes back to the intelligence of do you have that?

 4   You know, you do have specific intelligence that

 5   tells you that you have that widespread problem.

 6   And is it widespread within one unit or is it

 7   widespread within multiple units.        You know, why do

 8   you have that?

 9       Again, going back to strip-searching is the

10   most invasive type of search in connection also with

11   body cavity searches.      And that's why the laws are

12   written such as they are.       It's to recognize not

13   only laws and standards that a strip search is very

14   invasive.     And in some circumstances, you might

15   conduct a strip search looking for expired

16   medication, but it goes back to what kind of

17   intelligence do you have.

18       And if these regular searches were going on,

19   then that -- and the medications were appropriately

20   administered and maintained and controlled, then

21   you've also got another issue if you've got a

22   widespread issue with expired medications.

23       Q.   Now, you mentioned in your testimony that

24   there's a difference between what are called

25   generally observation medications and takeaway

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             16-81


 1   medications.      Can you explain that to the jury?

 2       A.    Yeah.    Some medications, because of the

 3   nature of them, they are a direct observation

 4   medications.      And other medication, it's where

 5   there's -- there's a prescribed amount that the

 6   inmate has -- can have in their possession.

 7       Q.    Can you give us some examples of what are

 8   general observation medications?

 9       A.    Any type of medication that part of the

10   prescription by the -- whoever the health care

11   professional is, is to be directly observed.         And it

12   could be something that has narcotics in it that you

13   would want to have controlled and you would want to

14   have directly observed.      So again, the inmates

15   couldn't not take the medication or not take the

16   pills right, and then do something else with it.

17   That's one.

18       The other is to ensure that medications that

19   the inmates are taking because there could be

20   serious ramifications to their health if they don't,

21   such as seizure medications type of thing.        And

22   there are other general kind of medications that

23   inmate can have and take with them that don't pose a

24   risk to their health or safety if they don't take

25   them.    And also, they have no value in the prison

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              16-82


 1   for any other purposes.

 2       Q.   All right.     Are you talking about, you know,

 3   being abused?

 4       A.   Yes.

 5       Q.   When you say value?

 6       A.   Yes, I am.

 7       Q.   Okay.    Now, you testified earlier that, you

 8   know, if a prison administrator gets intelligence

 9   about a specific weapon or keys or a cell phone

10   being missing, that would be considered an accepted

11   justification for a mass strip search; is that

12   right?

13       A.   Yes, I did.

14       Q.   What if there was an uptick in verbal

15   confrontations, verbal fights on the unit?          Would

16   that be considered an acceptable reason to do a mass

17   strip search?

18       A.   No, because -- as long as there was no

19   weapons involved, there would be no direct link or

20   correlation between doing a strip search and

21   arguments that were happening.

22       Q.   And why is that?      What's the purpose of

23   doing a strip search?

24       A.   A strip search is you're specifically

25   looking for some type of contraband.          And when

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-83


 1   you're in verbal disagreements, there is no

 2   contraband involved in that circumstance.

 3       Now, if that -- if those incidents, those

 4   disagreements had included weapons, that's a

 5   different story.      Then, of course, you would be

 6   looking for weapons.

 7       Q.   Okay.     And if there was an uptick in fights

 8   on a unit, physical fights that don't rise to the

 9   level of assaults, but no intelligence about any

10   weapons, would the uptick in fighting be considered

11   in your field an acceptable justification for a mass

12   strip search?

13       A.   Not if there hadn't been any weapons

14   involved.     Generally accepted practices, what you

15   would do is you begin to take away -- you would

16   begin to take away privileges.        If, in fact, there

17   was large scale disagreements, and I don't mean a

18   one-on-one.      I mean multiple disagreements with

19   multiple inmates involved within a unit.          A

20   generally accepted practice is you begin to take

21   away privileges until you get the behavior that is

22   conforming to whatever the policy.

23       And take away privileges could be such things

24   as taking away TV time, taking away some of the time

25   that they basically are allowed to be in the -- in

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           16-84


 1   the outer, the open room.      This is a dorm, so you

 2   would maybe have more time where they were confined

 3   to the bed.     Not segregated, but basically where

 4   they had less freedom of movement time.

 5       Q.   In addition to taking away privileges, what

 6   are other accepted actions to take in your field to

 7   address an increase in verbal fights or fights?

 8       A.   Well, absolutely there would be generally

 9   accepted practice and standards would be issuing

10   disciplinaries to the individuals that were involved

11   specifically.     And then depending upon what the

12   disciplinary hearing found, is then a level --

13   assessing a level of penalty to those that were

14   involved in the specific disagreements.

15       Q.   And, Chief Still, would training cadets be

16   considered a generally accepted reason in your field

17   to conduct a mass strip search of 200 women?

18       A.   No, it would not be.

19       Q.   And why is that?

20       A.   Because of the trauma -- because of the

21   trauma histories that women have had.        To use the

22   most -- one of the most invasive type of strip --

23   well, type of searches to train cadets, when they've

24   had no experience on that, you basically risk and it

25   will re-traumatize because of the abuse.         And so

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                           16-85


 1   that's why it wouldn't be a generally accepted

 2   practice within my correctional -- within the

 3   correctional profession to strip search mass numbers

 4   of women basically for training purposes.

 5       So basically, what that would say is if it was

 6   a generally accepted practice, that it's okay for

 7   training purposes to traumatize female inmates.        And

 8   that's not okay under any circumstances.

 9       Q.   No further questions.     Thank you.

10             MS. THOMPSON:   Just one second, Your Honor.

11       Q.   Oh, maybe.

12       Oh, were all the standards and practices that

13   you testified here today in existence in March of

14   2011?

15       A.   Well, the PREA regulations were not in force

16   and in effect until, I think, 2012.       The draft

17   standards were out there, the knowledge was out

18   there in terms of like the use of derogatory,

19   demeaning, you know, foul language, that type of

20   thing.   That was a generally accepted standard

21   through the ACA, is that professional conduct and

22   you're not violating that.

23       The having male staff observe, you know, strip

24   searches, that's been a long-standing practice.

25   Correctional systems have changed their rules and

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           16-86


 1   regulations 2005, and that was cross-gender pat

 2   searches, not strip searches.      I don't know when

 3   this Illinois code went into -- you know, was

 4   promulgated into law, but codes throughout this

 5   country and various states mandated basically

 6   same-gender strip searches for a period of years,

 7   probably well over -- well before the 2012, and most

 8   likely around the 2003, 4, 5 timeframe.

 9       PREA actually, in the Prison Rape Elimination

10   Act and the whole body, that was published

11   originally in 2003.     The law.   And what the law

12   required is that standards were promulgated, but the

13   law was in effect in 2003.     However, compliance to

14   the full standards, the standards weren't even

15   published until 2012.     But the essence of what was

16   included in the standards in terms of, you know, not

17   harassing, you know, not verbally harassing,

18   physically harassing, certainly not sexual abuse.

19       Prior to that time, for example, is PREA, of

20   course, no staff or other inmate can have sex with

21   an inmate.   Correct?    That was against the law prior

22   to PREA being promulgated.     If that makes sense.

23       Q.   So -- so is it your testimony that PREA

24   was -- is reflective of what were already known to

25   be generally accepted standards and practices?

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                            16-87


 1       A.     Generally, yes.    PREA did come up with some

 2   more very specific requirements that hadn't been set

 3   before that time.       For example, the requirement to

 4   review your staffing annually basically.          And to

 5   review the placement of cameras; you know, part of a

 6   detention and prevention.         You know, those things

 7   were not mandated in any standard and were not

 8   considered a generally accepted practice prior to

 9   that time.    But there were other components and

10   elements of PREA that were.

11       Q.     Okay.   And aside from those that you just

12   discussed, were all of the correctional standards

13   and practices -- excuse me, all of the correctional

14   practices that you testified about here today

15   well-known to be in existence in March 2011?

16              MS. McNAUGHT:     Objection, Your Honor.

17   That's been asked and answered, and she gave a very

18   narrative answer for her last two answers that

19   responded to that.

20              THE COURT:     I kind of think I'll sustain

21   that objection.     I think technically that is

22   correct.

23              MS. BROWN:     Okay.    Thank you.

24       No further questions.

25              THE COURT:     Fine.    Thank you, Ms. Brown.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              16-88


 1       All right.     Well, rather than to get into

 2   cross, it is just a matter of a couple of minutes

 3   until twelve.     I think we'll take our luncheon

 4   recess at this time, ladies and gentlemen.

 5       So please recall the admonition of the Court

 6   and don't discuss the case at all.         We'll see you,

 7   and please go right ahead.

 8       (The jury left the courtroom.)

 9            THE COURT:     All right.     The jury has left

10   the courtroom.     Ms. Brown, a copy of Plaintiff's

11   Exhibit 33, which is also Defendant's Exhibit G.

12            MS. BROWN:     Thank you, Your Honor.

13            THE COURT:     And, Chief, if you would not

14   mind, please do not discuss the case with any of

15   counsel during the break in the lunch.

16            THE WITNESS:      Yes, Your Honor.

17            THE COURT:     Because this is simply a break

18   before taking the cross-examination.         Okay?

19            THE WITNESS:      Yes, Your Honor.

20            THE COURT:     Very good.     Thank you.      Enjoy

21   your lunch, everyone.      Back at 1:30.

22       (A lunch recess was taken.)

23       (The jury entered the courtroom.)

24            THE COURT:     Thank you, everyone.         Please

25   have a seat.     And we're all back in place after

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            16-89


 1   luncheon recess and ready for cross.

 2              MS. McNAUGHT:      Thank you, Your Honor.

 3              THE COURT:     You're quite welcome,

 4   Ms. McNaught.

 5                      CROSS EXAMINATION

 6   BY MS. McNAUGHT:

 7       Q.     Good afternoon, Ms. Still.

 8       A.     Good afternoon.

 9       Q.     Have you been paid for all of your testimony

10   to date?

11       A.     Yes, I have.

12       Q.     You're not an chief anymore, are you?

13       A.     Yes, I am.

14       Q.     Oh, you are.    You're still in the probation

15   department?

16       A.     I'm a chief probation officer for Alameda

17   County.

18       Q.     You've been in a supervisory capacity

19   before?

20       A.     For about 20 years.

21       Q.     And you've been a supervisor in a

22   paramilitary organization in the past; correct?

23       A.     That is correct.

24       Q.     You've never been a Warden in a female

25   facility though, have you?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            16-90


 1          A.   I have never been a Warden inside a female

 2   facility.

 3          Q.   Have you ever worked security in a female

 4   facility?

 5          A.   Yes.    I have worked various operations

 6   inside a female facility.

 7          Q.   Have you ever been a correctional officer in

 8   a female facility?

 9          A.   I have never been a correctional officer

10   period.

11          Q.   Do you have any experience in a dorm setting

12   prison as opposed to cells?

13          A.   Yes, I do.

14          Q.   Okay.    And in that dorm setting, were

15   approximately 20 inmates or more with -- confined in

16   that one room?

17          A.   300.

18          Q.   Okay.    Now, in a prison facility, the warden

19   needs to be able to trust her subordinates, doesn't

20   she?

21          A.   That is correct.

22          Q.   And an assistant warden also needs to be

23   able to trust his subordinates to do their jobs;

24   correct?

25          A.   That is correct.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
                                                          16-91


 1       Q.     And that's what a paramilitary structure is;

 2   correct?

 3       A.     Trust and verify.

 4       Q.     And that helps them do their jobs; correct?

 5       A.     That is correct.

 6       Q.     And it's important to trust your supervisors

 7   so that if your institution requires that you're

 8   attention be drawn to something else, you can go

 9   ahead and do that something else; correct?

10       A.     It depends upon the context.

11       Q.     But generally, you would agree with me on

12   that, wouldn't you?

13       A.     Generally, trust and having -- that's part

14   of it I would say, absolutely.

15       Q.     Because you can't be everywhere at the same

16   time, can you?

17       A.     That is correct.

18       Q.     Now, control in a -- control of contraband

19   in a prison setting is of major concern, isn't it?

20       A.     Controlling contraband, yes, is a basic

21   tenant of correctional practice.

22       Q.     And it's important to take care of small

23   things before they become big things in a

24   correctional facility, isn't it?

25       A.     Correct.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           16-92


 1       Q.   And it's also important for correctional

 2   staff to be in control of inmates, isn't it?

 3       A.   That is correct.

 4       Q.   You don't want the inmates controlling the

 5   correctional staff, do you?

 6       A.   Correct.

 7       Q.   Everything that an inmate possesses in an

 8   institution has some kind of value, doesn't it?

 9       A.   That is correct.

10       Q.   So her clothes have value --

11       A.   Yes.

12       Q.   -- correct?

13       A.   Correct.

14       Q.   Her bedding has value; correct?

15       A.   Correct.

16       Q.   Her commissary items have value; correct?

17       A.   Correct.

18       Q.   Her medications have value; correct?

19       A.   Correct.     To a point.     Correct to a point;

20   depending upon the type of medication.

21       Q.   Things such as fragrance in a magazine can

22   be of value; correct?

23       A.   Correct.

24       Q.   Even the person herself, the inmate herself,

25   has some kind of penological value, doesn't she?

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                         16-93


 1         She can have; right?

 2         A.   Well, can you define what penological value

 3   is?

 4         Q.   Sure.    In a penal institution, the inmate

 5   herself can have value; correct?

 6         A.   Correct.

 7         Q.   And inmates use their possessions to barter;

 8   correct?

 9         A.   Some can.

10         Q.   Inmates can use possessions could gamble,

11   can't they?

12         A.   Yes, they can.

13         Q.   Inmates can use their possessions to make

14   friends, can't they?

15         A.   Yes, they can.

16         Q.   Inmates can fight over possessions, can't

17   they?

18         A.   Yes, they can.

19         Q.   Inmates can be ingenious on ways that they

20   hide contraband, can't they?

21         A.   Yes, they can.

22         Q.   They can cheek their meds; right?

23         A.   Right.

24         Q.   And cheek means hide them in their cheeks;

25   right?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-94


 1       A.     Correct; they can.

 2       Q.     And then they can regurgitate medicine;

 3   correct?

 4       A.     They can.

 5       Q.     They can hide weapons on their person, can't

 6   they?

 7       A.     They can.

 8       Q.     They can be ingenious on how to make

 9   weapons, can't they?

10       A.     Yes, they can.

11       Q.     They can be ingenious on how to hide those

12   weapons, can't they?

13       A.     Yes, they can.

14       Q.     They can make -- we call it hooch here in

15   Illinois.     PREA is that what you call it in

16   California?

17       A.     No, not PREA.

18       Q.     I'm sorry, not PREA.    What do you call it in

19   California?

20       A.     Hooch is fine.   I understand what you're

21   talking about.

22       Q.     But you called it something else in your

23   direct, what was that?

24       A.     Yeah, well there's a variety of things that

25   you can call it, but it's basically inmate

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              16-95


 1   manufactured alcohol.

 2       Q.   Right.     What I'm trying to get at is I want

 3   the ladies and gentlemen to know that the term you

 4   used previously is the same thing we're calling

 5   hooch.   So what term was it that you used?

 6       A.   Probably pruno.

 7       Q.   Pruno.

 8               THE COURT:     Wait a minute, before we get

 9   there, how do you spell that?

10       A.   P-r-u-n-o.

11               THE COURT:     T?

12       A.   No, P as in Paul, r-u-n-o.

13               THE COURT:     P, I see.   Spell it again.

14       A.   P-r-u-n-o.

15               THE COURT:     Oh, like prunes without the E

16   or the S.     All right.

17       Q.   And Hooch is h-o-o-c-h.

18               THE COURT:     Okay.   I think I got that one a

19   little better.      Go ahead.

20       Q.   Pruno or hooch is made from fruit and sugar;

21   right?

22       A.   Correct.     And yeast.

23       Q.   So breed in a correctional setting; correct?

24       A.   Correct.

25       Q.   Correction staff can't be confident on what

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                         16-96


 1   kind of contraband exists until they actually find

 2   it; isn't that correct?

 3       A.   That is correct.

 4       Q.   And you can't know where contraband is until

 5   you actually find it; correct?

 6       A.   That is correct.

 7       Q.   In some instances, you may know where to

 8   look, but you don't necessarily always know where to

 9   look for contraband; right?

10       A.   That is correct.      Sometimes you have

11   intelligence that directs you to a given area.

12   Other times you are generally searching.

13       Q.   It's just seek and find; right?

14       A.   Yes.

15       Q.   And if corrections staff finds contraband,

16   no matter what kind it is, it should be confiscated;

17   isn't that correct?

18       A.   Yes, it should be.

19       Q.   So it doesn't matter if it's major

20   contraband such as weapons or whether it's minor

21   contraband such as an extra blanket or, I don't

22   know, something else; right?

23       A.   That is correct.

24       Q.   Medicines can be major contraband, can't

25   they?

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                        16-97


 1       A.   It can be, depending upon the type of

 2   medication.

 3       Q.   Hooch can be major contraband, can't it?

 4       A.   Yes, it can be.

 5       Q.   Now, you've worked in -- or you've been in a

 6   facility where inmates are both in a cell, where

 7   there's one or two inmates in a cell, and also in a

 8   facility where there are multiple inmates, I think

 9   you said 300 inmates in a dormitory style; right?

10       A.   That is correct.

11       Q.   And would you agree with me that it is much

12   easier to search a cell with one or two inmates than

13   it is a dorm style?

14       A.   It depends upon the -- the configuration.

15   And it depends on how many staff that you have.

16       Q.   Right.   So if the staff to inmate ratio is

17   more like 5 to 1 in a dorm setting than it is one to

18   two in a cell, wouldn't you agree to me that it's

19   easier to search in the cell as opposed to the dorm?

20       A.   It can be.

21       Q.   Even with regular pat-down searches and

22   shakedowns, contraband can still be redistributed or

23   can accumulate -- accumulate, can't it?

24       A.   Contraband can be accumulated at any time.

25       Q.   Even if you do the regular pat-down

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                         16-98


 1   searches; right?

 2       A.   That is correct.

 3       Q.   Now, menstruating women in a prison, that's

 4   something that officials need to be constantly aware

 5   of; correct?

 6       A.   That is correct.

 7       Q.   It's not just that they need to be concerned

 8   about it when there's a strip search; correct?

 9       A.   That is correct.     Different circumstances.

10   In a strip search though, in relationship to what

11   the normal circumstance is.       And the reason being is

12   when you're doing strip searches in mass, that you

13   have generally frozen movement, so to speak, so the

14   women don't have access to menstrual supplies as

15   easily as they would have say if they'd be in their

16   own cell or their own dormitory.

17       So there's a different level that you pay

18   attention to depending upon the physical place where

19   the woman is at and the access to those type of

20   supplies.

21       Q.   So in other words, inmates may be able to

22   obtain supplies in the commissary; correct?

23       A.   They may be able --

24       Q.   Sanitary products in -- in -- at the

25   commissary; right?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            16-99


 1       A.     Correct.     But it's also something that it's

 2   a basic supply that the facility, any facility would

 3   provide and be mandated to provide to the inmates.

 4   They don't have to be purchased in the commissary.

 5       Q.     Correct.     That's -- yes, that was the point

 6   that I was trying to make.          Thank you.

 7       You can use -- it's acceptable under --

 8   generally acceptable in American Correctional

 9   Standards to transport inmates in handcuffs;

10   correct?

11       A.     Yes, it is.

12       Q.     And that would be true even if they're being

13   compliant; isn't that correct?

14       A.     Yes, it is true.

15       Q.     Issuing tickets for possession of

16   contraband, that can constitute punishment; correct?

17       A.     Are you talking about disciplinary

18   infraction tickets?

19       Q.     Yes.    Sorry, in Illinois we call them

20   disciplinary tickets.

21       A.     I don't constitute -- I don't think that

22   that's seen as punishment.          What that's seen as is

23   disciplinary, and there's a difference between

24   disciplinary and punishment.

25       Q.     If an inmate receives a ticket for some kind

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                         16-100


 1   of contraband and is placed in segregation, that is

 2   a form of discipline; correct?

 3       A.     Correct.

 4       Q.     And it can be punishment; correct?

 5       A.     No, not -- not in a -- in a correctional

 6   world, it's discipline.       You're never punishing an

 7   inmate.     That is not the purpose of correctional

 8   facilities or staff.      Discipline is holding them

 9   accountable for their action.       And that's really --

10   I know it's -- it's a distinct difference and

11   finite, but it's an important difference.

12       Q.     So in other words, punishment, in your

13   definition would be something like withholding food

14   or water?

15       A.     That would definitely be punishment.

16       Q.     But placing someone in segregation for

17   misbehavior is not considered punishment; correct?

18       A.     That is correct.

19       Q.     And searching someone for -- well, let me --

20   let me approach it a different way.

21       Taking away privileges is a form of discipline;

22   correct?

23       A.     It can be.

24       Q.     Now, not all women inmates in prison have

25   been traumatized, have they?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           16-101


 1       A.   The studies show between 59 and 90 percent

 2   of women have basically been subject to trauma

 3   abuse, physical or otherwise.

 4       Q.   Actually, isn't it that they have reported

 5   that they have been traumatized?

 6       A.   That is correct.

 7       Q.   Some women in prison can actually be the

 8   traumatizers, can't they?

 9       A.   They can be.

10       Q.   And that can change over time?         Sometimes

11   they might be traumatized, but then they can become

12   traumatizers; correct?

13       A.   That's correct.

14       Q.   You're not a psychologist; right?

15       A.   I am not a psychologist.

16       Q.   And you're not trained in psychiatry either?

17       A.   I am not a psychiatrist.

18       Q.   You weren't present at Logan Correctional

19   Center on March 31st of 2011?

20       A.   No, I was not.

21       Q.   You don't know the mental state of any of

22   the defendants in this case, do you?

23       A.   No, I do not.

24       Q.   You don't -- you didn't personally talk to

25   any of the defendants in this case, did you?

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                       16-102


 1       A.     No, I did not.

 2       Q.     You didn't personally interview any of the

 3   plaintiffs in this case, did you?

 4       A.     I did not.

 5       Q.     You didn't personally interview any of the

 6   class members in this case, did you?

 7       A.     No, I did not.

 8       Q.     And in fact, you and I have never spoken

 9   except outside the presence of the courtroom, when I

10   asked you about your -- your -- where you live now;

11   right?

12       A.     That is correct.

13       Q.     You have, however, spoken to the plaintiffs'

14   lawyers; correct?

15       A.     Yes, I have.

16       Q.     And they provided you with the materials

17   that you used to rely upon in order to render your

18   opinions; right?

19       A.     That's correct.

20       Q.     And they were the only ones who supplied you

21   with the information from this case; is that

22   correct?

23       A.     That is correct.

24       Q.     You are not offering any opinions on whether

25   the March 31st, 2011, search at Lincoln Correctional

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                     16-103


 1   Center was in compliance with generally accepted

 2   American correctional standards, are you?

 3       A.   Can you repeat that again?

 4       Q.   Sure.   You are not offering any opinions on

 5   whether the March 31st, 2011, search at Lincoln

 6   Correctional Center was in compliance with generally

 7   accepted American correctional standards?

 8       A.   That is correct.   I am offering my opinions

 9   on what generally accepted correctional practices,

10   principles and standards are.

11       Q.   And it is the plaintiffs' counsel who asked

12   you to provide those opinions; right?

13       A.   That is correct.

14       Q.   You talked about ways to make conditions for

15   a search of a -- a strip search of a menstruating

16   woman more sanitary?

17       A.   That is correct.

18       Q.   And I believe you said use of butcher paper

19   or having somebody standing there with a mop to

20   clean up if a spill should happen; correct?

21       A.   And the individual is not inside the room.

22   They're basically there available to be called in to

23   clean in between.   That is correct.

24       Q.   But those were your two examples; right?

25       A.   That is correct.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                          16-104


 1       Q.   And it would also be acceptable to take an

 2   inmate into a bathroom and let her expel over a

 3   toilet; correct?

 4       A.   That is correct.

 5       Can I ask one follow-up question clarifying

 6   that?

 7       Q.   No, that's not the way testimony works.

 8       A.   I just wanted to make sure I understood your

 9   expel.

10            THE COURT:      It doesn't work that way.    The

11   plaintiffs will have an opportunity to redirect.

12       A.   Okay.

13       Q.   You were shown Plaintiffs' Exhibit 33.       That

14   is the Illinois guides.      Actually, Your Honor, may I

15   approach just to make sure --

16            THE COURT:      Yes, of course you may.

17       Q.   Would you agree with me that you were

18   previously shown those Illinois Administrative Code

19   provisions?

20       A.   Yes, I was.

21       Q.   And that exhibit defines what a body search

22   is; is that right?

23       A.   That is correct.

24       Q.   It defines contraband?

25       A.   Yes, it does.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                              16-105


 1          Q.   It defines strip search?

 2          A.   Yes, it does.

 3          Q.   And those definitions all fit within the

 4   generally accepted American correctional standards,

 5   don't they?

 6          A.   That's correct.

 7          Q.   And then I'm going to show you another

 8   provision of that Administrative Code.             That would

 9   be Section 501.220(b)(1).        And it says (as read:)

10   Searches of committed persons.         All committed

11   persons and their clothing, property, housing, and

12   work assignments are subject to search at any time.

13          A.   That is correct.

14          Q.   And that also complies with generally

15   accepted American correctional standards, doesn't

16   it?

17          A.   That's correct.

18          Q.   And then let's go on to 501.220(a) -- how

19   about 501.220(b)(2).

20          A.   I can't see it on here.

21          Q.   Oh, I'm sorry.

22          A.   All I see at the top is 2.      I don't see any

23   (b).

24          Q.   Here, I'll show you the previous page.

25          A.   Okay.   Yes.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                      16-106


 1       Q.   And that provision complies with the

 2   generally accepted American correctional standards,

 3   doesn't it?

 4       A.   That's correct.

 5       Q.   Now, you talked about PREA, the Prison Rape

 6   Elimination Act; correct?

 7       A.   Correct.

 8       Q.   And that was actually signed into law by

 9   President Bush in 2003; right?

10       A.   Correct.

11       Q.   And although it was a law, there weren't any

12   regulations immediately after the passage of that

13   act; correct?

14       A.   That is correct.

15       Q.   And so those regulations were not required

16   by correctional facilities to comply with; right?

17       A.   That is correct.

18       Q.   And they weren't required -- correctional

19   facilities were not required to comply with PREA

20   until the regulations were finalized; correct?

21       A.   That is correct.

22       Q.   And that occurred -- the finalization of

23   those regulations occurred in 2012; right?

24       A.   That is correct.

25       Q.   Okay.   And this incident occurred in March

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                                16-107


 1   of 2011; correct?

 2       A.     Yes, that's correct.

 3       Q.     And so PREA wasn't really effective until

 4   2012, a year later; correct?

 5       A.     The formal PREA.

 6       Q.     But certainly there were procedures and

 7   standards that had been in effect for a long time;

 8   correct?

 9       A.     For many years.

10       Q.     And in fact, Plaintiff's Exhibit 33, the

11   regulations that you said were in compliance with

12   generally accepted American correctional standards

13   had been in effect since 1987; correct?

14       A.     Correct.    Well, I'll have to -- yeah.

15       Q.     PREA is the gold standard, is that what you

16   testified to?

17       A.     No.   PREA -- PREA really sets what the --

18   the floor, the floor of compliance is.              Gold

19   standard would really be above that.           But it sets

20   the floor as what the professional standards are

21   expected by the federal government.

22       Q.     And in your opinions that you presented to

23   the plaintiffs, you cited to the -- the PREA

24   standards at 28-CFR-155 -- I'm sorry, the 115

25   series; is that correct?

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                          16-108


 1       A.     115.5 to 115.93.

 2       Q.     And you selected certain standards or

 3   sections from those Codes of Federal Regulations

 4   that you relied upon in opining in this case;

 5   correct?

 6       A.     That is correct.

 7       Q.     And those would be Sections 115.6, .15, .22

 8   and .31 and .51; correct?

 9       A.     That is correction.

10       Q.     Now, in none of those regulations does it

11   say that there has to be a written operations plan?

12       A.     That is correct.

13       Q.     And in none of those regulations does it say

14   that use of force needs to be in a written plan,

15   does it?

16       A.     No.   Use of force standards are in the

17   American -- the American Correctional Association

18   standards.

19       Q.     And nothing in these PREA regulations say

20   that an inmate can't be strip-searched with multiple

21   other inmates who are also involved in the strip

22   search, does it?

23       A.     That is correct.     Privacy is spoken to.

24       Q.     Inmates can be strip-searched in a group

25   behind a curtain or a closed door, can't they?

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                         16-109


 1       A.   In privacy, and -- as reiterated in your

 2   Illinois Code.

 3       Q.   So if a group of inmates were behind a

 4   curtain or behind a closed door, that would be

 5   acceptable; correct?

 6       A.   As long as they couldn't be visually seen by

 7   any other staff not involved in the search.

 8       Q.   And if they were in a separate room, but

 9   there were men on the other side of the curtain or

10   the door, that would be acceptable, wouldn't it?       As

11   long as the men couldn't see inside the curtain?

12       A.   Correct.   When the door was opening or

13   closing or any of that.

14       Q.   It is acceptable to be proactive in security

15   as opposed to reactive in nature; correct?

16       A.   That's a pretty broad statement.

17       Q.   Well, okay, let's narrow it down to

18   contraband.    It would be a good idea to be proactive

19   on getting rid of contraband rather than reactive on

20   the other side; correct?

21       A.   Well, proactive.    You can't get rid of

22   something that's not there.      That would be

23   proactive.    But constantly, vigilantly searching is,

24   yes, absolutely a good practice.

25       Q.   And -- and trying to find contraband can

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                         16-110


 1   include pat-down searches; correct?

 2       A.     It can.

 3       Q.     They can include strip searches; correct?

 4       A.     They can.

 5       Q.     And they can include mass strip searches;

 6   correct?

 7       A.     They -- they can.

 8       Q.     A moment, Your Honor.

 9              THE COURT:     Surely.

10       Q.     Ms. Still, apparently, when I was

11   questioning you, I asked you whether you'd ever been

12   to Logan Correctional Center, and this case involved

13   Lincoln Correctional Center.        Did you understand my

14   questions to mean Lincoln Correctional Center as

15   opposed to Logan Correctional Center?

16       A.     I did.

17       Q.     Okay.     And would your answers be the same if

18   I had asked about Lincoln Correctional Center as

19   opposed to Logan Correctional Center?

20       A.     They would.

21              MS. McNAUGHT nothing further, Your Honor.

22              THE COURT:     Very well.   Thank you.

23       You may redirect.

24              MS. BROWN:     Thank you, Your Honor.

25


                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            16-111


 1                      REDIRECT EXAMINATION

 2   BY MS. BROWN:

 3       Q.    Chief Still, you have national experience in

 4   corrections; is that right?

 5       A.    That is correct.      I actually have also

 6   international experience.

 7       Q.    When you consult as an expert for the

 8   department of Homeland Security and the Department

 9   of Justice, are you applying California specific

10   policies and practices, or something else?

11               MS. McNAUGHT:     Your Honor, I object to

12   this.    It's beyond my scope of cross-examination.

13               THE COURT:     I must -- I must agree.

14       Q.    You were asked about punishment by the

15   opposing counsel.        What is the difference between

16   punishment and discipline?

17       A.    Punishment is the sentence that the inmate

18   gets when they're sent to prison.        That's the

19   punishment for their crimes.        Discipline is in

20   response to any behavior while the inmate is in the

21   facility.     Breaking, violating a rule, then

22   discipline is imposed through a very standardized

23   discipline process.        So it's in response to

24   something that's been done, but it's not done for

25   punishment, it's done basically to uphold the rules

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                       16-112


 1   of the facility.

 2       Q.   Are there situations in which handcuffing

 3   can be used as punishment by correctional officers?

 4       A.   Yes, they can.

 5       Q.   And is it generally accepted in your field

 6   to use handcuffs or restraints as a form of

 7   punishment?

 8       A.   No, it is not.

 9       Q.   You were asked about the source for your

10   testimony that a written operational plan is

11   considered to be a generally accepted national

12   practice that's required when conducting a mass

13   strip search of 200 women.      What is the source for

14   your opinion?

15       A.   32 years of experience across the country,

16   interaction with National Institute of Corrections,

17   and participation in many American Correctional

18   Association conferences.     Interactions with other

19   national experts.    A combination of all of those, as

20   well as publications, research that's been done.

21       Q.   Okay.   You also testified today about

22   cross-gender viewing of strip searches, and the use

23   of unprofessional language during strip searches,

24   and there being a basis in the Prison Rape

25   Elimination Act disallowing those; is that right.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                           16-113


 1            MS. McNAUGHT:     Objection, Your Honor.       This

 2   goes beyond the scope of my cross-examination.

 3            THE COURT:    Correct, it does.        Sustained.

 4       Q.   The practices and standards in the Prison

 5   Rape Elimination Act that you testified to today;

 6   which of those were considered to be nationally

 7   accepted standards and practices as of March 2011,

 8   and which were not?

 9       A.   I would have to go rule by rule.         But what I

10   would say is where those standards came from, where

11   the PREA regulations came from, is generally

12   accepted correctional practices.      Practitioners from

13   all over the country, they testified before the

14   National PREA Commission as to what their generally

15   accepted practices are.

16       There were things that went above, you know,

17   what the national practices was.      Like very

18   specific, doing an annual staffing analysis.          You

19   know, doing an annual camera review.       And those kind

20   of things were added on.     But there was also base,

21   core practices that had been in existence since --

22   you know, one example provided during when I was

23   being cross-examined was 1987.      But some of those

24   practices had been in place for, you know, a couple

25   decades before that.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                             16-114


 1         So it was a combination of the years of what

 2   the generally accepted practices had been, as well

 3   as additional add-ons for the prevention -- you

 4   know, this prevention, PREA is prevention, detect,

 5   intervention, investigation.        And so it was -- PREA

 6   is a combination of those practices that had been in

 7   existence for a very long time, as well as new added

 8   on standards and requirements to be adhered to.

 9         Q.   Thank you.    No further questions?

10              MS. THOMPSON:    One moment, Your Honor.

11         Q.   Sorry.    Another question.

12         Is it generally accepted in the field of

13   corrections to have an inmate expel over the toilet

14   when other inmates are present?

15         A.   The expel, that's what I was asking for some

16   clarification about that.        What I can say is if

17   you're talking about is it a generally accepted

18   practice for inmates to use the toilet facilities

19   for their personal practices, they -- yes, that can

20   be.   That is a generally accepted practice.

21         Most facilities have privacy partitions, not

22   all facilities have privacy partitions.           Any

23   facilities that are built today have privacy

24   partitions.

25         Q.   Okay.    Thank you.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             16-115


 1               THE COURT:     Recross.

 2                        RECROSS EXAMINATION

 3   BY MS. McNAUGHT:

 4          Q.   DID Illinois also participate in providing

 5   information in support of PREA?

 6          A.   I can't tell you specifically what testimony

 7   or if they did.

 8          Q.   Okay.   Thank you.   Nothing further.

 9               THE COURT:     All right.     Does that trigger

10   anything else for re-redirect?

11               MS. BROWN:     No, Your Honor.

12               THE COURT:     Very well.

13          Thank you, Chief.     You may step down.

14               THE WITNESS:     Thank you, Your Honor.

15               THE COURT:     And is this witness now

16   excused, or is -- will there be any recall?

17               MS. BROWN:     Not on behalf of the

18   plaintiffs; no.

19               MS. McNAUGHT:     We have no reason to call

20   her.

21               THE COURT:     Excellent.     Very well.   Then

22   you are excused at this time, Chief Still.

23               THE WITNESS:     Thank you.

24               THE COURT:     And you may feel free to leave

25   if you wish or stay.        It's entirely up to you.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-116


 1            THE WITNESS:       Thank you.

 2       (The witness was excused.)

 3            THE COURT:     All right.       You may call your

 4   next witness.    Mr. Field.

 5            MR. FIELD:     Thank you, Your Honor.       The

 6   Plaintiffs recall Lieutenant Dawdy.

 7            THE COURT:     All right.

 8                      TROY DAWDY

 9   recalled as a witness herein, having been duly

10   sworn, was examined and testified as follows:

11                      DIRECT EXAMINATION

12   BY MR. FIELD:    (Cont'd)

13       Q.   Good afternoon, Lieutenant.

14       A.   Good afternoon, sir.

15       Q.   I wanted to pick up kind of where we left

16   off yesterday afternoon.       I had been asking you some

17   questions about the positioning of your tactical

18   officers in the housing units when you were getting

19   the women lined up to be handcuffed and brought to

20   the dayroom.

21       I just want to make sure I've got your

22   testimony right.     Was -- did you testify that there

23   was a tactical officer that was placed at the

24   entrance of each of the dorms?

25       A.   We should have had at least one.         We had

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                       16-117


 1   enough tact members to where we could have one in

 2   each dorm area.

 3       Q.   Okay.    And for -- if we just use Unit 2B as

 4   an example, there were five dorm areas in that unit?

 5       A.   Yes, sir.

 6       Q.   Okay.    So there would have been at least

 7   one, as you said, tac team member --

 8       A.   Yes, sir.

 9       Q.   -- in each of the dorms.     Okay.

10       And after getting the women --

11            THE COURT:    Excuse me.    At what juncture?

12   Where was this physically?

13       Q.   This was in housing Unit 2B, Your Honor.

14            THE COURT:    In 2B.   And this was at the

15   door?

16       Q.   In the dorm itself; yes.

17            THE COURT:    Thank you.

18       Q.   When you had the women lined up in twos

19   facing the -- I think you said it was facing the

20   entrance into the unit; is that correct?

21       A.   Yes, sir.

22       Q.   Okay.    And your testimony was that I guess

23   the two women at the front of the line were being

24   handcuffed simultaneously; is that correct?

25       A.   They would have been pulled out and pat

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                               16-118


 1   searched, and then checked anything they had with

 2   them that we discussed; if you have any medication.

 3   That would have been checked first, pat searched,

 4   and then they would have been handcuffed.           They had

 5   been pulled out of -- out of the dorm into the

 6   hallway area and then cuffed; yes.

 7       Q.     Okay.   And that -- those pat searches would

 8   have been done two at a time; is that correct?

 9       A.     Depending on the staffing; yes.        But I

10   believe we had enough tact members and female cadets

11   that they could pull two out at a time.           And they

12   would go stand on either side of the doorway, do the

13   pat search, and then handcuff them; yes.

14       Q.     Okay.   But you weren't doing more than two

15   at a time?

16       A.     Not in each dorm; no.

17       Q.     Well, I just want to make sure I've got this

18   correct.     So was there a line of women waiting to be

19   handcuffed in each dorm, or was it just one line in

20   twos in the unit?

21       A.     In each dorm.   The five dorms, there would

22   have been two lines in each dorm.        There would have

23   been at least two staff stationed in front of each

24   dorm.    And then the two female staff would have the

25   first two come out, they would pat search them.              And

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             16-119


 1   this would be going on in front of dorm -- on the B

 2   side, it was 6, 7, 8, 9, and 10.        So each dorm would

 3   have been going on at the same time.

 4       Q.     Okay.   So there would have been -- and each

 5   dorm had 20 women in it?

 6       A.     That's correct.

 7       Q.     Okay.   And your testimony is that there

 8   would have been at least two tactical team members

 9   stationed at the entrance of that dorm?

10       A.     There might another have been -- yes, that's

11   correct.

12       Q.     Okay.   The pat down searches were conducted

13   by female officers or cadets?

14       A.     That's correct; yes.

15       Q.     Okay.   You testified yesterday about the

16   importance of the element of surprise.            You wanted

17   to get into the Unit 2B as quickly as possible; is

18   that correct?

19       A.     Yes, sir.

20       Q.     Okay.   And you went into the unit through

21   the sally port of that unit?

22       A.     That's correct.    Um, the sally port of the

23   facility.    There's not --

24       Q.     Of the facility.    So it's -- the facility in

25   general has a sally port, it's not that each housing

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                        16-120


 1   unit has a sally port?

 2       A.   That's correct, sir.

 3       Q.   Okay.    And how far is Unit 4B from Unit 2B?

 4       A.   150, 200 yards possibly.

 5       Q.   Okay.    And once you -- do you recall

 6   Assistant Warden Reynolds testifying yesterday that

 7   word gets around a prison faster than it does on the

 8   internet?

 9       A.   Extremely quick; yes.

10       Q.   Okay.    So fair to say that once the tac team

11   entered Unit 2B, the other inmates in the facility

12   would know that you were there for some kind of

13   operation?

14       A.   There's a -- extremely likely; yes.

15       Q.   Okay.    Also fair to say then that your goal

16   was to get from 2B to 4B as quickly as possible?

17       A.   Yes.

18       Q.   Okay.    And that was because you wanted to

19   make sure that women in 4B couldn't get rid of

20   contraband, for example?

21       A.   Yes, sir.

22       Q.   Okay.    So you would have wanted to do those

23   two housing units as simultaneously as possible?

24       A.   As quickly as we could; yes, sir.

25       Q.   Okay.    And you testified yesterday, I think,

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                            16-121


 1   that there were approximately 50 to 70 cadets that

 2   were that involved in this operation?

 3            THE COURT:     Before we get there, Mr. Field.

 4            MR. FIELD:     Yes, Your Honor.

 5            THE COURT:     I'm trying to visualize, and I

 6   think probably the jury is too, about the physical

 7   relationship between 2B and 4B.        We just had

 8   testimony that it's about 150 yards apart.           And so

 9   these would be facilities -- do we have a sketch

10   or --

11            MR. FIELD:     We do, Your Honor.        We have an

12   overhead view of the prison as a demonstrative that

13   I can put up right now.

14            THE COURT:     Let's do that right now.

15            MR. FIELD:     Okay.    Do we have a sketch?

16   Permission to publish, Your Honor?

17            THE COURT:     Of course, put it up there.

18       Is that an exhibit?

19            MR. FIELD:     Yes, it's Plaintiffs'

20   Exhibit 202.

21            THE COURT:     Okay.

22       Q.   (By Mr. Field)     Before I ask you to point

23   out where the units are, is it better oriented like

24   this or there is a way I should flip it?

25       A.   Either way is fine.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-122


 1       Q.     Fine, okay.    So can you point out where

 2   housing Unit 2B is on this overhead?

 3       A.     Right there.

 4       Q.     Okay.   And what about housing Unit 4B?

 5       A.     Right there.

 6              THE COURT:     And what's in between them

 7   there is what?

 8       A.     That's housing Unit 3 is in between housing

 9   Unit 2 and housing Unit 4.

10              THE COURT:     I would have thought so, but I

11   didn't want to make that conclusion.

12       Q.     I just want to be -- so you're absolutely

13   certain that the first unit that you pointed out is

14   housing Unit 2B and that second one is 4B?

15       A.     That is correct.

16              THE COURT:     May I ask if this is a

17   depiction of the entire institution?

18       Q.     Sure.

19       A.     That is correct.

20       Q.     Okay.   And can you tell me where the sally

21   port is?

22       A.     Right there.

23       Q.     Okay.   So you would have had to -- the

24   tactical team would have entered the facility from

25   that sally port and marched across this portion here

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                         16-123


 1   towards Unit 2B?

 2         A.   That's correct, sir.

 3         Q.   Okay.   And then once -- and it then would

 4   march to Unit 4B?

 5         A.   Once we were completed with our task on

 6   housing Unit 2B, we would have left housing Unit 2B

 7   and went to housing Unit 4, yes.

 8         Q.   Okay.   Are you able to point out on this

 9   overhead where the gymnasium is?

10         A.   Right there.

11         Q.   Okay.   I'm sorry, just before we started

12   looking at this overhead, I was asking you about the

13   number of cadets that were assigned to the training

14   exercise that day.        Was your testimony yesterday

15   that it was somewhere in the neighborhood of 50 to

16   70?

17         A.   Yeah.   I don't have an exact number, but I

18   would estimate it between 50 and 70 possibly.

19         Q.   Okay.   And do you recall how many of those

20   cadets were female?

21         A.   I don't recall, no.

22         Q.   Do you recall how many were male?

23         A.   I don't recall, no.

24         Q.   I asked you some -- we heard some testimony

25   about shakedown slips.        I asked you some questions

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             16-124


 1   about shakedown slips.       What is a shakedown slip?

 2       A.   It's basically a receipt for an inmate.           Any

 3   time there are -- they are shooken down, their bed

 4   area, whether property is or isn't taken, that is

 5   their receipt to say they were -- they were -- their

 6   area was shook down.

 7       If something is taken, if it's contraband,

 8   something they're not authorized to have, it would

 9   be listed on the shakedown slip itself.            They will

10   write down if there's an incident report and if

11   there was a disciplinary report issued also.

12       Q.   Okay.    And is one of those -- is a

13   shakedown -- is a shakedown slip required to be

14   issued for any item of property that is taken from

15   an inmate during a shakedown?

16       A.   Yes.

17       Q.   Okay.    And as you said, it acts as a receipt

18   so the inmate knows what has been taken?

19       A.   That's correct, sir.

20       Q.   And who fills out the shakedown slips?

21       A.   The person actually doing the -- doing the

22   shakedown itself.      Or if somebody's there and they

23   witness it, they can attest to this was done and

24   these items were taken.

25       Q.   Okay.    But somebody involved in the

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-125


 1   shakedown must fill out the shakedown slip?

 2       A.    That's correct, sir.

 3       Q.    Okay.     Were there shakedown slips that were

 4   issued during the mass shakedown on March 31st,

 5   2011?

 6       A.    Yes, there were.

 7       Q.    Do you recall how many shakedown slips were

 8   issued on March 31st, 2011?

 9       A.    I didn't take an actual count; no.

10       Q.    Okay.     Are you able to estimate the number

11   of shakedown slips that were issued on March 11th --

12   or March 31st, 2011?       Sorry.

13       A.    No.     Because if an item is taken, each

14   individual has to get their own copy.          Whereas if a

15   bed area itself, there's none found, one can be

16   left.    You could have a whole dorm shook down and if

17   there's no contraband, you can have one slip for the

18   whole dorm.

19       So I can't say, yeah, there were 200 inmates

20   shook down -- or excuse me, on one house, a hundred

21   inmates, so there were a hundred shakedown slips.

22   It's gonna vary depending on how many contraband was

23   taken.

24       Q.    Sure.     And so if there's, you know, not a

25   lot of contraband taken, there's not gonna be a lot

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                             16-126


 1   of shakedown slips?

 2          A.   Exactly.

 3          Q.   And so if there's no contraband taken, there

 4   would be a single shakedown slip?

 5          A.   That's correct, sir.

 6          Q.   Okay.   Does the shakedown slip that's used

 7   in the Illinois Department of --

 8               THE COURT:   Wait a minute.      If no

 9   contraband is taken, you say there's no -- there's

10   one slip?

11          A.   That's correct.   It's just basically a

12   receipt saying the area was shook down.            And they

13   will write down there is nothing found.

14               THE COURT:   Nothing found, okay.        Thank

15   you.

16          Q.   Okay.   And this shakedown slip -- well, you

17   know, I will -- I'd like to show you what is marked

18   as Plaintiffs' Exhibit 221.

19          Are these Illinois Department of Correction

20   shakedown slips?

21          A.   Yes, they are.

22          Q.   Permission to publish, Your Honor?

23               THE COURT:   Sure.     Let's do that.

24          But keep that other exhibit.       Well, they've got

25   copies.     When you give the number --

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                          16-127


 1       Mr. Field, when you give the number of the

 2   exhibit, copies are already there.       They know -- all

 3   they have to do is pull up the number.

 4       (Sotto voce discussion among counsel.)

 5       Q.    I apologize, Your Honor.     This was an

 6   exhibit that is not going to be published to the

 7   jury.    It was a previous agreement.      So I will just

 8   leave a copy of one of these slips with Lieutenant

 9   Dawdy so I can ask him some questions about it.

10              THE COURT:   Okay.

11       Q.    Does the -- is it -- I'll ask the question

12   again, just so it's clear.      The document that you

13   have in your hand, is that an Illinois Department of

14   Corrections shakedown slip?

15       A.    That is correct.

16       Q.    Okay.   And these are -- these would be the

17   types of slips that were issued during the mass

18   shakedown on March 31st, 2011?

19       A.    Yes, sir.

20       Q.    Okay.   And does that shakedown slip include

21   sort of a box-checking system where you can check

22   off whether --

23              THE COURT:   Even if it's not going to be

24   put into evidence, we're talking about the shakedown

25   slips.    And if something is taken, as I understand

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                               16-128


 1   it, a slip is given.         But in this case, there were

 2   no -- nothing was taken, but they still have one

 3   slip -- shakedown slip; is that right?              That's --

 4          Q.    I don't think that was his testimony, Your

 5   Honor.

 6                 THE COURT:    I'm sorry.

 7          Q.    I believe that Lieutenant Dawdy was

 8   testifying that in -- sort of just generally

 9   speaking, if there's no contraband found, they would

10   issue a single shakedown slip as a receipt to the

11   unit.       But in cases where contraband is actually

12   found and confiscated, there'd be one shakedown slip

13   for each piece of contraband that has actually been

14   taken.

15                 THE COURT:    But if there's no slips issued

16   and nothing is found, there's still a slip issued.

17   One.     And that is for the entire shakedown.           Is that

18   right?

19          Well then, why can't we see a copy of that

20   slip?       I think that we ought to see one.         Put a

21   blank one up here.         Let's see what we're talking

22   about, folks.

23          Oh, you don't have a blank one.

24                 MR. FIELD:    I don't have a blank one, Your

25   Honor.       Just the ones that were issued.

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                           16-129


 1            THE COURT:     Okay.    Cut this off, Madam,

 2   Clerk.

 3       (The following sidebar discussion was held at

 4       the bench, out of the hearing of the jury.)

 5            MS. McNAUGHT:      It's just a procedure

 6       thing.     If it's going to be shown to the

 7       jury, it should be admitted in evidence.

 8       That's my point.      And so if they want to

 9       move --

10            MR. FIELD:     No, it's not blank.       There

11       aren't any --

12            THE COURT:     I'm sorry, that's what I

13       thought that you were --

14            MR. FIELD:     Sorry, Your Honor.

15            THE COURT:     All right.     Thank you very

16       much.     Now, I don't want -- I don't want

17       you to think for a minute that I'm trying

18       to run your case.      But as things come up,

19       if I don't understand, I feel that there

20       are members of the jury who can't, so I

21       want to try to get it clarified.

22       Especially something like that that's

23       innocuous.     I thought you were talking

24       about a blank one.

25            MR. FIELD:     I apologize, Your Honor.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-130


 1            THE COURT:      No, you shouldn't at all.

 2            MR. FIELD:      I appreciate the

 3       clarification as well.

 4            THE COURT:      All right.

 5       (The following proceedings were held in open

 6       court.)

 7            THE COURT:      Just disregard that.     I thought

 8   we had a blank form, but we don't.       We all

 9   understand now what we're talking about.

10       Go ahead.      Mr. Field.

11            MR. FIELD:      Thank you, Your Honor.

12       Q.   (By Mr. Field)     Lieutenant Dawdy, I think I

13   was asking you, does the standard Illinois

14   Department of Corrections shakedown slip have sort

15   of a box check system where you -- the individual

16   filing out the form checks off whether the

17   contraband that is confiscated is either major

18   contraband or minor contraband?

19       A.   The staff -- the staff doing the shakedown

20   wouldn't do that.      That would be up to the shift

21   supervisor.      Staff taking it, all they do is

22   basically, on the left side, see where there's that

23   horizontal line.

24       Q.   Sure.

25       A.   Excuse me, vertical line.      They're the only

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                              16-131


 1   one the staff fills out, the left side.             The right

 2   side would be where the shift supervisors--if you

 3   see there--they would write if it's major or minor.

 4       Q.   Okay.

 5       A.   So the staff itself, like the line officer,

 6   they don't mark that.

 7       Q.   So the staff -- the staff member who was

 8   confiscating the contraband would indicate on the

 9   form what it is that they're confiscating, the date

10   that they confiscated it on, the time.             They would

11   sign their name.      And then that would go to the

12   shift supervisor; is that correct?

13       A.   Yes.    And then they would make the

14   determination if it was minor or major.

15       Q.   Okay.    And that would be based on the

16   description that was provided by the officer who had

17   actually confiscated -- who was involved in the

18   shakedown and had confiscated the contraband?

19       A.   They would -- the shift supervisor would

20   actually have the item with it.         The shakedown slip

21   goes with the item so they can actually look at it.

22   Sometimes, you know, you look at one thing, you

23   describe it one way.       Well, they want to see exactly

24   what it is that was taken so they can determine the

25   nature of it.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                          16-132


 1          Q.   Okay.   I'm gonna provide you with the rest

 2   of this exhibit.      If you will just take a moment to

 3   flip through those.

 4          A.   Okay.

 5          Q.   Does reviewing that -- those documents

 6   refresh your memory on the number of shakedown slips

 7   that were issued during the mass shakedown an

 8   March 31st, 2011?

 9          A.   I still couldn't tell you how many were

10   issued that day.      I mean I can see from the dates

11   and times that these were written on that date in

12   question, but as far as, oh, yes, now I remember,

13   there was 112; no.

14          Q.   Well, there's not 112 in front of you

15   though; correct?

16          A.   No, that's correct.    That's correct.

17          Q.   How many would you estimate are in front of

18   you?

19          A.   I didn't count when I went through, but 30

20   possibly.     I didn't count when I went through.

21          Q.   Okay.   And those were issued on March 31st,

22   2011; correct?

23          A.   That's correct.

24          Q.   And they were issued for Unit 2B and 4B;

25   correct?

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                         16-133


 1       A.   That's correct.

 2       Q.   Okay.     And it was during the time period of

 3   the mass shakedown on March 31st, 2011; correct?

 4       A.   That's correct.

 5       Q.   Do any of those shakedown slips indicate

 6   that the contraband that was confiscated that day

 7   was major contraband?

 8       A.   Give me just a second.       I wasn't -- I was

 9   looking at the items taken, I wasn't looking at the

10   minor or major, so give me just a second.

11       Q.   Absolutely.     Take your time.

12       A.   No, none of them are major contraband.

13       Q.   They all indicate that the contraband that

14   was confiscated that day in Unit 2B and 4B is minor

15   contraband; is that correct?

16       A.   That's correct, sir.

17       Q.   Okay.     So we've heard some testimony about

18   minor contraband, nuisance contraband, major

19   contraband.      Fair to say that minor contraband is

20   the same as nuisance contraband?

21       A.   To me, nuisance contraband isn't even an

22   official term.      It's something that -- it's just a

23   nuisance.     It's excess property, clothing, something

24   like that.     To whereas something that's minor

25   contraband, it's contraband still in effect, but

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-134


 1   it's something that could be -- it's not detrimental

 2   to the safety and security of the institution.          But

 3   it's not something that you -- oh, this person has a

 4   T-shirt with a picture drawn on it.

 5       But it's still something you don't want the

 6   inmate to have that could possibly pose a risk.

 7   Medication is a good example.       Medication.   I'm not

 8   a doctor or pharmacist, but I know that some

 9   medication -- it's got an expiration date for a

10   reason.     Some medication might get stronger the

11   older it gets.     You don't want someone to have that

12   because you don't know.      There's an expiration date

13   for a reason.

14       So nuisance contraband is just that, it's a

15   nuisance.     It's nothing that really might necessary

16   pose a risk, but it's something that you don't want

17   because then it starts piling up over time.

18       Some people keep trash.        That's nuisance

19   contraband--wrappers, packages.        You don't want

20   that.

21       Q.    So is it your testimony that minor

22   contraband may still pose a risk to the safety of

23   the institution?

24       A.    It could; yes.

25       Q.    Okay.   So can you indicate on -- in terms of

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                         16-135


 1   the property that was confiscated and that's listed

 2   on those forms, which property would pose a risk to

 3   the facility and why?

 4       A.   I see medication, there's medication.

 5   There's one here where there's an inmate that pulled

 6   a green pill and two pink pills out of her vagina

 7   when she was being searched.      I mean she obviously

 8   wanted to conceal it pretty well if she's willing to

 9   go to that length.

10       More medication.      Another pill found.    I can't

11   pronounce it, chlorpheniramine.

12       A small copper wire.      A small copper wire can

13   be used for multiple things.      Depending on how thick

14   it is, it could be used as a weapon, it could be

15   used to --

16       Q.   Well, if something -- if something could be

17   used as a weapon, wouldn't it be considered major

18   contraband?

19       A.   It could be.     Depending on the size.   And

20   there's nothing -- it just says small copper wire.

21   So could it be?   Yeah.    But it could also be used --

22   minor by itself could be minor, but it could be

23   major because it's used to alter a hot pot which

24   would now allow the hot pot to boil, and now you

25   have boiling water that could be thrown on somebody.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                               16-136


 1   So it's not something that you want floating around

 2   the institution.

 3       Q.     Sure.    Let me ask you this, because there

 4   was some testimony yesterday about major forms of

 5   contraband like guns and knives and shivs, those

 6   kinds of things.        Are those types of items listed on

 7   those forms?

 8       A.     Not that I saw; no.

 9       Q.     Okay.    And if those kind of things had been

10   found, those would certainly be major contraband;

11   correct?

12       A.     Absolutely; yes.

13       Q.     And as far as, there was some testimony

14   about different types of medications.            The

15   medications that you have to actually line up for

16   every day and you don't get a supply of; the

17   narcotics, those kinds of things.           If those had been

18   found, that would be major contraband as well?

19       A.     Yes, because those are -- what's called, I

20   believe watch take or something.           You have to watch

21   it, you can't take them back to the unit.              So at

22   that point, especially if it's a medication that's

23   not prescribed to you, then yes, that would be.

24       Q.     Okay.    And that's major contraband?

25       A.     Yes.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                         16-137


 1       Q.     And none of that was on any of those forms;

 2   correct?

 3       A.     Not that I saw.

 4       Q.     Okay.   And there was -- there's been a lot

 5   of testimony about hooch.         Is hooch major

 6   contraband?

 7       A.     Yes, it would be.

 8       Q.     Okay.   And so there was no hooch that was

 9   confiscated that day?

10       A.     No.

11       Q.     No pruno, I think was the other term that

12   was used?

13       A.     No.

14       Q.     Okay.   There was some testimony earlier

15   today where the term line officer was referenced.

16   And you know we've been talking about corrections

17   officers and Orange Crush members and tactical team

18   members, so I just want to make sure it's clear;

19   what is a line officer?

20       A.     That's a correctional officer doing their

21   daily duties.      Now, a line officer, if they're a

22   certified tact member, they can go from line officer

23   to a tac officer, because now if we have an

24   emergency, someone relieves them, go get dressed,

25   get into your gear.

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                          16-138


 1       So a line officer is just daily, generally

 2   duties.     You're a housing unit officer, you're on

 3   the gym, walk, so on and so forth.         They're just

 4   doing their daily duties.

 5       Q.    Line officers are not supervisors though; is

 6   that correct?

 7       A.    Generally, no.    No.     It would just be a

 8   correctional officer.

 9       Q.    You testified yesterday that your assistant

10   tac commander, was it Lieutenant Craig?

11       A.    That's correct, sir.

12       Q.    Okay.   Can you -- I asked you a little bit

13   about the sort of duties or role of -- that you had

14   as a tac commander.     Can you tell me what the duties

15   of the assistant tac commander are?

16       A.    He's to fill in my absence.       He's kind of my

17   right-hand man if I need.         If there's any issues,

18   problems, he would take care of them for me.         If I

19   can't hold a tact practice, he would hold the tact

20   practice.     If I'm gonna be gone on vacation, if I

21   need an inventory done and -- because I'm gone on

22   vacation.     So he's just that, he's the assistant to

23   the commander.

24       Q.    Okay.   And what about during a tac team

25   detail?     Are the tact officers expected to take

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            16-139


 1   orders from the assistant tac commander if he gives

 2   them an order?

 3       A.     Yes.

 4       Q.     Okay.    Early in your testimony yesterday you

 5   talked about your experience as a tac officer and

 6   that you had a number of years of experience in

 7   the -- on the tac team; correct?

 8       A.     Yes.

 9       Q.     How many years of experience did you have

10   working on the tactical team in March 2011?

11       A.     Would have been, at that point, ten years.

12   Just as certified tac.         I got certified in, I

13   believe, July of 2001.

14       Q.     Okay.    So fair to say at that point you were

15   an experience tactical team member?

16       A.     That's correct, sir.

17       Q.     And how long had you been commander in March

18   of 2011?

19       A.     For approximately five years.

20       Q.     Okay.    And so you were more than capable in

21   March 2011 of supervising the tac team on your own;

22   correct?

23       A.     That's correct.

24       Q.     Okay.    You didn't require, for example,

25   Assistant Warden Reynolds to supervise the tac team

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                           16-140


 1   for you?

 2       A.     No.

 3       Q.     Okay.     And you were more than -- your tac

 4   team was more than capable of helping or assisting

 5   with the cadets who were doing a training exercise

 6   that day; correct?

 7       A.     Yes.

 8       Q.     You wouldn't have required Assistant Warden

 9   Reynolds' supervision for that either?

10       A.     No.

11       Q.     I apologize if I asked you this yesterday,

12   but I don't recall, so I'm gonna ask if again.             Were

13   there tac team members who were detailed to the gym?

14       A.     Yes, sir.

15       Q.     Okay.     Now, I know you testified that you

16   were -- yesterday -- or please correct me if I get

17   this wrong.        But I believe you testified yesterday

18   that you were in the gym a number of times

19   throughout the day on March 31st, 2011; is that

20   correct?

21       A.     No.     I was in the gym initially when we

22   brought the inmates over.          We got them lined up.     At

23   that point, that's whenever I instructed the female

24   tac members, because their purpose was to do the

25   strip searches.        My purpose was when we initially

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                            16-141


 1   went in, get the inmates lined up, get them to the

 2   gym, and then assist with the shakedown.           I didn't

 3   return to the gym until later on, when we actually

 4   switched out -- when the strip searches were

 5   completed, we switched out the male and female

 6   cadets so the cadets -- the female cadets had an

 7   experience to come back and go through inmate

 8   property and actually shake it down.

 9          So that was the next time that I was over in

10   the gym, was when the strip searches were complaint,

11   to do that swap out; to take male cadets over and

12   bring the female cadets over to the building.

13          Q.   Sure.    I apologize if I wasn't being clear.

14   I mean throughout -- I thought your testimony

15   yesterday was that throughout the mass shakedown and

16   strip search yesterday -- or on March 31st, 2011,

17   you had gone to the gym more than the one time that

18   you marched the women over there in the morning?

19          A.   Yes, I was there more than one time.

20          Q.   Okay.    Now, I know you just described the

21   second time.        Wasn't there a third time that you had

22   gone back to the gym as well?

23          A.   Whenever we had to take housing to 4B over;

24   yes.

25          Q.   Okay.    But as you said just a few moments

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                            16-142


 1   ago, there were tac team members under your command

 2   who were detailed to the gym; correct?

 3       A.   That's correct.

 4       Q.   And they would have been detailed to the gym

 5   throughout the day?

 6       A.   Yes.

 7       Q.   Okay.    Now, the tac team members that were

 8   detailed to the gym were still under your command

 9   even if you were in the housing unit?

10       A.   Yes.

11       Q.   Okay.    So yesterday I asked you some

12   questions about your training, and you talked about

13   the certification and that kind of thing.           And I'm

14   talking about the tactical team training at this

15   point.   At any part of your training are you trained

16   to yell at inmates?

17       A.   We're not trained.       But during the tactical

18   exercises, you're expected to speak loud, speak

19   clear.   To speak loud enough.       It's officer

20   presence, it's a commanding presence.          So to get

21   your point across.      What you expect someone to do.

22   Loud enough.

23       Especially going into a housing unit.           Housing

24   units are loud.     There's a hundred people that you

25   need to make sure that hear what you expect, you

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                         16-143


 1   have to speak loud.

 2       Q.   And you want to show officer presence even

 3   in the context of a training exercise?

 4       A.   You want officer presence all the time; yes.

 5       Q.   And are you -- as part of your training, are

 6   you trained to swear or cuss at inmates?

 7       A.   No.

 8       Q.   Are you trained to force inmates to stand

 9   for hours with their hands handcuffed behind their

10   backs?

11       A.   It's not something we're trained to do, but

12   if it -- if during a situation like this, here's

13   what we are going to do, we're gonna cuff, we're

14   gonna bring them out, we're gonna line them up in

15   the dayroom.    But it's not part of a training

16   curriculum of here's how you do this.

17       Every operation, every detail, every exercise

18   is gonna be different.      It's gonna depend on the

19   situation at hand what you're going to do.        But it's

20   not a written guideline, a training curriculum or

21   anything like that as to here's how this is done.

22       Q.   So is it your testimony that there is no

23   written guideline that says you should not handcuff

24   inmates behind their backs and have them stand for

25   hours on end?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-144


 1          A.   To my knowledge, no.

 2          Q.   Okay.   Have you ever been trained to do

 3   that?

 4          A.   To leave them --

 5          Q.   Handcuffed behind their backs, standing --

 6          A.   Not trained; no.   It's not like a training,

 7   hey, here's what we're gonna do.         No.

 8          Q.   And is it your testimony that the situation

 9   on March 31st, 2011, required inmates to stand for

10   hours on end with their hands handcuffed behind

11   their backs?

12          A.   They're -- to get them out of the dayroom or

13   out of their dorms into the dayrooms and escorted

14   over to the gym.      It wasn't a requirement, it wasn't

15   something we saw fit, okay, we're gonna leave them

16   cuffed for hours.      That wasn't a plan, it wasn't the

17   initial -- it wasn't the intent.         But to have them

18   during transport to the gym and once they got over

19   there, yeah, they were to be handcuffed.

20          Q.   Okay.   So it wasn't the plan or intent, but

21   it was the result?

22          A.   It was the plan to cuff them during

23   transport.     Cuff them as when they came out of the

24   dorm, wait in the dayroom and then taken to the gym;

25   yes.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                        16-145


 1       Q.    Okay.   And what about standing in the gym

 2   handcuffed for hours on end?      Was that -- did the

 3   situation on March 31st, 2011, require that?

 4       A.    In the -- while they were in the gym?     It

 5   didn't necessarily require it, no.       It wasn't a plan

 6   of we're gonna leave them cuffed the whole time

 7   while we're shaking down.

 8       Q.    But that's what occurred; correct?

 9       A.    I don't know when they were uncuffed.     I

10   wasn't in the gym.    So I don't know if they were

11   uncuffed two minutes later or an hour later.       So I

12   don't know how soon after I left that they were

13   uncuffed.

14       Q.    Or three hours later?

15       A.    It could have been.     I wasn't over there, so

16   I don't know.

17       Q.    Sure.   Have you ever sworn or cussed at a

18   female inmate at Lincoln Correctional Center?

19       A.    No, sir.

20       Q.    Have you ever used derogatory language

21   towards a female inmate at Lincoln Correctional

22   Center?

23       A.    No, sir.

24       Q.    Have you ever been verbally abusive towards

25   a female inmate at Lincoln Correctional Center?

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                         16-146


 1       A.   No, sir.

 2       Q.   Is it because doing those things would

 3   violate Illinois Department of Corrections policy?

 4       A.   Partly, yes.

 5       Q.   Okay.   What are the other reasons why?

 6       A.   There's no need for it.     It's --

 7       When you're dealing with anybody in general,

 8   inmates or the general public, there's the old

 9   saying you can attract more bees with honey than you

10   can vinegar; right?     Being loud is one thing, but

11   being obnoxious, rude, or name-calling is not going

12   to get anything accomplished.      Especially in a large

13   group, it's not gonna do anything.

14       Q.   Sure so --

15       A.   It's only gonna anger them and cause more

16   issues, cause more problems.

17       And for somebody, anybody to say that -- that

18   that happened, especially in front of cadets,

19   academy trainers, the warden, the assistant warden

20   and the deputy director, absolutely not.        I would

21   have been pulled out that situation and I probably

22   would have been replaced at the tac commander.        It

23   wouldn't have been -- it wouldn't have been -- I

24   would have been dealt with.

25       Q.   Well, let me ask it to you this way:       There

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           16-147


 1   was nothing about the situation on March 31st, 2011,

 2   that required officers, whether they were

 3   correctional officers, tac members, or cadets, to

 4   swear or cuss at female inmates; is that correct?

 5       A.   Yeah, there wasn't any reason.

 6       Q.   Okay.    And there was nothing about the

 7   situation on March 31st, 2011, that would have

 8   required officers, cadets, or tac members to be

 9   verbally abusive to female inmates?

10       A.   No, there was not.

11               MR. FIELD:    Okay.     No further questions for

12   this witness, Your Honor.

13               THE COURT:    Thank you, Mr. Field.

14       All right.     You may -- what is this, recross or

15   redirect?

16               MS. BARNES:    It's cross.     I haven't had a

17   chance yet.

18               THE COURT:    Well then, it is not just re,

19   it is cross.

20               MS. BARNES:    Right.

21               THE COURT:    All right, Ms. Barnes.

22                      CROSS EXAMINATION

23   BY MS. BARNES:

24       Q.   Lieutenant Dawdy, counsel asked you about

25   your demeanor toward the inmates.          Would you have

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-148


 1   tolerated that kind of behavior from the tac members

 2   you supervised?

 3          A.   No, ma'am.

 4          Q.   What about the cadets, if you had seen it?

 5          A.   No, ma'am.

 6          Q.   How long were you in the gym on the

 7   instances that you said you were in there?

 8          A.   Just long enough to once all the inmates got

 9   in.    I mean it might have taken a little bit to get

10   a hundred inmates filed in through the door.         Once

11   they got lined up, shortly after that, I left the

12   gym.    Because now my primary function, the first

13   part was over, get the inmates to the gym.         And now

14   I had to go back to housing Unit 2B to start with

15   the shakedown.     So there would have been no reason

16   for me to linger around in the gym.

17          Q.   All right.   So if I hear you correctly,

18   taking the handcuffs off was left to someone else?

19          A.   That's correct.

20          Q.   When and how and how long, okay.

21          Counsel also asked you about line officers.

22   And I think you responded that these are just

23   correctional officers doing their daily duties.

24   Were the tac team members -- I mean were they

25   considered line officers?

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                            16-149


 1       A.     Yeah, while they're in tac gear; no.        But

 2   they could be.     I mean Officer Jones, for example,

 3   is a tac officer.        But the next day, they could be

 4   working housing unit.        The tac officers aren't --

 5   that's not their only assignment.        They're regular

 6   officers who have an additional duty of tac, so --

 7       Q.     So they were wearing the hat of the tac

 8   officer on that day?

 9       A.     Yes, that's correct.

10       Q.     Okay.   And these men and women were trained

11   to do strip searches; isn't that right?

12       A.     That's correct.

13       Q.     Just like every other line officer?

14       A.     Yes, ma'am.

15       Q.     And if the line -- if the tac members --

16              MR. FIELD:      Objection, Your Honor.     She --

17   this is leading the witness.

18              THE COURT:      What?

19              MR. FIELD:      Leading the witness.

20       Q.     All I said was if the tac officer --

21              THE COURT:      No, I don't think that's

22   leading.    I'll overrule, go ahead.

23       Q.     If a tac officer had seen a cadet doing

24   something, what would you expect that tac -- doing

25   something wrong, what would you expect, if anything,

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             16-150


 1   for that tac officer to do?

 2       A.   Is to stop whatever they're doing, correct

 3   it, and notify the training academy instructors of

 4   what was going on.

 5       Q.   Okay.     Was anything reported to you that day

 6   with respect to the conduct or improper conduct of

 7   any cadet?

 8       A.   No, ma'am.

 9       Q.   Was anything reported to you that day with

10   respect to the conduct of any of the tac officers

11   under your supervision?

12       A.   No, ma'am.

13       Q.   I want to talk about that diagram that --

14            THE COURT:     Let's put it back up.

15       Q.   Is that in the same position it was when you

16   were looking at it before?

17       A.   No.     Do you -- there you go.

18            THE COURT:     There we are.

19       Q.   Okay.     Lieutenant Dawdy, let's point out the

20   gym again.     Where's the outside doors to the gym?

21       A.   Right there to the left of the arrow.           You

22   see that walk leads up to it.

23       Q.   And what is here?

24       A.   Talking about like the sidewalk there?

25       Q.   No.     What's outside that door?        Anything?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                16-151


 1          A.    No.     It's just a concrete area.       It's just

 2   the walkway leading up to the gym.            It's a concrete

 3   pad.

 4          Q.    Okay.     And what is on the other side of that

 5   building?

 6          A.    On the backside?

 7          Q.    Here?

 8          A.    Oh, there's a walk part of the way around

 9   that leads to -- or led to our industries building.

10   But it's just -- it's grass.           That's -- nobody is

11   ever back there.          That's kind of a no go area.

12          Q.    Lieutenant Dawdy, do you -- where's the door

13   to the beauty shop?

14          A.    It would be right -- right to the left of

15   that.       Right where you can see where it says

16   "correctional".          It's upside-down, but about where

17   the O is in correctional.

18          Yeah, it would be just a little bit to the

19   right of that.

20          Q.    Okay.     What is right here?

21          A.    That's --

22          Q.    Outside the door?

23          A.    That's the Health Care Unit.        It's the side

24   of the building.

25          Q.    A brick wall?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
                                                             16-152


 1       A.    That's correct.

 2       Q.    Okay.    So someone looking out -- is the

 3   door -- does that door have a window in it?

 4       A.    The beauty shop door?

 5       Q.    To the outside?

 6       A.    Yes.

 7       Q.    So someone looking out that door would see a

 8   brick wall?

 9       A.    Yes.    They would see the side of the health

10   care building.      A brick wall.

11       Q.    Okay.    And what about this area here?         Is

12   that an area where --

13       A.    There's -- there's a small walkway.          But

14   again, that's the corner of the facility that

15   nobody -- nobody is ever there.          Unless they're

16   going to or from the beauty shop itself.            Once they

17   go around the corner, inmates aren't allowed around

18   that corner unless there's staff back there, for the

19   sole purpose of coming in out of our multipurpose

20   building.     There's doors back there.

21       Q.    Okay.

22       A.    It's a little off the beaten path, if you

23   will.    It's kind of not a lot of people in that

24   area.

25       Q.    Okay.

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                              16-153


 1               THE COURT:    Point out the all-purpose

 2   building.

 3          A.   It's right where that second arrow is, sir.

 4   It's actually above.       It's the second level above

 5   the beauty shop and our industries.          So it's in the

 6   same building as the gym, it's just upstairs.

 7               THE COURT:    Second floor.

 8          A.   Yes, sir.

 9               THE COURT:    Thank you.

10          Q.   Mr. Field asked you yesterday about whether

11   the tac team was ever used for non-emergency

12   purposes.     Is it?

13          A.   99 percent of what the tac team is used for

14   is considered non-emergency.

15          Q.   And was that the case on March 31st, 2011?

16          A.   Yes, ma'am.

17          Q.   What other -- well, could you explain that

18   to the jury?     How the tac team is used frequently

19   for non-emergency procedures?

20          A.   We might -- even if it's a statewide detail

21   to Pontiac, where you have 10 other facilities and

22   200.    That's still considered non-emergency.           That

23   might be they found weapons or there's been a bunch

24   of fights or they need to move people.             It's not

25   necessarily a drop what you're doing, go now.             Riot,

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-154


 1   hostages, escape, something like that, that's an

 2   emergency.     But just a regular tac detail, where

 3   you're going to go do a shakedown, which is what we

 4   did, it's just on a smaller scale, it would be

 5   considered a non-emergency.

 6          If there was ever a true emergency, you might

 7   be called out 2:00 in the morning.         Hey, there's a

 8   riot at Pontiac, get there as soon as you can.         And

 9   that's very, very far and few between.

10          Q.   Okay.   Mr. Field also asked you yesterday

11   about whether you had told the inmates to shut up.

12   And I think your response was "We don't say shut

13   up."    Would you -- would you explain to the jury why

14   you don't say shut up to inmates?

15          A.   Again, it's not necessary.      Hold the noise

16   down, be quiet, that's what you're gonna tell them.

17   Again, shut up, it's not -- shut up is not

18   necessarily derogatory, but it's just, it's not

19   necessary to get the point across.         You can say be

20   quiet in a loud tone and get the same effect as shut

21   up.

22          Q.   I think that's all I have right now.      Thank

23   you.

24               THE COURT:   Thank you.

25          Redirect, Mr. Field?

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                          16-155


 1               MR. FIELD:   Yes, Your Honor.

 2                      REDIRECT EXAMINATION

 3   BY MR. FIELD:

 4       Q.   You were just asked some questions about

 5   whether or not it was your responsibility to remove

 6   the handcuffs from the women once they were brought

 7   into the gym.     Do you remember that question?

 8       A.   Yes, sir.

 9       Q.   Okay.    And your response was that it wasn't

10   your responsibility; correct?

11       A.   That's correct.

12       Q.   But wasn't it left to tac team members under

13   your command to remove those handcuffs?

14       A.   That was part of the responsibility in the

15   gym; yes.

16       Q.   Right.    And those tac team members detailed

17   to the gym were under your command?

18       A.   Yes, sir.

19       Q.   And if you had commanded them to remove the

20   handcuffs, they would have done so?

21       A.   Yes, sir.

22       Q.   The testimony that you just provided about

23   the overhead view in terms of where the doors are

24   and those kind of things.        Where the gym is.

25       A.   Yes.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-156


 1       Q.     That doesn't change your earlier testimony

 2   about the necessity for the element of surprise,

 3   does it?

 4       A.     No.

 5       Q.     Okay.    And there's nothing about that

 6   testimony that you've just given that changes your

 7   earlier testimony about the distance between Unit 2B

 8   and Unit 4B; is that correct?

 9       A.     Yes.

10       Q.     Okay.    I'm gonna show you Plaintiff's

11   Exhibit 201.       Now, you were just asked some

12   questions about the door leading to the beauty shop.

13   And you were pointing out where that was on the

14   overhead view.       That's this door right here that you

15   were talking about; correct?

16       A.     Yes, sir.

17       Q.     Okay.    And that door goes to the outside;

18   correct?

19       A.     Yes, sir.

20       Q.     Okay.    I'm gonna show you what is marked as

21   Plaintiff's 229.        Permission to publish, Your Honor?

22              THE COURT:      You may.

23              MS. McNAUGHT:       Well, you have to --

24       Q.     Will this photo aid you in your testimony

25   here today?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                           16-157


 1       A.    Depends on what you're asking me.

 2       Q.    I'm gonna ask you some photos -- some

 3   questions about the outside of that beauty shop

 4   door.

 5       A.    Okay.

 6       Q.    So it will help you?

 7       A.    Yes.

 8               MS. BARNES:     Your Honor, I have no

 9   objection to this picture being admitted into

10   evidence if that's what he is trying to do.

11               THE COURT:    Well, we've been testifying

12   from this document a number of times.

13               MR. FIELD:    Well, Your Honor, they're

14   referring to a different document, Exhibit 229.             But

15   it's a demonstrative, so it's not being admitted

16   into evidence.      It's being used for demonstrative

17   purposes.

18               MS. BARNES:     But if it's published to the

19   jury, it needs to be in evidence.

20               THE COURT:    Oh, absolutely it does.     And

21   if -- if you aren't moving it, I'm gonna admit it on

22   my own.

23               MR. FIELD:    I will move to admit it into

24   evidence then, Your Honor.

25               THE COURT:    We've got a lot of testifying

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                           16-158


 1   from this dude, and I want it in.

 2               MR. FIELD:    I can certainly take a hint,

 3   Your Honor.      And I will move to admit this into

 4   evidence.

 5               THE COURT:    Well, now, wait a minute.

 6   That's not the one that's on the viewgraph, is it?

 7               MR. FIELD:    No, Your Honor.     Would you like

 8   to see it?

 9               THE COURT:    No, no, just put it right on

10   the viewgraph, because it's gonna be admitted.

11               MR. FIELD:    Yes.

12               MS. BARNES:    No objection.

13               THE COURT:    There we go.     Now, see, in

14   living color.      Isn't that great.     Okay.

15       (Plaintiffs' Exhibit 229 admitted.)

16       Q.   (By Mr. FIELD)      Is this that area that you

17   just testified to that's outside the beauty shop

18   door going to the outside?

19       A.   Yes, sir.

20       Q.   Okay.     And that's a walkway there?

21       A.   Yes, sir.

22       Q.   Okay.     And at the back of that walkway, is

23   that a picnic table?

24       A.   Right there?

25       Q.   Yeah.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-159


 1       A.   Possibly; yes.

 2             MR. FIELD:    Okay.   No further questions,

 3   Your Honor.

 4             THE COURT:    Okay.

 5             MS. BARNES:     I have nothing else.

 6             THE COURT:    Recross, none.

 7             MS. BARNES:     No.

 8             THE COURT:    Thank you, Lieutenant.   You may

 9   step down.

10       (The witness was excused.)

11             THE COURT:    What do you think, everybody?

12   Think -- is this a good time to take our break?

13   15 minutes.

14       Okay, let's do it.      Please recall my

15   admonition.   And we will stand in recess for 15 --

16   make it 20 minutes.

17       (The jury left the courtroom.)

18       (A recess was taken.)

19       (The jury entered the courtroom.)

20             THE COURT:    Thank you, everyone.

21       You probably all wonder why it is that once the

22   bell is rung, it takes me so long to get here on the

23   bench.   You do, don't you?     Be honest with me.    You

24   wonder why is there that delay between the time the

25   bell goes and we get in here, and we have to wait.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                           16-160


 1       It's because I've got a long ramp that I have

 2   to walk up from chambers to get here.         When this was

 3   designed and built, OSHA came into effect.          So they

 4   have this long ramp there in case there comes a time

 5   when I go into a wheelchair.

 6       So that's what we have to live within this --

 7   so that's the reason.        I know that you were

 8   wondering.

 9       Okay.     Well, we are all in place ready to

10   proceed.     Mr. Field.

11              MR. FIELD:     Thank you, Your Honor.

12       The plaintiffs would like to call Warden

13   Hulett.

14              THE COURT:     Very well.   Warden, if you

15   would come up here and be sworn, please.

16       (The witness was sworn.)

17              THE COURT:     Right up here, please.

18                      MELODY HULETT

19   called as a witness herein, having been duly sworn,

20   was examined and testified as follows:

21                      DIRECT EXAMINATION

22   BY MR. FIELD:

23       Q.     Good afternoon, ma'am.

24       A.     Good afternoon.

25       Q.     Could you please introduce yourself to the

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-161


 1   jury?

 2       A.   My name is Melody Hulett.     And that is

 3   M-e-l-o-d-y, H-u-l-e-t-t.

 4       Q.   In March of 2011, Warden Hulett, were you

 5   the Warden at Lincoln Correctional Center?

 6       A.   I was.

 7       Q.   When did you become the Warden at Lincoln

 8   Correctional Center?

 9       A.   January of 2009.

10       Q.   Okay.    And are you currently the Warden of

11   Lincoln Correctional Center?

12       A.   No, I am not.

13       Q.   Okay.    Do you currently work for the

14   Illinois Department of Corrections?

15       A.   I do not.

16       Q.   Okay.    When did you leave Lincoln

17   Correctional Center?

18       A.   September 30th, 2013.

19       Q.   And you left -- when you left, you were

20   still in the position of Warden; is that correct?

21       A.   No, I was not.

22       Q.   What position were you?

23       A.   Assistant Warden of Programs at Logan

24   Correctional Center.

25       Q.   Okay, I see.     So when you said you left in

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                         16-162


 1   September 2013, that's when you left the Illinois

 2   Department of Corrections?

 3       A.   Yes.     Were you asking me about Lincoln?

 4       Q.   Yeah.

 5       A.   I'm sorry.

 6       Q.   It's my -- I probably just asked it wrong.

 7       A.   When -- when we transferred over, when they

 8   combined the facilities, Dwight and Lincoln

 9   together, I took a voluntary reduction because of

10   health reasons to Assistant Warden of Programs to

11   Logan Correctional Center on March of 2013.        In

12   March of 2013.

13       Q.   Okay, thank you.

14       When did you first begin working for the

15   Illinois Department of Corrections?

16       A.   September of 1996.

17       Q.   In what position did you start in?

18       A.   Correctional officer trainee.

19       Q.   Okay.     And from September of 1996 through

20   when you left the Department of Corrections in 2013,

21   did you work during that entire period for the

22   Illinois Department of Corrections?

23       A.   I did.

24       Q.   Okay.     Previous to becoming the Warden at

25   Lincoln Correctional Center in 2009, what position

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-163


 1   did you hold in the Illinois Department of

 2   Corrections?

 3       A.     I started off as a correctional officer

 4   trainee.    Then after my six weeks training, my

 5   probation period as a correctional officer trainee,

 6   I became a criminal officer.       I served in the

 7   capacity of correctional officer for ten years.           I'm

 8   sorry, seven years.     And then I was promoted to

 9   Administrative Assistant to the Warden of

10   Jacksonville Correctional Center.        And I did that

11   for three years.

12       Then they promoted me to the Assistant Warden

13   of Programs at Decatur Correctional Center.          And I

14   worked there approximately about 22 months before I

15   was promoted to the Warden of Lincoln Correctional

16   Center, where I served as the warden there for four

17   years.

18       Q.     What year were you promoted to the Assistant

19   Warden of Programs at Decatur?

20       A.     I was Acting Assistant Warden of Programs in

21   March of 2007.     They made me the actual Warden --

22   Assistant Warden of Programs July 7th of 2007.

23       Q.     Have you held any other warden or assistant

24   warden positions besides the ones that you just

25   testified to?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            16-164


 1       A.     No, I have not.

 2       Q.     Okay.   Did you go directly from being the

 3   Assistant Warden of Programs at Decatur to Lincoln

 4   Correctional Center or did you serve as Warden in

 5   another facility in between those two?

 6       A.     I did not.

 7       Q.     Okay.   Were you ever the Warden of

 8   Jacksonville Correctional Center?

 9       A.     No, I was not.

10       Q.     Okay.   So you said approximately 22 months

11   as the Assistant Warden of Programs at Decatur;

12   correct?

13       A.     I believe so.

14       Q.     Okay.   And then you became -- you were

15   promoted to the Warden of Lincoln Correctional

16   Center?

17       A.     Correct.

18       Q.     Okay.   So from March 2007 through when you

19   left the IDOC in September of 2013, you served as

20   either an Assistant Warden or a Warden; is that

21   correct?

22       A.     Correct.

23       Q.     Okay.

24              THE COURT:      Excuse.   Me, what is the

25   difference, ma'am, between Lincoln and Logan?          Are

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            16-165


 1   there differences.

 2       A.   Well now, yes.      Lincoln -- they're across

 3   the road from each other.        When I was the Warden at

 4   Lincoln, it was all female.        There was a major

 5   transition where they closed down Dwight and they

 6   combined the Dwight offenders with the Lincoln

 7   offenders and we moved across the road to Logan.

 8   And now Lincoln is -- and then Lincoln became once

 9   again a male facility.

10            THE COURT:      Very good.     Thank you.   Sorry

11   to interrupt you, Mr. Field.

12       Q.   No problem, Your Honor.

13       So you served for approximately six or seven

14   years as either a Warden or Assistant Warden in the

15   Illinois Department of Corrections; is that correct?

16       A.   Correct.

17       Q.   When you were the Assistant Warden of

18   Programs at Decatur was that also a female facility?

19       A.   Correct.

20       Q.   Okay.    Fair to say in March 2011, when you

21   were the Warden at Lincoln Correctional Center, at

22   that point in your career you were an experienced

23   Warden; is that fair?

24       A.   Yes.

25       Q.   And you were familiar with the Illinois

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                            16-166


 1   Department of Corrections?

 2       A.     Yes.

 3       Q.     Okay.    And that would include policies

 4   regarding mass shakedowns?

 5       A.     Correct.

 6       Q.     And it would also include policies regarding

 7   mass strip searches?

 8       A.     Correct.

 9       Q.     Ask you some questions about the sort of

10   duties of a Warden.        The warden is the highest

11   authority within any given facility; is that

12   correct?

13       A.     Yes.

14       Q.     So at Lincoln Correctional Center, you would

15   have been the highest ranking official?

16       A.     Yes.

17       Q.     Okay.    The Assistant Warden of Operations --

18   well, let me ask it this way:          Assistant wardens

19   report directly to the Warden; correct?

20       A.     Yes.

21       Q.     So the Assistant Warden of Operations at

22   Lincoln Correctional Center would have reported

23   directly to you?

24       A.     Yes.

25       Q.     Okay.    And during the period of time --

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                           16-167


 1   well, there's also a position called the Assistant

 2   Warden of Programs; is that correct?

 3       A.   Yes.

 4       Q.   Now, I think the testimony was a little

 5   fuzzy on this, so I'm gonna ask you.          During the

 6   period of time that you were the Warden at Lincoln

 7   Correctional Center was there somebody in that

 8   position of Assistant Warden of Programs?

 9       A.   My four years as Warden?

10       Q.   Yes.

11       A.   There was multiple individuals that served

12   in the capacity of Assistant Warden of Programs.

13       Q.   Okay.    Was there ever a period -- ever a

14   period of time within those four years that there

15   was nobody in that position?

16       A.   Not that I can recall.

17       Q.   Okay.    But in any case, the Assistant Warden

18   of Programs would have reported directly to you as

19   well; correct?

20       A.   Yes.

21       Q.   And did you have -- during the four years

22   that you were Warden at Lincoln Correctional Center,

23   did you have more than one individual serve in the

24   capacity as your Assistant Warden of Operations?

25       A.   Yes.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                                16-168


 1       Q.     In March 2011, your Assistant Warden of

 2   Operations was Assistant Warden Reynolds?

 3       A.     Yes.

 4       Q.     Okay.    How long had -- did Mr. -- did

 5   Assistant Warden Reynolds serve in that capacity?

 6       A.     I believe about a year and a half.

 7       Q.     Okay.    The Warden is ultimately responsible

 8   for everything that goes on within their facility;

 9   correct?

10       A.     Correct.

11       Q.     Okay.    And being a Warden is a tough job;

12   right?

13       A.     It's a demanding job.

14       Q.     That's a better word.        Thank you.   And

15   running a prison is a demanding job too?

16       A.     Yes, it is.

17       Q.     I think the comment was made earlier that

18   the Warden can't be everywhere at the same time;

19   correct?

20       A.     This is correct.

21       Q.     Okay.    And because of that, you have to

22   depend on your subordinates to inform you about

23   what's going on in the prison?

24       A.     Yes.

25       Q.     Okay.    In fact, it's essential that your

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                        16-169


 1   subordinates inform you about what's going on in the

 2   prison; is that correct?

 3       A.   Yes.

 4       Q.   And that's so that you can, as Warden, run

 5   the prison effectively?

 6       A.   Yes.

 7       Q.   So if you get bad information, it makes it

 8   even more demanding for you to do your job?

 9       A.   Yes.

10       Q.   You also need to depend on the -- your

11   subordinates to carry out the orders that you give

12   them; correct?

13       A.   Yes.

14       Q.   And again, because you can't be everywhere

15   in the facility at once, you're also allowed as

16   Warden to delegate your authority to certain of your

17   subordinates; is that correct?

18       A.   Yes.

19       Q.   In fact, the Illinois Department of

20   Corrections -- Illinois Department of Corrections

21   policies and procedures allow you specifically to

22   delegate your authority as Warden to certain of your

23   subordinates; is that correct?

24       A.   Yes.

25       Q.   So, for example, you could delegate your

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                        16-170


 1   authority in terms of the safety and security of the

 2   prison to your Assistant Warden of Operations; is

 3   that correct?

 4       A.   Correct.

 5       Q.   Okay.    And that -- the Warden delegating

 6   authority over safety and security of the facility

 7   to the Assistant Warden of Operations is standard

 8   operating procedure in the Illinois Department of

 9   Corrections; isn't that true?

10       A.   This is true.

11       Q.   Okay.    And so during the period of time that

12   Assistant Warden Reynolds was your Assistant Warden

13   of Operations, you had delegated authority to him as

14   Warden over the safety and security of the facility;

15   is that correct?

16       A.   Yes.

17       Q.   You depended on him --

18       A.   Yes.    Yes.

19       Q.   Okay.    And so if there were issues relating

20   to safety and security, you depended on him to

21   provide you with that information?

22       A.   Yes.

23       Q.   Well, so I want to -- I saw you hesitated,

24   so I want to make sure because I think maybe I'm not

25   being clear.     Obviously, as Warden, you have the

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-171


 1   final authority in the facility?

 2       A.     Correct.

 3       Q.     So you could override your assistant wardens

 4   if you needed to?

 5       A.     Yes.

 6       Q.     But again, you depend on your assistant

 7   wardens to carry out your orders?

 8       A.     Yes.

 9       Q.     And in fact, you couldn't do your job as

10   Warden if you could not depend on your assistant

11   wardens to carry out your orders as you provide them

12   to them?

13       A.     Correct.

14       Q.     And so Assistant Warden Reynolds reported

15   directly to you; correct?

16       A.     Yes, he did.

17       Q.     Okay.    And you expected, under your

18   authority, for Assistant Warden Reynolds to handle

19   safety and security in the facility?

20       A.     Yes.

21       Q.     And did that include overseeing the

22   Orange -- the tactical team.          I guess -- sorry, let

23   me ask it in a better way.

24       Was the Assistant Warden of Operations

25   responsible for overseeing the -- as part of his

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                          16-172


 1   duties for safety -- over safety and security in the

 2   facility was one of those duties overseeing the

 3   tactical team?

 4       A.   The tactical team reported directly to me,

 5   but there was times where I assigned him the

 6   responsibility of overseeing particular things that

 7   included the tactical unit.

 8       Q.   Okay.   And just so that the -- so that I

 9   have it clear, and the record, I guess.         When you

10   say him, your mean Assistant Warden Reynolds?

11       A.   Assistant Warden Reynolds.

12       Q.   Okay.   So there were times -- again, you

13   have -- per IDOC policies and procedures, you have

14   the authority to delegate some of your authority as

15   warden to your assistant wardens.      And so your

16   testimony is that there were times where you

17   delegated authority over the tactical team to

18   Assistant Warden Reynolds?

19       A.   Correct.

20       Q.   Okay.   And was one of the times that you

21   delegated authority over the tactical team to

22   Assistant Warden Reynolds the mass shakedown and

23   strip search on March 31st, 2011?

24       A.   If I remember correctly, I believe that

25   Dawdy worked directly -- we conversed directly

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                             16-173


 1   together, he and I.        If I remember correctly.

 2       Q.     Okay.    Going back to your ability to

 3   delegate authority is -- were you able, as Warden,

 4   to delegate authority over inmate grievances, for

 5   example?

 6       A.     Yes.    Both -- both of my assistant wardens

 7   had signature authority.         That means that they had

 8   the authority to sign grievances on my behalf.

 9       Q.     Okay.    So what that means is--I think, and

10   please correct me if I'm wrong--if an inmate were to

11   file a grievance and it went through the normal

12   channels, it's possible that that grievance would

13   never have ended up on your desk as Warden?

14       A.     This is correct.

15       Q.     Okay.    So for certain issues, it's possible

16   that sort of the end of the line for the response to

17   the grievance would have been your one of your

18   assistant wardens; is that correct?

19       A.     Yes.

20       Q.     Okay.

21              THE COURT:      Mr. Field, this one of your

22   assistant wardens.

23       Q.     Sure.

24              THE COURT:      I'm not sure I understand

25   completely the TO&E here.          How many assistant

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                           16-174


 1   wardens are there and what are their primary

 2   functions?      Could you flesh that out for us.

 3       Q.   Absolutely, Your Honor.

 4               THE COURT:   Thank you.

 5       Q.   How many assistant wardens did you have when

 6   you were the Warden at Lincoln correctional center?

 7       A.   I had two Assistant Warden.         One an

 8   Assistant Warden of Programs who oversaw -- would

 9   oversee all the programs for the offender

10   population.      I had an Assistant Warden of Operations

11   who assisted me with the safety and security of the

12   facility.

13       Q.   And it's your testimony that both the

14   Assistant Warden of Operations and the Assistant

15   Warden of Programs had your signing authority when

16   it came to inmate grievances?

17       A.   Yes.     They had my signature authority to

18   sign off on grievances.

19       Q.   Okay.     And again, per the Illinois

20   Department of Corrections policy and procedures, you

21   were allowed, as Warden, to delegate that signing

22   authority to your assistant wardens; correct?

23       A.   Yes.

24       Q.   Fair to say then that if a grievance dealt

25   with operations in the facility, that that

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                        16-175


 1   grievance, if it was gonna make it to the Assistant

 2   Warden, it would go to the Assistant Warden of

 3   Operations to respond to?

 4       A.   That would be the ideal process, but that's

 5   not necessarily what always happened.

 6       Q.   Sure.    And in -- in the sort of the flip

 7   side of that is if the grievance dealt with

 8   programs, ideally it would end up on the desk of the

 9   Assistant Warden of Programs?

10       A.   That's a possibility that has not always

11   happened.

12       Q.   Sure.    Sometimes, for example, the grievance

13   counselor could respond to the grievance?

14       A.   Correct.

15       Q.   Okay.    But generally speaking, if it was

16   gonna make it to the Assistant Warden, grievances

17   dealing with operations, safety and security, that

18   kind of thing, would end up with the Assistant

19   Warden of Operations; correct?

20       A.   Ideally, yes.

21       Q.   Okay.    In March 2011, had you delegated that

22   signatory authority to your assistant wardens over

23   grievances?

24       A.   Yes.

25       Q.   Again, that's -- in terms of wardens in the

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                                16-176


 1   Illinois Department of Corrections, that's pretty

 2   much standard operating procedure; correct?

 3       A.     Correct.

 4       Q.     So it's possible that an inmate grievance

 5   might end up on your desk to be reviewed, but it's

 6   also completely possible it would not, depending on

 7   what the grievance was about?

 8       A.     Yes.

 9       Q.     And if a grievance ended up on Assistant

10   Warden Reynolds' desk, he had the authority,

11   assuming it's not an emergency grievance, he had the

12   authority to provide the final decision for the

13   facility on that particular grievance; is that

14   correct?

15       A.     Correct.

16       Q.     So I know you testified that you've been

17   both an Assistant Warden and a Warden.               And the

18   facilities that you've worked on in those positions

19   have been female facilities; correct?

20       A.     Yes.

21       Q.     Now, you also have a lengthy career as a

22   corrections officer.         Did you, during that career,

23   also work in any male facilities?

24       A.     I started off at Jacksonville Correctional

25   Center.    So ten of those years in my IDOC career I

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                           16-177


 1   worked at a male facility.

 2       Q.   So fair to say that you have experience, or

 3   extensive experience, in both male and female

 4   facilities?

 5       A.   Yes.

 6       Q.   Okay.    Have you received any specialized

 7   training for working with female inmates?

 8       A.   When I promoted to Assistant Warden of

 9   Programs at Decatur Correctional Center, Deputy

10   Director Denning suggested and offered me the

11   opportunity to go to training at -- I'm trying to

12   think of the name.

13       It was in Oklahoma.        And it was designed for

14   the female population.       The training was

15   specifically designed for wardens, assistant

16   wardens, individuals that are working with the

17   female population.

18       Illinois Corrections Association, that's who

19   was the umbrella over this training.          And it was in

20   Oklahoma.     And I believe I was there from four to

21   seven days, and received training as, you know --

22   she wanted to ensure, I believe--she's not here to

23   speak for herself--but I believe, my impression was

24   Denning wanted us to understand the population we

25   were serving.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                            16-178


 1       Q.     And did you take that course shortly after

 2   being promoted to the being Assistant Warden at

 3   Decatur?

 4       A.     Yes.

 5       Q.     Okay.     Are there differences in the manner

 6   in which female inmates should be treated when

 7   compared to male inmates?

 8              MS. McNAUGHT:       Objection.

 9              THE COURT:      Beg your pardon?

10              MS. McNAUGHT:       Objection.    That's a broad

11   question without any foundation.

12              THE COURT:      Yeah, it's awful broad.     Narrow

13   that down.        You're heading in the right direction,

14   but narrow that down a little bit.           I think we'd all

15   like to hear that.        Just what the general approach

16   is male versus female and the unique situations.

17       Yeah, go ahead, go ahead.

18       Q.     Thank you, Your Honor.

19       Why don't we start with what you learned at

20   that four to seven-day course in terms of dealing

21   with the female inmate population?

22       A.     Well, I learned that there's -- there is a

23   difference in how you handle the population, but

24   nothing as relates to the security aspect of it.

25   You know, the same foundation was still there as

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                           16-179


 1   relates to safety and security of the facility.

 2       And you know, the emotional piece, because of

 3   what has been noted as, you know, in several

 4   reports, how women have, you know, experienced

 5   certain abuse.       Not to say men have not, but the

 6   training was specifically designed to learn your

 7   population as a female -- dealing with female

 8   offender.

 9       Q.     Okay.    And when you say -- I'm sorry, I

10   can't recall the exact word that you used, but maybe

11   the sensitivity of it in relation to past abuse; was

12   that it?

13       A.     The experience of what women have

14   experienced in the past.       Abuse that they have

15   experienced.       Not to say that men have not

16   experienced abuse, but the whole training was

17   focused on understanding your population, the female

18   population.

19       Q.     Okay.    And based on that sort of history of

20   abuse, what were the kinds of things that you

21   learned at this course in terms of how you should

22   treat the female inmate population?

23       A.     It was a long time ago.

24       Q.     To the best of your recollection?

25       A.     Okay.    I don't have any specifics.   And --

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             16-180


 1   I'm gonna -- I don't recall, because I don't want to

 2   guesstimate.       I really don't recall.       That was quite

 3   a time -- 2007 is quite a long time ago.

 4       Q.     Fair to say, though, that there are

 5   differences in how you should treat the female

 6   population versus the male population?

 7       A.     Yes.

 8       Q.     Okay.    Would you need to be more aware of

 9   this sort of background of abuse that you testified

10   about in terms -- in order to -- to provide -- well,

11   sort of in dealing with female inmate population?

12   Is it good to be aware of that background?

13       A.     Yes, it is good to be aware of that

14   background.

15       Q.     Okay.    What about -- was there any training

16   at this course in terms of temperament or anything

17   like that in relation to dealing with female

18   inmates?

19       A.     I do not recall.

20       Q.     Okay.    Well, let me ask it this way.       As the

21   Warden of a female facility, did you make it a

22   priority to be mindful of the differences in terms

23   of how you should treat the female versus the male

24   population?

25       A.     Are you saying a priority for me or for my

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                             16-181


 1   staff itself?

 2       Q.   We'll start with you.

 3       A.   Yes.

 4       Q.   Okay.    And is that something that you

 5   communicated to your staff?

 6       A.   My staff knew my expectations.

 7       Q.   Okay.    And your expectations, I think --

 8   well, were your expectations that they would be

 9   mindful of the differences between dealing with a

10   female and a male inmate population?

11       A.   I can't recall.

12       Q.   But your testimony is that that is something

13   that was a priority for you?

14       A.   Yes.

15       Q.   Okay.    And you said that your subordinates

16   understood what your expectations were?

17       A.   As relates to professionalism.

18       Q.   Okay.    So if there were priorities for you

19   in terms of how your staff should deal with the

20   inmate population, that's something that you would

21   have communicated to your staff?

22       A.   Yes.

23       Q.   Okay.    And would you have expected your

24   assistant wardens to do the same thing?            Communicate

25   those priorities to your staff?

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                        16-182


 1       A.   Yes.

 2       Q.   And you -- fair to say that you trusted that

 3   your assistant wardens would communicate those

 4   priorities to your staff?

 5       A.   Yes.

 6       Q.   Okay.    And fair to say that that's because

 7   you took your job as Warden of a female facility --

 8   as Warden at Lincoln Correctional Center very

 9   seriously?

10       A.   Yes, I did.

11       Q.   And you cared about, as Warden, who's gone

12   for specialized training, you cared about your

13   female inmate population?

14       A.   Yes.

15       Q.   Ms. Still testified earlier this morning

16   that it should be a priority for any prison

17   administrator -- or a priority for any prison

18   administrator should be the health, safety, and

19   wellbeing of any inmate under their supervision.        Do

20   you recall her testifying about that?

21       A.   Yes.

22       Q.   Fair to say that the health, safety, and

23   wellbeing of the inmates under your care was a

24   priority during the time that you were Warden of

25   Lincoln Correctional Center?

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                              16-183


 1       A.     Yes.

 2       Q.     Inmates at Lincoln Correctional Center were,

 3   as Warden, your inmates?

 4       A.     My inmates?

 5       Q.     Under your care and supervision?

 6       A.     They were under my care and supervision.

 7       Q.     Okay.    And there wellbeing was a priority

 8   for you?

 9       A.     Yes, it was.

10       Q.     So there's -- there's been a bunch of

11   testimony--I think a number of people have said it

12   since we started trial--that prison is a hard place.

13   Would you agree with that?

14              MS. McNAUGHT:        Objection, Your Honor.

15       Q.     Is prison a --

16              THE COURT:        Wait a minute, wait a minute,

17   let her give the grounds.

18       Q.     Sure.    Sorry.

19              MS. McNAUGHT:        Opinion testimony and

20   bolstering other -- and commenting on other people's

21   testimony.

22              THE COURT:        Sustained.

23       Q.     I'll just ask it as a question, Your Honor?

24              THE COURT:        Please.

25       Q.     Is prison a hard place?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                           16-184


 1       A.     It's a demanding place.

 2       Q.     Demanding for both the staff and the

 3   inmates; correct?

 4       A.     Correct.

 5       Q.     And do prisons have issues with contraband?

 6       A.     Yes.

 7       Q.     Okay.    And there are sometimes fights in

 8   prisons; correct?

 9       A.     Yes.

10       Q.     And fair to say that you have to be vigilant

11   to make sure that those types of issues--contraband,

12   fighting--are kept to a minimum?

13       A.     Yes.

14       Q.     And part of being vigilant included having

15   regular shakedowns?

16       A.     Correct.

17       Q.     And there are different types of shakedowns;

18   correct?

19       A.     Yes.

20       Q.     You can have a shakedown of a person?

21       A.     Yes.

22       Q.     Okay.    And you can do a shakedown of a

23   housing unit?

24       A.     Yes.

25       Q.     And you can also do a shakedown of an

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                        16-185


 1   inmate's property boxes?

 2       A.   Yes.

 3       Q.   Okay.    And part of being vigilant includes

 4   having regular strip searches?

 5       A.   Yes.

 6       Q.   Okay.    And so some of the female inmates at

 7   Lincoln Correctional Center, during the period of

 8   time that you were Warden, would have been

 9   strip-searched on a regular basis as part of their

10   job, for example?

11       A.   Yes.

12       Q.   So if they were going to industry, they

13   maybe strip-searched before going in or coming out

14   of the industry?

15       A.   Yes.

16       Q.   Okay.    And they would have been

17   strip-searched for visitation, for example?

18       A.   Yes.

19       Q.   Okay.    And as warden, you could order a mass

20   shakedown or strip search of the facility simply as

21   part of this -- of wanting to be vigilant of

22   contraband and these other things that we talked

23   about; is that correct?

24       A.   Yes.

25       Q.   Okay.    And --

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                             16-186


 1            THE COURT:      Why don't we get a definition

 2   between shakedowns and the other.         What's the

 3   difference.

 4       Q.   Sure.    Would you like to describe -- or

 5   please describe what a shakedown is.

 6       A.   What a shakedown is?

 7       Q.   Yes.

 8       A.   Of a person or property or --

 9       Q.   Your Honor, is the question do you want her

10   to describe the three different types of shakedowns,

11   or do you want --

12            THE COURT:      You've been talking about

13   shakedowns and strip searches, so let's get -- you

14   know, broad part.      If she's got three different

15   kinds of shakedowns, let's talk about them.            If

16   we've got three different kinds of -- what's the

17   other one.

18       Q.   Strip search.

19            THE COURT:      Strip search.     Let's get this

20   all so we know what we're talking about.

21       Q.   Absolutely.

22       Do you want to start by defining or describing

23   what a shakedown is generally?

24       A.   A shakedown of a person?

25       Q.   Sure, we can start there.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                       16-187


 1       A.   Okay.   Shakedown of a person is -- it could

 2   be their outer garment, pat search shakedown of

 3   their outer garment.     Shakedown of property is the

 4   inmate property boxes.     As you've heard before, they

 5   have a -- they have particular property boxes in

 6   their possession, so those -- those things could be

 7   shaken down as far as their property is concerned.

 8       There are strip searches where those particular

 9   strip searches, the individuals remove their

10   clothes, they lift up bodily parts that are not

11   visible to the eye.    They will also do what's called

12   a squat and cough where they squat and they cough.

13       Then there's the facility shakedown, where

14   we're on grounds and we're actually shaking down the

15   facility itself.   If we were given some type of

16   notification or heard something that there may be a

17   shank on grounds, there may be a gun on grounds,

18   there may be a phone on ground, there may be hooch

19   somewhere, then we may take -- do a shakedown of

20   that particular area itself.

21       Is that --

22       Q.   Does that clarify it, Your Honor.

23            THE COURT:    Well, it certainly helps

24   clarify all of this.

25       Q.   Sure.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                               16-188


 1               THE COURT:    I guess the one thing that I

 2   don't quite completely understand is the shakedown

 3   of a person as compared to a strip search of a

 4   person.     What -- is this a pat down?

 5       A.    It's a pat search.

 6               THE COURT:    Patting only?

 7       A.    Yes.    I may have used the wrong term.

 8       Q.    For a shakedown of a person, is it possible

 9   that they would have to remove any layer of

10   clothing?

11       A.    If it was a strip search.

12       Q.    Strip search only?

13       A.    Uh-huh, strip search only.

14       Q.    So for a shakedown of a person, it never

15   involves removing any clothing?

16       A.    No.    A pat search.     I think I miswrote that.

17               THE COURT:    I think I've got it.         Have we

18   got it?

19       A.    Yes.    I think misworded that.       Yes.

20               THE COURT:    Okay.    Everybody's got it.       Go

21   ahead.

22       Q.    As Warden of Lincoln Correctional Center,

23   you were vigilant to keep contraband to an absolute

24   minimum; is that correct?

25       A.    Yes.

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                        16-189


 1       Q.   And as Warden of Lincoln Correctional

 2   Center, you were vigilant to keep inmate fighting to

 3   an absolute minimum; is that right?

 4       A.   Correct; yes.

 5       Q.   And that's, in part, because, as you

 6   testified earlier, you took your job as Warden very

 7   seriously?

 8       A.   Yes.

 9       Q.   Gonna ask you some questions about the mass

10   shakedown and strip search that occurred on

11   March 31st, 2011.

12       What was the reason for ordering a mass strip

13   search and shakedown on that day?

14       A.   I don't remember specifics, but I -- I

15   believe if we had ordered a mass shakedown, it would

16   have been because we had a reason to believe that

17   there was either contraband that needed to be

18   located or there was an increase in fights or there

19   was an increase in staff disrespect.

20       But I don't know the specifics to -- I don't

21   remember, I'm sorry, I do not remember or recall the

22   specifics to that particular shakedown.

23       To why we --

24       Q.   You provided a deposition in this case on

25   the 10th of August of 2015; is that correct?

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                          16-190


 1       A.   Yes.

 2       Q.   Okay.     Would reviewing your deposition

 3   testimony in this case refresh your recollection as

 4   to why the mass shakedown and strip search was

 5   ordered on March 31st, 2011?

 6       A.   It may.

 7       Q.   This is Page 76 of your deposition

 8   testimony, starting at Line 7.

 9       Does reviewing your deposition help refresh

10   your recollection as to the reason for ordering the

11   mass shakedown and strip search on March 31st, 2011?

12       A.   No.     In the deposition it says that I did

13   not recall.      There was a question asked about

14   training, other than training, and I said I -- I

15   could not.

16       Q.   Okay.     So the question was -- and again,

17   just for the record, this is Plaintiff's Exhibit --

18            MS. McNAUGHT:       Well --

19            THE COURT:      Wait just a second.

20            MS. McNAUGHT:       Objection.    If this is an

21   attempt to impeach.      Because her answer in the

22   deposition was that she didn't recall, and now he

23   wants to try and impeach her with her consistent

24   answer here that she doesn't recall and that she

25   didn't recall in her deposition, so --

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-191


 1            THE COURT:      Now, is that --

 2            MS. McNAUGHT:       -- it's improper

 3   impeachment.

 4            THE COURT:      Is that right, Mr. Field?

 5            MR. FIELD:      I believe the testimony in her

 6   deposition does impeach what she just said, but I'll

 7   ask a question to get us closer to where I think we

 8   need to be before I read from the deposition.

 9            THE COURT:      If you ever get there.

10            MR. FIELD:      If I ever get there.      That's

11   right.

12            THE COURT:      Okay.    Let's give her a stab.

13       Q.   (BY Mr. Field)      All right.     Was training one

14   of the reasons why a mass strip search and shakedown

15   were ordered for March 31st, 2011?

16       A.   Yes.

17       Q.   And do you remember any other reasons

18   besides training for the ordering of the mass strip

19   search and shakedown at Lincoln Correctional Center

20   on March 31st, 2011?

21       A.   I do not recall.

22       Q.   Who made the decision on which housing units

23   would -- would go through that mass shakedown and

24   strip search on March 31st, 2011?

25       A.   I believe that was a discussion between --

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                             16-192


 1   and a decision between AW Reynolds and myself.

 2       Q.     Assistant Warden Reynolds?

 3       A.     Assistant Warden.

 4       Q.     Okay.    And do you recall the -- did you

 5   recall the conversation that you had with Assistant

 6   Warden Reynolds that day?

 7       A.     I do not recall.

 8       Q.     Okay.    But you believe that the decision was

 9   made between yourself and Assistant Warden Reynolds;

10   correct?

11       A.     Yes.

12       Q.     Okay.    Assistant Warden Reynolds testified

13   yesterday that in terms of the mass strip search and

14   shakedown, that he initiated the process.            Do you

15   recall him testifying to that?

16       A.     Say that again?      Can you repeat that?

17       Q.     Sure.    Assistant Warden Reynolds testified

18   yesterday that in terms of the mass strip search and

19   shakedown that occurred on March 31st, 2011, that he

20   was the individual within the facility who initiated

21   the process.       Do you recall that testimony?

22       A.     Yes.

23       Q.     Okay.    Do you agree with that testimony?

24       A.     Yes.

25       Q.     Okay.    So was it Assistant Warden Reynolds

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                           16-193


 1   who recommended to you that housing Units 2B and 4B

 2   go through the shakedown and strip search?

 3       A.   Yes.

 4       Q.   Okay.    And isn't it true that there were no

 5   other factors other than the training of cadets that

 6   went into deciding which units to shakedown and

 7   strip search that day?

 8       A.   I do not recall.

 9       Q.   Well, would reviewing your deposition

10   testimony refresh your recollection on this issue?

11            MS. McNAUGHT:       Your Honor, I object.     This

12   has been asked, it's been answered.          He tried it

13   once before, it didn't work, and now he's trying it

14   again.

15            THE COURT:      Well, what do you say to that,

16   Mr. Field?

17            MR. FIELD:      The question before, Your

18   Honor, was on the decision to do a mass strip search

19   and shakedown.     I'm now asking her about the

20   specific decision to do that with Units 2B and 4B.

21            THE COURT:      Okay.    I'll allow it.

22       (Sotto voce discussion among the parties.)

23       Q.   (BY Mr. Field)      did you have a chance to

24   review that?

25       A.   I did.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                          16-194


 1       Q.     Okay.    And does this -- the review of your

 2   deposition testimony, Pages 91 and 92, refresh your

 3   recollection as to why Units 2B and 4B were selected

 4   for the mass shakedown and strip search on

 5   March 31st, 2011?

 6       A.     I do not recall the specifics to why we did

 7   the mass shakedowns of 2B and 4B.

 8       Q.     Okay.    Well, you would remember if there was

 9   something major going on in the facility that would

10   have lead to the selection of those two units for

11   the mass shakedown and strip search; is that

12   correct?

13       A.     If there was -- are you saying when they

14   asked for -- when Reynolds asked for the shakedown,

15   if there was something major going on, I would

16   remember why he asked for that mass shakedown?

17   Am I -- I want to make sure I understand your

18   question.

19       Q.     Sure.    What I'm asking is that if, at the

20   time that the decision was made to strip search and

21   shakedown Units 2B and 4B, if there was something

22   major going on in those units, you would recall

23   that?

24       A.     Yes.

25       Q.     Okay.    And there was nothing major going on

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                         16-195


 1   in these units when the decision was made to

 2   shakedown and strip search those units on

 3   March 31st, 2011?

 4       A.   I do not recall.

 5       Q.   And if there were any major issues in those

 6   units at that time, you would remember?

 7       A.   Yes.

 8       Q.   And you don't recall?

 9       A.   I do not recall.

10       Q.   I asked you some questions a couple minutes

11   ago about the decision to do a mass shakedown and

12   strip search and the -- well, actually strike that.

13       The -- the -- when was the decision made to do

14   the strip search and shakedown of 2B and 4B?

15       A.   I do not recall the exact dates, but I

16   believe that the final discussion, if I remember

17   correctly, was a few days before we actually

18   completed the shakedown.

19       Q.   Okay.     And so Assistant Warden Reynolds'

20   testimony was that he thought that meeting occurred

21   on a Monday when he came back from vacation, and

22   then the strip search and shakedown occurred on

23   Wednesday.      Any reason to disagree with that?

24       A.   No.

25       Q.   And besides -- beyond deciding which units

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                            16-196


 1   would go through the shakedown and strip search, did

 2   you also discuss at that meeting how the strip

 3   search would take place?

 4       A.   I do not recall the specifics to my

 5   conversation with Assistant Warden Reynolds, so I

 6   really -- I cannot answer that question.           I do not

 7   recall the specifics to that conversation.

 8       Q.   Okay.    Well, as your Assistant Warden of

 9   Operations, who you delegated authority to over

10   safety and security, would it have been Assistant

11   Warden Reynolds' duty to inform you how the strip

12   search would take place?

13       A.   Yes.

14       Q.   Okay.    So he would determine -- it would be

15   his job as the Assistant Warden of Operations to

16   determine exactly how that strip search would take

17   place; correct?

18       A.   We would decide together, after having

19   conversation, on how the strip search would be

20   implemented and completed.

21       Q.   And as Assistant Warden of Operations, he

22   would bring his plan for the strip search to you for

23   your approval?

24       A.   He would -- yes, he would bring his ideas

25   and what he would, you know, expect or want to be

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                         16-197


 1   done.    He would bring his plans to me for us to

 2   discuss and for a final outcome and decision to be

 3   made.

 4       Q.    Okay.    So he -- would he have been the one

 5   responsible for proposing that the strip searches

 6   occur in the bathroom of the gymnasium?

 7       A.    Yes.

 8       Q.    And as Assistant Warden of Operations, would

 9   he have been the one who was responsible for making

10   sure that the strip searches in the bathroom of the

11   gymnasium took place in accordance with the Illinois

12   Department of Corrections policies and procedures?

13       A.    Yes.

14       Q.    So if there was gonna be an issue with

15   privacy, for example, he would have been the one

16   responsible for making sure -- or ensuring the

17   privacy of those inmates who were strip-searched?

18       A.    After discussion with me; yes.

19       Q.    Okay.    But whatever factors you decided, for

20   example, in that discussion were necessary to

21   preserve the privacy, he would have been responsible

22   for putting those things into place?

23       A.    Yes.

24       Q.    And again, as you testified earlier, you had

25   to depend on your assistant wardens to carry out

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                         16-198


 1   your orders?

 2       A.    Yes.

 3       Q.    So if your had authorized the use of certain

 4   mechanisms to protect the privacy of female inmates

 5   during the strip search, you would have depended on

 6   Warden Reynolds to put those in place?

 7       A.    Yes.

 8       Q.    Again, because you can't be everywhere?

 9       A.    Yes.

10       Q.    You need to depend on your subordinates

11   carrying out your orders?

12       A.    Yes.

13       Q.    What about the decision to have the women

14   handcuffed while they were marched from the housing

15   units to the gym?       Is that also something that would

16   have been proposed to you by Warden Reynolds?

17       A.    Yes, that would have been proposed to me by

18   Warden Reynolds.       I'm sure, in my practices and

19   things that I did before, I'm sure I would have had

20   a conversation with Dawdy as well, so -- but the

21   final decision would have been between Reynolds and

22   myself.

23       Q.    Okay.    And as the Assistant Warden of

24   Operations, Assistant Warden Reynolds would have

25   been the individual who proposes that plan to you?

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                          16-199


 1         A.   Yes.

 2         Q.   Okay.    And what about the decision to line

 3   women up in the gym and leave them handcuffed while

 4   they're in the gym waiting to be strip-searched; is

 5   that something that would have been proposed to you

 6   by Assistant Warden Reynolds?

 7         A.   That was never -- that was never proposed to

 8   me.

 9         Q.   Okay.

10         A.   Yes.

11         Q.   Well, do you recall what Assistant Warden

12   Reynolds did propose to you in terms of bringing the

13   women into the gym so they would be wait to be

14   strip-searched?

15         A.   I do not remember the specifics, but I know

16   that we discussed and agreed to, when the women

17   entered the gymnasium, they would be uncuffed.        If I

18   remember correctly.

19         As -- when they entered inside the gymnasium,

20   the cuffs would be removed, if I remember correctly.

21         Q.   Okay.    And as you sit here today, is it your

22   testimony that you believe that the cuffs were

23   removed as they entered the gymnasium?

24         A.   I do believe that they were removed.

25         Q.   Okay.    And what is the basis for that

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                         16-200


 1   belief?

 2       A.    Because the first line that was moved from

 3   housing Unit 2 to the gymnasium, I actually

 4   monitored that myself.

 5       Q.    When you say you monitored it, can you

 6   explain what you mean?

 7       A.    When I left -- when I left -- when we left

 8   dietary, went to housing Unit 2, I was on grounds

 9   with Deputy Director Denning in housing Unit 2, and

10   I watched the first line of movement with the

11   offender population from 2 to the gymnasium.

12       Q.    When you say the first line of movement, can

13   you -- I just want -- I guess what I'm trying to

14   figure out is do you mean all of Unit 2B being moved

15   over to the gym or just a portion of it?

16       A.    A portion of women that were escorted from

17   housing Unit 2 to the gymnasium.

18       Q.    Okay.   And do you recall what size -- the

19   number, I guess --

20       A.    I do not recall the number.

21       Q.    Okay.   But it was not the entire unit?

22       A.    It was not the entire unit.

23       Q.    Okay.   Possible that it was one of the

24   dorms?

25       A.    I can't remember.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                             16-201


 1       Q.   Okay.     Well, was it 20 women, more than 20

 2   women, less?

 3       A.   I do not recall.

 4       Q.   Okay.     So your testimony is that you

 5   accompanied that first group of women as they were

 6   walked into the gym; is that correct?

 7       A.   Yes.

 8       Q.   And you entered the gym with those women?

 9       A.   After they entered the gym; yes.

10       Q.   Okay.     And so where -- is your testimony

11   that the handcuffs were removed as they were walking

12   into the gym?

13       A.   No.     When they -- when they lined up in the

14   areas where they were asked to stand, the handcuffs

15   were then removed.

16       Q.   Okay.     And who removed those handcuffs?

17       A.   I do not recall exactly who removed those

18   handcuffs.

19       Q.   Okay.     And just so I'm clear--I can't

20   remember what you said--did you say you walked into

21   the gym with those women?

22       A.   After the line went through, after they

23   passed us, we stood on the walk and watched and

24   observed the movement of the offenders.            Once they

25   all entered the gym, we then went into the gym

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                          16-202


 1   behind them.

 2       Q.     Okay.    When you say they all, you mean just

 3   that first --

 4       A.     That first line of movement.

 5       Q.     Okay.    And that's not -- that wasn't all of

 6   Unit 2B, that was just that first line?

 7       A.     Yes.

 8       Q.     Okay.    And you -- your testimony is that you

 9   do not recall the number of women --

10       A.     I do not recall the number of women.

11       Q.     Okay.    And Unit 2B, previous testimony is

12   that it consisted of a hundred women; is that

13   correct?

14       A.     Correct.

15       Q.     Because it would have been 20 women per

16   dorm?

17       A.     Correct.

18       Q.     Okay.    And how long did you stay in the gym

19   after that first line of movement was brought into

20   the gym?

21       A.     Maybe 10 to 15 minutes.

22       Q.     And after that 10 or 15 minutes, where did

23   you go?

24       A.     I went to my office.

25       Q.     Okay.    And once you got back to your office,

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                           16-203


 1   did you return to either housing Unit 2B or 4B

 2   during the shakedown and strip search that day?

 3          A.   I do not recall returning to either of the

 4   housing units that day.

 5          Q.   Okay.   And do you recall whether or not you

 6   returned to the gym that day?

 7          A.   I do not recall returning to the gym that

 8   day.

 9          Q.   So fair to say then that you don't know if

10   the rest of the women after that first line who were

11   marched in the gym had their handcuffs removed or

12   not?

13          A.   I do not know.

14          Q.   Okay.   So it's completely possible that they

15   did not have them removed?

16                MS. McNAUGHT:     Objection.   Asks her to

17   speculate.      And she's already stated she doesn't

18   know.

19                THE COURT:   Sustained.

20          Q.   I just want to make sure your testimony is

21   clear.      After you left the gym, is it your testimony

22   that you went directly back to your office?

23          A.   That is correct.

24          Q.   Okay.   And to the best of your recollection,

25   you did not return to the gym or either of the

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                             16-204


 1   housing units that day during the shakedown and

 2   strip search?

 3       A.    Yes.

 4       Q.    The -- that Monday meeting that we were --

 5   or the meeting a couple days -- I don't want to hold

 6   you to it being on Monday, but the meeting that

 7   occurred a couple of days before the strip search

 8   and shakedown on March 31st, 2011.          The plan that

 9   was proposed to you by Assistant Warden Reynolds,

10   you counted on him as your Assistant Warden to carry

11   out that plan as it was described to you; correct?

12       A.    Yes.

13       Q.    Okay.    So you counted on him or expected

14   that Assistant Warden Reynolds would carry out the

15   shakedown and strip search as you had authorized it?

16       A.    Yes.

17               MS. McNAUGHT:     Your Honor, I object to

18   this.    We've been over this twice now.

19               THE COURT:    Yes.    I think we're being

20   repetitive.

21       Q.    Assistant Warden Reynolds was the individual

22   in charge of the mass shakedown and strip search

23   that day; correct?

24               MS. McNAUGHT:     Objection; asked and

25   answered.

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                              16-205


 1             THE COURT:      It has been.

 2       Q.    I asked you a question about how you

 3   expected Warden Reynolds to carry out the strip

 4   searches you had authorized.         Fair to say that you

 5   also expected him to carry out that strip search in

 6   a professional manner?

 7       A.    Yes.

 8       Q.    Okay.    And to carry it out in a manner that

 9   was not degrading?

10       A.    Yes.

11       Q.    Okay.    And in a manner that afforded the

12   women involved privacy?

13       A.    Can you -- what do you mean by privacy?

14   What do you mean?

15       Q.    Well, in a manner that they would not be

16   viewed by others who were not conducting the strip

17   search?

18       A.    Yes.

19       Q.    Okay.    So they would not be viewed by male

20   officers and cadets?

21       A.    Yes.

22       Q.    Okay.    And so if those things happened, the

23   strip search would have occurred in a way that you

24   had not authorized?

25             MS. McNAUGHT:       Objection.    There's no

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                             16-206


 1   foundation.

 2       Q.   We've gone through the different aspects of

 3   the strip search that --

 4             THE COURT:     I understand completely,

 5   Mr. Field.      This is one of those borderline, real

 6   tight.   You've covered this.

 7       Q.   I can move on if it helps push it over the

 8   border to their side.

 9             THE COURT:     I think it will help.     Go

10   ahead.

11       Q.   We talked about your authority as Warden to

12   delegate responsibility to some of your

13   subordinates.      Was there anybody else besides

14   Assistant Warden Reynolds that you delegated

15   authority for the mass strip search and shakedown on

16   March 31st, 2011?

17       A.   No.

18       Q.   Was the March 31st, 2011, shakedown and

19   strip search the only mass shakedown and strip

20   search to occur at Lincoln Correctional Center

21   under -- during the period of time that you were the

22   Warden there?

23       A.   Yes.

24       Q.   Okay.     And had you ever -- just during the

25   period of time that you were the Warden of Lincoln

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-207


 1   Correctional Center, had you ever brought in cadets

 2   for a training exercise outside of this -- the

 3   exercise that occurred on March 31st, 2011?

 4       A.   No.

 5       Q.   Okay.    Who was in charge of monitoring the

 6   cadets during the shakedown and strip search on

 7   March 31st, 2011?

 8       A.   The training academy supervisor.

 9       Q.   And who was that?

10       A.   Mr. Pasley and his team.        His staff.

11       Q.   Do you recall who was on his staff in terms

12   of supervision?

13       A.   I do not.

14       Q.   Okay.    Mr. Pasley was one of the --

15       A.   Yes.

16       Q.   Was he the main --

17       A.   He was the main person in charge.

18       Q.   Okay.    And you expected that Mr. Pasley

19   would make sure that the cadets would conduct

20   themselves both during the strip search and the

21   shakedown in a manner that was in accordance with

22   IDOC policies and procedures?

23       A.   Yes.

24       Q.   Okay.    And in a manner that was in

25   accordance with the shakedown and strip search that

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-208


 1   you had authorized?

 2          A.   Yes.

 3          Q.   Did you make any attempt to check that day

 4   to make sure that the cadets were conducting

 5   themselves in that manner?

 6          A.   Not that I can recall.

 7          Q.   Okay.    You depended on your subordinates

 8   to --

 9          A.   I did, yes.

10          Q.   Okay.    The morning of the shakedown and

11   strip search, did you provide any instructions to

12   your -- the staff members who were going to take

13   part in that shakedown and strip search before the

14   operation started?

15          A.   Not that I recall.

16          Q.   Okay.    Did Assistant Warden Reynolds provide

17   the staff any instruction?

18          A.   Not that I recall.

19          Q.   Did you also depend on Assistant Warden

20   Reynolds to monitor the conduct of the cadets that

21   day?

22          A.   Yes.

23          Q.   Okay.    And what about Tactical Team

24   Commander Dawdy, did you also depend on him to

25   monitor the conduct of the cadets that day?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
                                                          16-209


 1       A.   Yes.

 2       Q.   Okay.    Going back to the -- was it

 3   Corrections Association course --

 4       A.   Illinois Corrections Association.

 5       Q.   Thank you.     Illinois Corrections Association

 6   course that you took on dealing with the female

 7   inmate population, you heard Ms. Still testify this

 8   morning about trauma triggers.         Is that something

 9   that you learned about during that four to seven day

10   course that you talked about?

11       A.   I do not recall.

12       Q.   Well, as the -- someone who had served as

13   both a warden and an assistant warden in female

14   facilities, fair to say that in March 2011, you knew

15   that abusive language directed towards female

16   inmates could lead to trauma?

17       A.   Yes.

18       Q.   Okay.    And fair to say that, again, as

19   someone who served as Warden and Assistant Warden in

20   a female facility, that derogatory language is

21   something -- directed at female inmates, that could

22   lead to one of these trauma triggers?

23       A.   Yes.

24       Q.   And your knowledge of these issues is, fair

25   to say, something that you attempted to impart to

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-210


 1   your subordinates?

 2       A.    Yes.

 3       Q.    Okay.     And fair to say that it's something

 4   that you expected your subordinates to apply in

 5   their -- during operations at Lincoln Correctional

 6   Center?

 7       A.    Yes.

 8       Q.    I'm gonna show you what has been marked as

 9   Plaintiff's Exhibit 33.        This is the Illinois

10   Administrative Code in relation to searches and

11   disposition of contraband.         I'll let you see this.

12       Have you had a chance to review it?

13       A.    Mm-hmm.

14       Q.    Like I said, this is the Illinois

15   Administrative Code in relation to searches and

16   disposition of contraband.         As Warden of Lincoln

17   Correctional Center, fair to say that this was a

18   policy that you were very familiar with?

19       A.    Yes.

20       Q.    Okay.     And this policy deals with strip

21   searches and other intrusive searches of female --

22   well, of all offenders; correct?

23       A.    Yes.

24       Q.    Okay.     And fair to say that the information

25   contained in this policy is something that you would

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                            16-211


 1   have conveyed to or expected your assistant wardens

 2   to know?

 3       A.     Yes.

 4       Q.     Okay.    And you would have expected them to

 5   follow it as well?

 6       A.     Yes.

 7       Q.     Just want to be clear.        Your testimony is

 8   that you left the gym on March 31st, 2011, before

 9   any of the strip searches began; correct?

10       A.     Yes.

11       Q.     Okay.    So you weren't in the gym long enough

12   to know whether the women were strip-searched in

13   large groups, for example?

14       A.     Correct.

15       Q.     Okay.    And were you aware that women were

16   strip-searched in the beauty shop?

17       A.     I was not aware.

18       Q.     Okay.    And were you aware that women were

19   strip-searched in the staff bathroom?

20       A.     I was not aware.

21       Q.     Okay.    And was strip-searching women in the

22   beauty shop a part of the plan that was proposed to

23   you by Warden Reynolds a couple of days earlier?

24       A.     I do not believe so.       I cannot recall, but I

25   do not believe -- no, no.          I'm gonna say no.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                             16-212


 1       Q.     Okay.    And that was not something that you

 2   had approved?

 3       A.     No.

 4       Q.     Okay.    And fair to say that strip searching

 5   women in the staff bathroom was not something that

 6   was part of the plan that Assistant Warden Reynolds

 7   proposed to you a couple of days before the strip

 8   search?

 9       A.     Correct.

10       Q.     And that was not something that you

11   approved?

12       A.     Correct.

13       Q.     Was one of the reasons why you didn't

14   approve strip searches in the beauty shop the fact

15   that it had a window to the outside?

16               MS. McNAUGHT:      Objection, Your Honor.    It

17   lacks foundation.        She hasn't said that she wouldn't

18   approve it, she just said she hadn't, she didn't

19   approve it when it was -- at the time.

20               THE COURT:     Sustained.

21       Q.     Did the beauty shop have a door to the

22   outside?

23       A.     Yes.

24       Q.     And did that door have a window?

25       A.     Yes.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                            16-213


 1       Q.     Okay.    And was there also a window in the

 2   beauty shop?

 3       A.     Yes.

 4       Q.     Both looked to the outside; correct?

 5       A.     Correct.

 6       Q.     Okay.    Would you have approved group strip

 7   searches in the beauty shop?

 8       A.     I may have.

 9       Q.     And under what circumstances?

10       A.     Time constraints.

11       Q.     Despite the fact that there are those

12   windows?

13       A.     I would have made -- well, movement stopped

14   during mass shakedown.         There's no movement.

15   There's no movement in that area.           There would have

16   been no movement in that area.           There would be no

17   movement.    So that wouldn't have been a major

18   concern for me at that time -- at that time.

19       Q.     Well, when you say no movement, you mean no

20   inmate movement?

21       A.     No inmate movement, no staff movement.

22   Staff only -- only authorized staff was allowed to

23   be in that area.

24       Q.     Sure.    So any of the staff who were involved

25   in the strip search or shakedown were authorized to

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                         16-214


 1   be in that area; is that correct?

 2       A.   That is correct.

 3       Q.   Okay.    So there were 50 to 70 cadets, a

 4   tactical team, and corrections officers who were

 5   authorized to be in that area?

 6       A.   Male -- I do not know the specifics to what

 7   we had written out.     I do not recall that.     But male

 8   staff were not to be present when female offenders

 9   were being strip-searched.

10       Q.   Okay.    But male staff were -- whether they

11   were part of the tactical team, part of the cadets,

12   or the corrections officers, involved or detailed to

13   the strip search and shakedown that day, they were

14   allowed in that area?      They were allowed movement?

15       A.   They were allowed movement.

16       Q.   Okay.    So they could have been in the area

17   of the beauty shop?

18       A.   They should not have been in the area of the

19   beauty shop.

20       Q.   But they were allowed movement in that area?

21       A.   They were allowed movement, but they should

22   have not been in that area.

23       Q.   When the cadets arrived at the facility that

24   morning, did you meet them as they arrived?

25       A.   I did.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-215


 1       Q.   Okay.    And do you recall the number of

 2   female cadets in relation to --

 3       A.   I do not.

 4               THE COURT:   What's that?

 5       Q.   I'm sorry, I cut you off.

 6               THE COURT:   I did not understand.     I didn't

 7   hear.

 8       A.   I did not.

 9               THE COURT:   Thank you.

10       Q.   As the Assistant Warden of Operations, would

11   it have been Assistant Warden Reynolds' duty to

12   report to you, after the strip search and shakedown

13   had taken place, the results of that exercise?

14       A.   Yes.

15       Q.   Okay.    And do you recall as you sit here

16   today Assistant Warden Reynolds reporting to you

17   about the results of the strip search and shakedown

18   that day?

19       A.   I -- yes.

20       Q.   Okay.    And what do you recall him reporting?

21       A.   I do not recall the specifics to what he

22   reported --

23       Q.   Okay.

24       A.   -- but I recall him reporting to me after

25   the shakedown.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                         16-216


 1       Q.    And was a written report created to your

 2   knowledge?

 3       A.    I do not recall, but that would have been

 4   normal procedures for me to request a written

 5   report.

 6       Q.    Okay.    But you don't recall if you requested

 7   one in this case?

 8       A.    I do not recall.

 9       Q.    After the shakedown and strip search on

10   March 31st, 2011, did female inmates from Units 2B

11   and 4B complain to you about the strip search and

12   shakedown that day?

13       A.    I believe so.      I do not recall completely

14   when it was reported to me, how it was reported to

15   me specifically, but I believe that I did have an

16   offender or two report to me that that occurred.

17       Q.    You said an offender or two?

18       A.    Yes.

19       Q.    Okay.    Well, did Assistant Warden Reynolds

20   inform you that any of the female inmates from 2B or

21   4B had complained to him?

22       A.    I do not recall that.

23       Q.    Okay.    What about any of your other

24   subordinates, did they report to you that the women

25   from Unit 2B or 4B had complained about the strip

                      KATHY J. SULLIVAN, CSR, RPR, CRR
                           OFFICIAL COURT REPORTER
                                                       16-217


 1   search and shakedown?

 2       A.   I do not recall that.

 3       Q.   Okay.   Well, for the complaints that were

 4   brought to your attention, did you instruct

 5   Assistant Warden Reynolds to follow-up on those

 6   complaints?

 7       A.   I do not recall.

 8       Q.   Did you yourself as Warden of the facility

 9   follow-up on those complaints?

10       A.   I would have.    As the Warden of that

11   facility, I would have inquired about that

12   complaint.

13       Q.   Okay.   Well, so as you sit here today, can

14   you tell me the things that you did to follow-up on

15   the complaints that were brought to your attention?

16       A.   I do not remember the specifics to what I

17   did specifically as relates to those complaints.

18       Q.   Now, you testified that your practice was

19   that you would have followed up; correct?

20       A.   Correct.

21       Q.   Okay.   Well, do you recall whether you did

22   or did not follow-up?

23       A.   I recall that I looked into the matter.

24       Q.   Okay.   And what did you do to look into it?

25       A.   I would have -- if it was reported to me

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                          16-218


 1   that a grievance was filed, I would have reached out

 2   to the Grievance Officer to see if they had those

 3   grievances in their possession.

 4         Q.   But I asked you about inmates that

 5   complained directly to you?

 6         A.   Complained directly to me.      I would have

 7   asked -- I would ask Reynolds had he heard any

 8   complaints of such.     And I would have -- whoever

 9   they had mentioned, what officer, I would have named

10   to Reynolds who -- the particulars about the

11   specific officer that they complained about.         I

12   would have asked Reynolds about that day and about

13   what would have occurred that day.

14         Q.   Okay.   So I just want to make sure that I

15   have your testimony clear.       I thought you testified

16   that your memory was an offender or two did complain

17   to you?

18         A.   An offender or two I believe did complain to

19   me.

20         Q.   Okay.   When you say complained to you,

21   did -- I just want to make sure that we're on the

22   same page.    Do you mean filing a grievance or do you

23   mean coming directly to you to --

24         A.   When I made my rounds, they addressed --

25   they approached me then, when I made my rounds on

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          16-219


 1   the housing unit, if I remember correctly.

 2       Q.     Okay.    And did you instruct Assistant Warden

 3   Reynolds to follow-up on those complaints?

 4       A.     I believe that I did.

 5       Q.     Okay.    And do you recall Assistant Warden

 6   Reynolds reporting back to you the results of his

 7   investigation?

 8       A.     I believe so.      I believe he told me that

 9   there was nothing -- he couldn't validate -- he

10   could not validate what was become reported.

11       Q.     Okay.    What about during the shakedown and

12   strip search itself were there any women that

13   complained to you?

14       A.     That day?

15       Q.     Yes.

16       A.     Not that I recall.

17       Q.     Have you ever seen a written report related

18   to this strip search?

19              MS. McNAUGHT:       Objection --

20              THE COURT:      No, I think -- is this new or

21   what?

22              MR. FIELD:      I asked about written reports

23   earlier.

24              MS. McNAUGHT:       It lacks foundation much.

25              MR. FIELD:      Wait a minute, wait a minute.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                              16-220


 1              MS. McNAUGHT:       Okay.

 2              THE COURT:      Now, what do you say,

 3   Mr. Field?

 4              MR. FIELD:      I asked her earlier whether

 5   there should have been a report created as part of

 6   Illinois Department of Corrections policies and

 7   procedures.        She said yes.    I'm now asking her

 8   she -- if such a policy was created, and then I'll

 9   ask her if she had seen that policy.            If such a

10   report was created and then whether she ever saw the

11   report.

12              THE COURT:      All right.

13       A.     I do not recall seeing the report.

14       Q.     Do you recall if a report was written?

15       A.     I do not recall if a report was written.

16       Q.     Okay.     And you do not recall seeing such a

17   report either?

18       A.     I do not recall seeing a report.

19       Q.     You testified a few minutes ago that

20   there -- under certain circumstances, you may have

21   approved strip searches to occur in the beauty shop;

22   correct?

23       A.     Yes.

24       Q.     Okay.     But on the -- on March 31st, 2011,

25   you did not approve strip searches taking place in

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                        16-221


 1   the beauty shop?

 2       A.   I did not.

 3       Q.   Okay.    The Corrections Officers who were

 4   detailed to the gym on March 31st, 2011; who was in

 5   charge of overseeing those officers?

 6       A.   Reynolds would have been in charge of the

 7   officers conducting the strip search.

 8       Q.   Okay.    So the officers detailed to the gym

 9   would have been under Reynolds --

10       A.   Supervision, mm-hmm.

11       Q.   Okay.    Did you communicate to either

12   Assistant Warden Reynolds or to Tactical Team

13   Commander Dawdy that they were to be responsible for

14   the conduct of the tactical team during the mass

15   strip search on March 31st, 2011?

16       A.   I do not recall specifically, but that's

17   something that I would have done.

18       Q.   Okay.    Well, as the Tactical Commander,

19   Lieutenant Dawdy would have been responsible for the

20   conduct of his officers?

21       A.   Yes.

22       Q.   Okay.    And would he have -- well, would he

23   have been under the supervision of Assistant Warden

24   Reynolds that day?

25       A.   Yes.

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                           16-222


 1       Q.   You indicated a few minutes ago that an

 2   offender or two complained to you about the strip --

 3   mass strip search that day; correct?

 4       A.   Correct.

 5       Q.   And this occurred during your rounds of the

 6   facility?

 7       A.   Correct.

 8       Q.   Okay.    What did the offenders complain to

 9   you about?

10       A.   I don't remember the specifics.

11       Q.   Well, is it fair to say that if you asked

12   Assistant Warden Reynolds to follow-up on those

13   complaints, that the complaints were serious enough

14   to merit follow-up?

15               MS. McNAUGHT:   Objection.    Asked and

16   answered.     And he's asking her to speculate.

17               THE COURT:   Yeah, on the speculation.

18   Seems to me that we've covered this territory,

19   haven't we, Mr. Field?

20       Q.   I can move on, Your Honor, that's fine.

21       I'm also about to start a different section,

22   I'm not sure if you want to --

23               THE COURT:   Oh, fine.    If we're gonna start

24   a separate section, we've got two minutes to five.

25   I think we'll give you two minutes tonight.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            16-223


 1            MR. FIELD:     Give me two minutes --

 2            THE COURT:     No, no.   We're gonna take the

 3   two minutes from you and we're going to stand in

 4   recess until tomorrow morning.

 5            MR. FIELD:     Fair enough.

 6            THE COURT:     Please recall the admonition,

 7   ladies and gentlemen.     10:00 tomorrow morning, if

 8   you would all please be here.

 9       We will stand in recess until then, Madam

10   Clerk.

11       (The jury left the courtroom.)

12            THE COURT:     All right.     The jury has left

13   the courtroom.   Anything, any housekeeping matters

14   that we need to talk about here?

15            MR. FIELD:     No, Your Honor.     Not from

16   plaintiffs.

17            THE COURT:     Everything all in shape?       We

18   will be back to you then in the morning, Warden.            If

19   you'll just be back there on the stand.

20       Anything else?     Any problems?     Are we moving

21   along pretty well?    What do you think?

22            MS. McNAUGHT:     No.

23            MR. FIELD:     They're anxious to get to their

24   case, Your Honor, I guess.

25            THE COURT:     Of course, of course.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                          16-224


 1   Everybody is.

 2       Okay.     No problems.    Don't surprise me in the

 3   morning at five minutes until ten.

 4               MS. McNAUGHT:    We're done with that.   We're

 5   done.

 6               THE COURT:    Good.   We want to get rolling

 7   with that jury.

 8               MS. McNAUGHT:    We want to get to the meat

 9   potatoes.

10               THE COURT:    And don't forget we have

11   Thanksgiving next week.

12       All right.     Thank you.     Have a pleasant

13   evening, everyone.       See you tomorrow.

14       (Court was recessed for the day.)

15   I, KATHY J. SULLIVAN, CSR, RPR, CRR, Official Court

16   Reporter, certify that the foregoing is a correct

17   transcript from the record of proceedings in the

18   above-entitled matter.

19

20                      This transcript contains the

21                      digital signature of:

22

23                      Kathy J. Sullivan, CSR, RPR, CRR

24                      License #084-002768

25


                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
